Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 037933108

U.S. $250,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of August 8, 2011

among

SKY ACQUISITION LLC,

APRIA HEALTHCARE GROUP INC.,

as Lead Borrower

THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

BARCLAYS CAPITAL, THE INVESTMENT BANKING DIVISION OF BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

and

BARCLAYS BANK PLC,

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01

   Defined Terms      1   

Section 1.02

   Other Interpretive Provisions      52   

Section 1.03

   Accounting Terms and Determinations      53   

Section 1.04

   Rounding      53   

Section 1.05

   Times of Day      54   

Section 1.06

   Letter of Credit Amounts      54   

Section 1.07

   Currency Equivalents Generally      54       ARTICLE II       THE COMMITMENTS
AND CREDIT EXTENSIONS   

Section 2.01

   The Loans      54   

Section 2.02

   Borrowings, Conversions and Continuations of Loans      55   

Section 2.03

   Letters of Credit      57   

Section 2.04

   Swing Line Loans      65   

Section 2.05

   Prepayments      68   

Section 2.06

   Termination or Reduction of Commitments      69   

Section 2.07

   Repayment of Loans      70   

Section 2.08

   Interest      70   

Section 2.09

   Fees      71   

Section 2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
and Applicable Fee Rate      71   

Section 2.11

   Evidence of Debt      72   

Section 2.12

   Payments Generally; Administrative Agent’s Clawback      72   

Section 2.13

   Sharing of Payments by Lenders      74   

Section 2.14

   Increase in Revolving Credit Facility      75   

Section 2.15

   Designation of Lead Borrower as Borrowers’ Agent      76   

Section 2.16

   Cash Collateral      76   

Section 2.17

   Defaulting Lenders      77       ARTICLE III       TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY   

Section 3.01

   Taxes      79   

Section 3.02

   Illegality      83   

Section 3.03

   Inability to Determine Rates      83   

Section 3.04

   Increased Costs; Reserves on Eurodollar Rate Loans      84   

Section 3.05

   Compensation for Losses      85   

Section 3.06

   Mitigation Obligations; Replacement of Lenders      85   

Section 3.07

   Survival      86   



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page   ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

Section 4.01

   Conditions to Initial Credit Extension      86   

Section 4.02

   Conditions to All Credit Extensions      87    ARTICLE V    REPRESENTATIONS
AND WARRANTIES   

Section 5.01

   Existence, Qualification and Power; Compliance with Laws      88   

Section 5.02

   Authorization; No Contravention      89   

Section 5.03

   Governmental Authorization; Other Consents      89   

Section 5.04

   Binding Effect      89   

Section 5.05

   Financial Statements; No Material Adverse Effect      89   

Section 5.06

   Litigation      90   

Section 5.07

   No Default      90   

Section 5.08

   Ownership of Property; Liens; Intellectual Property; Insurance      90   

Section 5.09

   Environmental Compliance      91   

Section 5.10

   Taxes      92   

Section 5.11

   ERISA Compliance      92   

Section 5.12

   Subsidiaries; Equity Interests      93   

Section 5.13

   Margin Regulations; Investment Company Act      93   

Section 5.14

   Disclosure      93   

Section 5.15

   Solvency      94   

Section 5.16

   Subordination of Junior Financing      94   

Section 5.17

   Collateral Documents      94   

Section 5.18

   Labor Matters      94   

Section 5.19

   Fraud and Abuse      94   

Section 5.20

   Licensing and Accreditation      95   

Section 5.21

   Anti-Terrorism Law      95   

Section 5.22

   Borrowing Base Certificates      96    ARTICLE VI    AFFIRMATIVE COVENANTS   

Section 6.01

   Financial Statements      96   

Section 6.02

   Certificates; Other Information      98   

Section 6.03

   Notices      100   

Section 6.04

   Payment of Obligations      101   

Section 6.05

   Preservation of Existence, Etc.      101   

Section 6.06

   Maintenance of Properties      101   

Section 6.07

   Maintenance of Insurance      102   

Section 6.08

   Compliance with Laws      102   

Section 6.09

   Books and Records      103   

Section 6.10

   Inspection Rights      103   

Section 6.11

   Covenant to Guarantee Obligations and Give Security      104   

Section 6.12

   Compliance with Environmental Laws      106   

Section 6.13

   Further Assurances and Post Closing Covenants      106   

Section 6.14

   Information Regarding Collateral      107   

Section 6.15

   Collateral Administration      108   

 

- ii -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page  

Section 6.16

   Corporate Separateness      110   

Section 6.17

   Consolidated Fixed Charge Coverage Ratio      110   

Section 6.18

   Maintenance of Cash Management System      111    ARTICLE VII    NEGATIVE
COVENANTS   

Section 7.01

   Liens      112   

Section 7.02

   Investments      115   

Section 7.03

   Indebtedness      119   

Section 7.04

   Fundamental Changes      122   

Section 7.05

   Dispositions      123   

Section 7.06

   Restricted Payments      125   

Section 7.07

   Change in Nature of Business      128   

Section 7.08

   Transactions with Affiliates      128   

Section 7.09

   Burdensome Agreements      129   

Section 7.10

   Use of Proceeds      130   

Section 7.11

   Accounting Changes      131   

Section 7.12

   Prepayments, Etc. of Indebtedness      131   

Section 7.13

   Permitted Activities of Holdings      131   

Section 7.14

   Concentration Account      131   

Section 7.15

   Designation of Subsidiaries      132    ARTICLE VIII    EVENTS OF DEFAULT AND
REMEDIES   

Section 8.01

   Events of Default      132   

Section 8.02

   Remedies Upon Event of Default      134   

Section 8.03

   Exclusion of Immaterial Subsidiaries      135   

Section 8.04

   Application of Funds      135    ARTICLE IX    AGENTS   

Section 9.01

   Appointment and Authority      136   

Section 9.02

   Rights as a Lender      137   

Section 9.03

   Exculpatory Provisions      137   

Section 9.04

   Reliance by Administrative Agent      138   

Section 9.05

   Delegation of Duties      138   

Section 9.06

   Resignation of Administrative Agent      138   

Section 9.07

   Non-Reliance on Administrative Agent and Other Lenders      139   

Section 9.08

   No Other Duties, Etc.      139   

Section 9.09

   Administrative Agent May File Proofs of Claim      139   

Section 9.10

   Collateral and Guaranty Matters      140   

Section 9.11

   Secured Cash Management Agreements and Secured Hedge Agreements      141   
ARTICLE X    MISCELLANEOUS   

Section 10.01

   Amendments, Etc.      141   

 

- iii -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page  

Section 10.02

   Notices; Effectiveness; Electronic Communication      143   

Section 10.03

   No Waiver; Cumulative Remedies; Enforcement      145   

Section 10.04

   Expenses; Indemnity; Damage Waiver      146   

Section 10.05

   Payments Set Aside      148   

Section 10.06

   Successors and Assigns      148   

Section 10.07

   Treatment of Certain Information; Confidentiality      152   

Section 10.08

   Right of Setoff      153   

Section 10.09

   Interest Rate Limitation      154   

Section 10.10

   Counterparts; Integration; Effectiveness      154   

Section 10.11

   Survival of Representations and Warranties      154   

Section 10.12

   Severability      154   

Section 10.13

   Replacement of Lenders      155   

Section 10.14

   Governing Law; Jurisdiction Etc.      156   

Section 10.15

   California Judicial Reference      157   

Section 10.16

   Waiver of Jury Trial      157   

Section 10.17

   No Advisory or Fiduciary Responsibility      157   

Section 10.18

   Electronic Execution of Assignments and Certain Other Documents      158   

Section 10.19

   USA PATRIOT Act Notice      158   

Section 10.20

   Intercreditor Agreement      158   

Section 10.21

   Amendment and Restatement      158   

Schedules:

 

Schedule 1.01A

  —    Guarantors

Schedule 1.01B

  —    Certain Security Interests and Guarantees

Schedule 1.01C

  —    Unrestricted Subsidiaries

Schedule 1.01D

  —    Excluded Subsidiaries

Schedule 2.01

  —    Lenders; Revolving Credit Commitments; Applicable Percentage

Schedule 5.01

  —    Compliance with Laws

Schedule 5.05(a)

  —    Material Dispositions Not Reflected in Financial Statements

Schedule 5.06

  —    Litigation

Schedule 5.11(a)

  —    ERISA Compliance

Schedule 5.12

  —    Subsidiaries and Other Equity Investments

Schedule 5.19

  —    Fraud and Abuse

Schedule 6.02(vi)

  —    Financial and Collateral Reports

Schedule 6.13(c)

  —    Post-Closing Matters

Schedule 7.01(c)

  —    Existing Liens

Schedule 7.02(g)

  —    Existing Investments

Schedule 7.03(c)

  —    Existing Indebtedness

Schedule 7.08

  —    Transactions with Affiliates

Schedule 7.09

  —    Existing Restrictions

Schedule 10.02

  —    Administrative Agent’s Office

Exhibits:

 

Exhibit A-1

  —    Form of Committed Loan Notice

Exhibit A-2

  —    Form of Swing Line Loan Notice

Exhibit B-1

  —    Form of Revolving Credit Note

Exhibit B-2

  —    Form of Swing Line Note

Exhibit C-1

  —    Form of Assignment and Assumption

 

- iv -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

              Page

Exhibit C-2

  —    Form of Administrative Questionnaire   

Exhibit D

  —    Form of Compliance Certificate   

Exhibit E

  —    Form of Opinion of Counsel to Loan Parties   

Exhibit F

  —    Form of Guaranty   

Exhibit G-1

  —    Form of Security Agreement   

Exhibit G-2

  —    Form of Perfection Certificate   

Exhibit H

  —    Form of Solvency Certificate   

Exhibit I

  —    Form of Borrowing Base Certificate   

Exhibit J

  —    Form of Affirmation Agreement   

 

- v -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”) is entered into as of
August 8, 2011 among SKY ACQUISITION LLC, a Delaware limited liability company
(“Holdings”), APRIA HEALTHCARE GROUP INC., a Delaware corporation (the “Lead
Borrower”), the other Borrowers from time to time party hereto, BANK OF AMERICA,
N.A. (with its successors, “Bank of America”), as Administrative Agent and
Collateral Agent, the other agents listed herein and each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The parties hereto have heretofore entered into that certain Credit Agreement
dated as of October 28, 2008 (as amended, restated, amended and restated,
supplemented or otherwise modified through the date hereof and in effect
immediately prior to the effectiveness of this Amended and Restated Credit
Agreement, the “Existing Credit Agreement”).

The Borrowers have requested from the Lenders certain modifications to the
Existing Credit Agreement, including an extension of the maturity date thereof.

To effect such modifications, subject to the satisfaction of the conditions set
forth in Sections 4.01 and 4.02 hereof, the Existing Credit Agreement shall be
amended and restated in its entirety as set forth herein (the “Amendment and
Restatement”).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Account(s)” means collectively (i) any right to payment of a monetary
obligation arising from the provision of merchandise, goods or services by any
Loan Party or any of its Subsidiaries in the course of their respective
operations, (ii) without duplication, any “account” (as that term is defined in
the UCC), any accounts receivable, any “health-care-insurance receivables” (as
that term is defined in the UCC), any “payment intangibles” (as that term is
defined in the UCC) and all other rights to payment and/or reimbursement of
every kind and description, whether or not earned by performance, of any Loan
Party or any of its Subsidiaries in each case arising in the course of their
respective operations, (iii) all accounts, contract rights, general intangibles,
rights, remedies, guarantees, supporting obligations, letter of credit rights
and security interests in respect of the foregoing, all rights of enforcement
and collection, all books and records evidencing or related to the foregoing,
and all rights under any of the Loan Documents in respect of the foregoing,
(iv) all information and data compiled or derived by any Secured Party or to
which any Secured Party is entitled in respect of or related to the foregoing
(other than any such information and data subject to legal restrictions of
patient confidentiality), (v) all collateral security of any kind, given by any
Account Debtor or any other Person to any Secured Party, with respect to any of
the foregoing and (vi) all proceeds of the foregoing.

“Account Debtor” means a Person who is obligated under an Account, Chattel Paper
or General Intangible.



--------------------------------------------------------------------------------

“ACH” means automated clearing house transfers.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any Test Period, the amount for such Test
Period of Consolidated EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Additional Issuing Banks” means up to two Lenders, in addition to the Bank of
America, which have been approved by the Administrative Agent (such approval not
to be unreasonably withheld) and the Lead Borrower and that have agreed (each in
its sole discretion) to act as an “L/C Issuer” hereunder.

“Additional Loans” has the meaning specified in Section 2.14(a).

“Additional Senior Secured Notes” means the senior secured notes (other than the
Initial Senior Secured Notes) of the Lead Borrower issued and sold pursuant to
the Senior Secured Notes Documents and any exchange notes issued in exchange
therefor, in each case pursuant to the Senior Secured Notes Indenture and to the
extent permitted to be incurred by Section 7.03(b)(ii) or 7.03(b)(iii), and
permitted to be secured by Section 7.01(b)(A)(ii).

“Additional Senior Secured Term Debt” means the Additional Senior Secured Notes
and the Senior Secured Term Loans.

“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the quotient obtained (expressed as a decimal, carried out
five decimal places) by dividing (i) the applicable Eurodollar Rate for such
Interest Period by (ii) 1.00 minus the Eurodollar Reserve Percentage.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit C-2 or in any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affirmation Agreement” means an Affirmation Agreement dated as of the Closing
Date and executed by the Loan Parties, in substantially the form of Exhibit J.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

 

- 2 -



--------------------------------------------------------------------------------

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Amendment and Restatement” has the meaning specified in the Preliminary
Statements hereto.

“Anti-Terrorism Laws” has the meaning specified in Section 5.21(a).

“Applicable Fee Rate” means, for each fiscal quarter ending after the Closing
Date, (i) 0.375% per annum, if the Average Revolving Credit Facility Balance
during the immediately preceding fiscal quarter is equal to or greater than
50.00% of the Aggregate Commitments outstanding during such period, or
(ii) 0.50% per annum, if the Average Revolving Credit Facility Balance during
the immediately preceding fiscal quarter is less than 50.00% of the Aggregate
Commitments outstanding during such period. For purposes of this definition, in
the case of the fiscal quarter ending immediately after the Closing Date, the
Average Revolving Credit Facility Balance and the Aggregate Commitments for the
period from the beginning of such quarter to the Closing Date shall be
calculated in accordance with the Existing Credit Agreement.

“Applicable Percentage” means, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans, the commitment of the Swing Line
Lender to make Swing Line Loans and the obligation of each L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility is set forth
opposite the name of such Revolving Credit Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable.

“Applicable Rate” means:

(a) from the Closing Date through the end of the first three months following
the Closing Date, 1.25% per annum for Base Rate Loans and 2.25% per annum for
Eurodollar Rate Loans and Letter of Credit Fees and

(b) thereafter, the applicable percentage per annum set forth below determined
by reference to Average Excess Availability for the immediately preceding fiscal
quarter:

 

Applicable Rate

 

Pricing Level

  

Average Excess Availability

   Eurodollar Rate
and Letter of
Credit Fees     Base Rate  

1

   > $125,000,000      2.00 %      1.00 % 

2

   > $50,000,000 but £ $125,000,000      2.25 %      1.25 % 

 

- 3 -



--------------------------------------------------------------------------------

3

   £ $50,000,000      2.50 %      1.50 %; 

provided that the Applicable Rate for any fiscal quarter shall be reduced (such
reduction, the “Rate Reduction”) by 0.25% if the Consolidated Fixed Charge
Coverage Ratio for the most recently ended twelve-month period for which
financial information is available prior to the first calendar day of such
fiscal quarter is greater than 1.75 to 1.00; provided, further, that no Rate
Reduction shall apply if the Borrowers fail to deliver the consolidated
financial statements required to be delivered pursuant to Section 6.01(i) or
6.01(ii), in each case within the time periods specified herein for such
delivery. Any increase or decrease in the Applicable Rate resulting from a
change in the Average Excess Availability or the Consolidated Fixed Charge
Coverage Ratio shall become effective as of the first calendar day of each
fiscal quarter. Average Excess Availability shall be calculated by the
Administrative Agent based on the Administrative Agent’s records. If the
Borrowing Base Certificates (including any required financial information in
support thereof) of the Borrowers are not received by the Administrative Agent
by the date required pursuant to Section 6.01(v) of this Agreement, then, upon
the request of the Required Lenders, the Applicable Rate shall be determined as
if the Average Excess Availability for the immediately preceding fiscal quarter
is at Level 3 until such time as such Borrowing Base Certificates and supporting
information are received.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (i) such Lender, (ii) an Affiliate of such
Lender or (iii) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“A/R Availability Aged £ 180 Days” means the sum of (i) 85% of the value of
Eligible Accounts and (ii) the Self-Pay Account Availability.

“A/R Availability Aged 180–360 Days” means 85% of the value of the Eligible
180-360 Days Accounts.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Barclays Capital, the investment banking division of Barclays Bank PLC, in their
respective capacities as joint lead arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C-1.

“Attributable Indebtedness” means, on any date in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited financial statements delivered
to the Administrative Agent pursuant to Section 6.01(i) of the Existing Credit
Agreement for the fiscal year ended December 31, 2010.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

- 4 -



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Credit Commitments of each Revolving Credit Lender pursuant to
Section 2.06 and (iii) the date of termination of the Revolving Credit
Commitments of each Revolving Credit Lender to make Revolving Credit Loans, the
termination of the commitment of the Swing Line Lender to make Swing Line Loans
and of the obligations of each L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.

“Availability Reserve” means, on any date of determination and with respect to
the Borrowing Base, the sum (without duplication) of: (i) reserves for
deterioration in the salability of inventory; (ii) the Rent and Charges Reserve;
(iii) the Bank Product Reserve; (iv) all accrued Royalties, whether or not then
due and payable by a Loan Party; (v) the aggregate amount of liabilities secured
by Liens upon Eligible Collateral that are senior to the Administrative Agent’s
Liens (but imposition of any such reserve shall not waive an Event of Default
arising therefrom); (vi) Contractual Allowance Reserves; (vii) reserves
representing purchase price variance, physical inventories variance, slow-moving
inventory and shrinkage accrual inventory; and (viii) such additional reserves,
in such amounts and with respect to such matters, as the Administrative Agent in
its Credit Judgment may elect to impose from time to time; provided that, after
the Closing Date, such Availability Reserve shall not be established or changed
except upon not less than five Business Days’ notice to the Lead Borrower
(unless an Event of Default exists, in which event no notice shall be required).
The Administrative Agent will be available during such period to discuss any
such proposed Availability Reserve or change with the Borrowers and, without
limiting the right of the Administrative Agent to establish or change such
Availability Reserves in the Administrative Agent’s Credit Judgment, the
Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such Availability Reserve no longer exists, in a
manner and to the extent reasonably satisfactory to the Administrative Agent.
The amount of any Availability Reserve established by the Administrative Agent
shall have a reasonable relationship as determined by the Administrative Agent
in its Credit Judgment to the event, condition or other matter that is the basis
for the Availability Reserve. Notwithstanding anything herein to the contrary,
an Availability Reserve shall not be established to the extent that it would be
duplicative of any specific item excluded as ineligible in the definitions of
Eligible Collateral, but the Administrative Agent shall retain the right,
subject to the requirements of this paragraph, to establish an Availability
Reserve with respect to prospective changes in Eligible Collateral that may
reasonably be anticipated.

“Average Excess Availability” means, on any date of determination, the amount of
Excess Availability during a stipulated consecutive Business Day period,
calendar day period or fiscal quarter period divided by the number of Business
Days or calendar days, as the case may be, in such period.

“Average Revolving Credit Facility Balance” means, for any period, the amount
obtained by adding the Outstanding Amount of Revolving Credit Loans and L/C
Obligations at the end of each day for the period in question and by dividing
such sum by the number of days in such period.

“Bank of America” has the meaning specified in the introductory paragraph
hereto.

“Bank Product” means any of the following products, services or facilities
extended to any Loan Party: (i) cash management services provided by Cash
Management Banks under Cash Management Agreements and (ii) products provided by
Hedge Banks under Secured Hedge Agreements; provided, however, that for any of
the foregoing to be included as a “Finance Obligation” for purposes of a
distribution under Section 8.04, the applicable Secured Party must have
previously provided written notice to the Administrative Agent of (i) the
existence of such Bank Product, (ii) the maximum dollar amount of obligations
arising thereunder to be included as a Bank Product Reserve (the “Bank Product
Amount”) and (iii) the methodology to be used by such parties in determining the
Bank Product Debt

 

- 5 -



--------------------------------------------------------------------------------

owing from time to time (other than, in the case of Secured Hedge Agreements, on
a mark-to-market basis). The Bank Product Amount may be changed from time to
time upon written notice to the Administrative Agent by the applicable Secured
Party and Loan Party. No Bank Product Amount may be established or increased
(other than as the result of mark-to-market fluctuations) at any time that a
Default or Event of Default exists and is continuing, or if a reserve in such
amount would cause an Overadvance.

“Bank Product Amount” has the meaning specified in the definition of “Bank
Product”.

“Bank Product Debt” means Indebtedness and other obligations of a Loan Party
relating to Bank Products.

“Bank Product Reserve” means, with respect to the Borrowing Base, the aggregate
amount of reserves established by the Administrative Agent from time to time in
its Credit Judgment in respect of Bank Product Debt of Loan Parties, which shall
be at least equal to the Bank Product Amount.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (i) the Federal Funds Rate in effect on such date plus 1/2 of 1.00% and
(ii) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Base Rate Loan Floor Rate” means a rate per annum equal to the sum of the
Adjusted Eurodollar Rate with an Interest Period of three months plus the
Applicable Rate for a Eurodollar Loan.

“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“Bookrunners” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Barclays Capital, the investment banking division of Barclays
Bank PLC, in their respective capacities as joint lead arrangers and joint
bookrunners.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” means, collectively, the Lead Borrower, the Borrowers identified on
the signature pages hereto and each other Person that owns assets of the type
subject to the Borrowing Base and becomes a Borrower hereunder in accordance
with the terms of this Agreement.

“Borrowing” means (i) a borrowing consisting of Revolving Credit Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01 or (ii) a Swing
Line Loan.

 

- 6 -



--------------------------------------------------------------------------------

“Borrowing Base” means, on any date of determination, an amount (calculated
based on the most recent Borrowing Base Certificate delivered to the
Administrative Agent in accordance with this Agreement) equal to:

(a) the sum of

(i) 85.00% of the value of the Eligible Accounts of the Loan Parties,

(ii) the Self-Pay Account Availability;

(iii) the lesser of (A) the A/R Availability Aged 180–360 Days and (B) 10.00% of
the A/R Availability Aged £ 180 Days; and

(iv) the lesser of (A) 85.00% of the NOLV Percentage of the value of the
Eligible Inventory of the Loan Parties and (B) $35,000,000,

minus

(b) the Availability Reserve in the Administrative Agent’s Credit Judgment on
such date.

“Borrowing Base Certificate” has the meaning specified in Section 6.01(v).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that (i) when used in Section 2.03 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Lending Office is located,
and (ii) if such day relates to any interest rate settings as to a Eurodollar
Rate Loan, any fundings, disbursements, settlements and payments in respect of
any such Eurodollar Rate Loan, or any other dealings to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan, “Business Day”
shall mean any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

“Capital Asset” means, with respect to any Person, any asset that should, in
accordance with GAAP, be classified and accounted for as a capital asset on a
consolidated balance sheet of such Person, including, without limitation, all
assets represented by Capitalized Software Expenditures.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate cost of all Capital Assets acquired by such Person and its
Subsidiaries during such period, as determined in accordance with GAAP,
including, without limitation, all Capitalized Software Expenditures.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

- 7 -



--------------------------------------------------------------------------------

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Lead Borrower and the Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of Holdings, the
Borrowers and the Restricted Subsidiaries.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
L/C Issuers or the Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the L/C Issuer
or Swing Line Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (i) the Administrative Agent and
(ii) the L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral”
has a meaning correlative to the foregoing, and shall include the proceeds of
such cash collateral and other credit support.

“Cash Dominion Event” means any of the following: (i) the occurrence and
continuance of an Event of Default under clause (a), (f) or (g) of Section 8.01;
(ii) the occurrence and continuance of an Event of Default under clause (b) or
(e) of Section 8.01; or (iii) the failure of the Loan Parties to maintain for
five consecutive Business Days Excess Availability of at least the greater of
(A) 12.50% of the lesser of (x) the Aggregate Commitments and (y) the Borrowing
Base and (B) $25,000,000. For purposes of this Agreement, the occurrence of any
particular Cash Dominion Event shall be deemed continuing (a) if such Cash
Dominion Event arises under clause (i) above, from the date of the occurrence of
such Event of Default and for so long as such Event of Default is continuing and
has not been cured or waived, (b) if such Cash Dominion Event arises under
clause (ii) above, from the date of the delivery by the Administrative Agent of
a notice to the Lead Borrower of its intent to initiate a Cash Dominion Event
based on such Event of Default and for so long as such Event of Default is
continuing and has not been cured or waived and/or (c) if such Cash Dominion
Event arises under clause (iii) above, until Excess Availability is equal to or
exceeds the greater of (A) 12.50% of the lesser of (x) the Aggregate Commitments
and (y) the Borrowing Base and (B) $25,000,000, for 30 consecutive calendar
days, in which case such Cash Dominion Event shall no longer be deemed to be
continuing for purposes of this Agreement.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Lead Borrower or any Restricted Subsidiary:

(i) Dollars;

(ii) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(iii) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 (or the Dollar equivalent as of the date
of determination);

 

- 8 -



--------------------------------------------------------------------------------

(iv) repurchase obligations for underlying securities of the types described in
clauses (ii), (iii) and (vii) entered into with any financial institution
meeting the qualifications specified in clause (iii) above;

(v) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;

(vi) marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Lead Borrower) and in each case maturing within 24 months after the date of
creation or acquisition thereof;

(vii) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(viii) Investments with average maturities of twelve months or less from the
date of acquisition in money market funds rated within the top three ratings
category by S&P or Moody’s; and

(ix) investment funds investing 90.00% of their assets in securities of the
types described in clauses (i) through (viii) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (i) through (ix) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(viii) and (ix) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than Dollars, provided that such amounts are
converted into Dollars as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Management Agreement” means any agreement to provide Cash Management
Services.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement, in each case in respect of
services provided under such Cash Management Agreement to a Loan Party.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement.

 

- 9 -



--------------------------------------------------------------------------------

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any Affiliate
of a Lender: (i) ACH transactions, (ii) treasury and/or cash management
services, including, without limitation, controlled disbursement services,
(iii) foreign exchange facilities, (iv) credit or debit cards, (v) deposit and
other accounts and (vi) merchant services (other than those constituting a line
of credit).

“Casualty Event” means any event that gives rise to the receipt by the Lead
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment, fixed assets or Real
Property.

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines or requirements pertaining to such program
including, without limitation, (i) all federal statutes (whether set forth in 38
U.S.C. 1713 or elsewhere) affecting such program to the extent applicable to
CHAMPVA and (ii) all rules, regulations (including 38 C.F.R. 17.54), manuals,
orders and administrative, reimbursement and other guidelines of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“CHAMPVA Account” means an Account payable pursuant to CHAMPVA.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty; (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (iii) the compliance by any Lender or L/C Issuer with any written
request, guideline or directive (whether or not having the force of law, but if
not having force of law, then being one with which the relevant party would
customarily comply) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued; and, provided, further, that the increased
costs associated with a Change in Law based on the foregoing clauses (x) and
(y) may only be imposed to extent the applicable Lender imposes the same charges
on other similarly situated borrowers under comparable credit facilities.

“Change of Control” means the earliest to occur of:

(i) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of Holdings or, if an Intermediate Holding
Company is formed, the Intermediate Holding Company; provided that the
occurrence of the foregoing event shall not be deemed a Change of Control if:

(A) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (1) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings or, if an Intermediate Holding Company is formed, the
Intermediate Holding

 

- 10 -



--------------------------------------------------------------------------------

Company at such time and (2) the Permitted Holders own a majority of the
outstanding voting Equity Interests of Holdings or, if an Intermediate Holding
Company is formed, the Intermediate Holding Company, at such time; or

(B) at any time upon or after the consummation of a Qualifying IPO, and for any
reason whatsoever, (1) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) 35.00% of the then outstanding voting stock of
Holdings or, if an Intermediate Holding Company is formed, the Intermediate
Holding Company, and (y) the percentage of the then outstanding voting stock of
Holdings or, if an Intermediate Holding Company is formed, the Intermediate
Holding Company, owned, directly or indirectly, beneficially by the Permitted
Holders, and (2) during each period of twelve consecutive months, the board of
directors of Holdings or, if an Intermediate Holding Company is formed, the
Intermediate Holding Company, shall consist of a majority of the Continuing
Directors; or

(ii) the Lead Borrower ceases to be a direct wholly owned (without regard to the
parenthetical in the definition thereof) Subsidiary of (A) Holdings or (B) if
any Intermediate Holding Company is formed, the Intermediate Holding Company
that is a direct parent of the Lead Borrower; or

(iii) any “Change of Control” (or any comparable term) in any document
pertaining to the Term Debt Obligations or to any Junior Financing with an
aggregate outstanding principal amount in excess of the Threshold Amount.

“Chattel Paper” has the meaning assigned to such term in the Security Agreement.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (i) a bailee or other Person
in possession of Collateral, including, without limitation, any warehouseman,
and (ii) a landlord of Real Property leased by any Loan Party (including,
without limitation, any warehouse or distribution center), pursuant to which
such Person (A) acknowledges the Collateral Agent’s Lien on the Collateral,
(B) releases or subordinates such Person’s Liens in the Collateral held by such
Person or located on such Real Property, (C) agrees to furnish the Collateral
Agent with access to the Collateral in such Person’s possession or on Real
Property for the purposes of conducting a Liquidation and (D) makes such other
agreements with the Collateral Agent as the Collateral Agent may reasonably
require.

 

- 11 -



--------------------------------------------------------------------------------

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(i) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11, 6.13 or 6.18 at such time, duly executed by each Loan
Party thereto;

(ii) all Finance Obligations shall have been unconditionally guaranteed by
Holdings, any Intermediate Holding Company and each Restricted Subsidiary of
Holdings (other than each Borrower (solely to the extent of its own Borrowings)
and any Excluded Subsidiary) that is a wholly owned Material Domestic
Subsidiary, including those that are listed on Schedule 1.01A hereto (together
with Holdings and any Intermediate Holding Company, each, a “Guarantor”);

(iii) except to the extent otherwise provided hereunder or under any Collateral
Document or the Intercreditor Agreement, the Finance Obligations shall have been
secured by a perfected security interest (to the extent such security interest
may be perfected by delivering certificated securities or filing UCC financing
statements) in (A) all the Equity Interests of the Borrowers and (B) all Equity
Interests (other than Equity Interests of Unrestricted Subsidiaries and any
Equity Interest of any Restricted Subsidiary pledged to secure Indebtedness
permitted under Section 7.03(h) or (i)) of each Material Domestic Subsidiary of
Holdings, the Borrowers or any Guarantor (other than Holdings); provided that
Equity Interests of non-wholly owned Subsidiaries shall be pledged only to the
extent such pledge is permitted by applicable law, the Organization Documents
thereof and any equityholders’ agreement relating thereto and (C) 65.00% of the
issued and outstanding voting Equity Interests (and 100.00% of the issued and
outstanding non-voting Equity Interests, if any) of each wholly owned Material
Foreign Subsidiary that is directly owned by Holdings or any Domestic Subsidiary
of Holdings that is a Guarantor;

(iv) except to the extent otherwise provided hereunder or under any Collateral
Document or the Intercreditor Agreement, the Finance Obligations shall have been
secured by a perfected security interest (other than in the case of Mortgages,
to the extent such security interest may be perfected by delivering certificated
securities, filing UCC financing statements or making any necessary filings with
the United States Patent and Trademark Office or United States Copyright Office)
in, and Mortgages on, substantially all tangible and intangible assets of
Holdings, the Borrowers and each Guarantor (including accounts receivable,
inventory, cash, deposit accounts, equipment, investment property, intercompany
notes, Intellectual Property, other general intangibles, owned (but not leased)
Real Property and proceeds of the foregoing); provided that security interests
in Real Property shall be limited to the Mortgaged Properties;

(v) none of the Collateral shall be subject to any Liens other than Permitted
Liens; and

(vi) except to the extent otherwise provided hereunder or under any Collateral
Document or the Intercreditor Agreement, the Collateral Agent shall have
received (A) counterparts of a Mortgage with respect to each Material Real
Property required to be delivered pursuant to Sections 4.01(a), 6.11 and 6.13
(the “Mortgaged Properties”) duly executed and delivered by the record owner of
such property, (B) fully paid American Land

 

- 12 -



--------------------------------------------------------------------------------

Title Association Lender’s Extended Coverage title policies or the equivalent or
other form available in each applicable jurisdiction (the “Mortgage Policies”)
insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except Permitted Liens, together with
such endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request and (C) such new or existing surveys, new or existing
abstracts, new or existing appraisals, legal opinions and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgaged
Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Lead Borrower, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance or surveys in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Lead Borrower,
that perfection cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of Real Property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases, (b) Liens required to be granted from
time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Collateral Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Lead Borrower, (c) the Collateral and Guarantee
Requirement shall not apply to any of the following assets: (i) any fee-owned
Real Property that is not a Material Real Property and any leasehold interests
in Real Property, (ii) motor vehicles and other assets subject to certificates
of title, letter of credit rights and commercial tort claims in amounts less
than $20,000,000, (iii) assets of which a pledge thereof or a security interest
therein is prohibited by law or by agreements containing anti-assignment clauses
not overridden by the UCC or other applicable law, (iv) any assets as to which
the Administrative Agent and the Lead Borrower agree that the cost of obtaining
such a security interest or perfection thereof are excessive in relation to the
value to the Lenders of the security to be afforded thereby, (v) assets
specifically requiring perfection through control agreements (including, without
limitation, deposit accounts and securities accounts) other than as required
pursuant to the cash management requirements herein, (vi) stock and assets of
Unrestricted Subsidiaries and (vii) assets to the extent a security interest in
such assets would result in material adverse tax consequences as reasonably
determined by the Lead Borrower (it being understood that the Lenders shall not
require the Lead Borrower or any of its Subsidiaries to enter into any security
agreements or pledge agreements governed under foreign law) and (d) the Lead
Borrower and its Subsidiaries shall not be required to obtain any landlord
waivers, estoppels or collateral access letters.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, any Collateral Access Agreement, any
Deposit Account Control Agreement, the Mortgages, the Affirmation Agreement,
each of the mortgages, collateral assignments, Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Collateral Agent and the Lenders pursuant to Section 4.01(a)(iii), 6.11,
6.13 or 6.18, the

 

- 13 -



--------------------------------------------------------------------------------

Guaranty and each of the other agreements, instruments or documents that creates
or purports to create a Lien or Guarantee in favor of any Agent for the benefit
of the Secured Parties.

“Committed Loan Notice” means a notice of (i) a Borrowing, (ii) a conversion of
Revolving Credit Loans from one Type to the other or (iii) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A-1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” means Account No. 12579-55100, ABA No. 026009593, at
Bank of America.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period the total amount of depreciation and amortization expense,
including the amortization of deferred financing fees, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(i) increased (without duplication) by:

(A) provision for taxes based on income or profits or capital gains, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period to the extent the same
was deducted (and not added back) in computing Consolidated Net Income; plus

(B) the sum of (x) Consolidated Interest Expense of such Person for such period
(including (1) net losses on Swap Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk and (2) costs of
surety bonds in connection with financing activities, in each case, to the
extent included in Consolidated Interest Expense), (y) all cash dividends or
other distributions paid (excluding items eliminated in consolidation) on any
series of Preferred Stock of any Restricted Subsidiary during such period and
(z) all dividends or other distributions accrued (excluding items eliminated in
consolidation) on any series of Disqualified Equity Interests during such
period, in each case, to the extent the same was deducted (and not added back)
in calculating such Consolidated Net Income; plus

(C) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(D) the amount of any integration costs or other business optimization expenses
or reserves deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Closing Date and costs related to the closure and/or
consolidation of facilities; plus

(E) any other non-cash charges, including any write-offs or write-downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period,

 

- 14 -



--------------------------------------------------------------------------------

the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period); plus

(F) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(G) the amount of management, monitoring, consulting and advisory fees and
related expenses paid in such period to the Sponsor to the extent otherwise
permitted under Section 7.08; plus

(H) the amount of net cost savings and synergies projected by the Lead Borrower
in good faith to be realized as a result of specified actions taken or with
respect to which substantial steps have been taken (in the good faith
determination of the Lead Borrower) in connection with Permitted Acquisitions
and cost saving, restructuring and other similar initiatives (which cost savings
shall be added to Consolidated EBITDA until fully realized and calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; provided that such cost savings are reasonably
identifiable and factually supportable (which adjustments may be incremental to
pro forma adjustments made pursuant to the definition of “Pro Forma
Adjustments”); plus

(I) any costs or expense incurred by the Lead Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Lead Borrower or net cash
proceeds of an issuance of Equity Interests of the Lead Borrower (other than
Disqualified Equity Interests); and

(ii) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period; and

(iii) increased or decreased by (without duplication):

(A) any net gain or loss resulting in such period from Swap Obligations and the
application of Statement of Financial Accounting Standards No. 133; plus or
minus, as applicable, and

(B) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by Holdings, any Borrower or any Restricted Subsidiary during
such period (but not the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired), to the extent not
subsequently

 

- 15 -



--------------------------------------------------------------------------------

sold, transferred or otherwise disposed by Holdings, such Borrower or such
Restricted Subsidiary during such period (each such Person, property, business
or asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”), including the commencement of activities constituting such business,
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition,” an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent. For purposes of determining the Consolidated Fixed
Charge Coverage Ratio, there shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by any Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).

“Consolidated Fixed Charge Coverage Ratio” means, with respect to Holdings, the
Borrowers and their respective Restricted Subsidiaries for the most recently
ended twelve-month period for which financial information is available prior to
the date of calculation, the ratio of:

(i) (A) Consolidated EBITDA of Holdings, the Borrowers and their respective
Restricted Subsidiaries for such period plus (B) only for purposes of the
calculation of the Consolidated Fixed Charge Coverage Ratio under, and as
provided in, Section 6.17 hereof, Specified Equity Contributions minus (C) taxes
based on income or profits or capital, including, without limitation, state,
franchise and similar taxes (such as the Delaware franchise tax, the
Pennsylvania capital tax, the Texas margin tax and provincial income taxes paid
in Canada) and foreign withholding taxes and penalties and interest relating to
taxes, net of cash refunds received, of Holdings, the Borrowers and their
respective Restricted Subsidiaries paid in cash during such period minus
(D) Unfinanced Capital Expenditures made by Holdings, the Borrowers and their
respective Restricted Subsidiaries during such period minus (E) Restricted
Payments made pursuant to Section 7.06(h), (i) and (k), to

(ii) Debt Service Charges payable by Holdings, the Borrowers and their
respective Restricted Subsidiaries in cash during such period.

In calculating the Consolidated Fixed Charge Coverage Ratio for purposes of
Sections 6.17 and 6.02(i), no Restricted Subsidiaries that are Foreign
Subsidiaries shall be included in such calculations; provided that the amount of
any dividends or other distributions from any Restricted Subsidiary that is a
Foreign Subsidiary actually received by a Loan Party in cash during such period
shall be included in the computation of Consolidated EBITDA for such purposes.
In calculating the Consolidated Fixed Charge Coverage Ratio for the purposes of
Section 7.02(j), 7.02(o)(ii), 7.03(o), 7.06(k), or 7.12(a)(v), the Lead Borrower
may elect to include in or exclude from the calculation thereof any Restricted
Subsidiary that is a Foreign Subsidiary; provided that, notwithstanding the
exclusion of any Restricted Subsidiary that is a Foreign Subsidiary from such
calculation, the amount of any dividends or other distributions from any
Restricted Subsidiary that is a Foreign Subsidiary actually received by a Loan
Party in cash during such period shall be included in the computation of
Consolidated EBITDA for such purposes. Any such

 

- 16 -



--------------------------------------------------------------------------------

inclusion or exclusion, as the case may be, shall be for the entire twelve-month
calculation period (or the entire period during which any such Person was a
Restricted Subsidiary if such Person was a Restricted Subsidiary for less than
twelve months).

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(i) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (A) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (C) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Swap Obligations or other derivative instruments pursuant to GAAP),
(D) the interest component of Capitalized Lease Obligations and (E) net
payments, if any, pursuant to interest rate Swap Obligations with respect to
Indebtedness and excluding (1) accretion or accrual of discounted liabilities
not constituting Indebtedness, (2) any expense resulting from the discounting of
any outstanding Indebtedness in connection with the application of purchase
accounting in connection with any acquisition, (3) any “Additional Interest”
provided for, and as defined in, a registration rights agreement with respect to
the Term Debt Obligations, (4) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses and (5) any expensing of bridge,
commitment and other financing fees); plus

(ii) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(iii) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(i) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction), severance, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans and other
restructuring costs shall be excluded,

(ii) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(iii) any after-tax effect of income (loss) from disposed, abandoned,
transferred, closed or discontinued operations and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations shall be excluded,

 

- 17 -



--------------------------------------------------------------------------------

(iv) any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Lead Borrower, shall be
excluded,

(v) the Net Income for such period of any Person that is not a Subsidiary or is
an Unrestricted Subsidiary or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the Lead
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period,

(vi) effects of adjustments (including the effects of such adjustments pushed
down to the Lead Borrower and its Restricted Subsidiaries) in the property and
equipment, inventory and other intangible assets, deferred revenue and debt line
items in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(vii) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Swap Obligations or other derivative instruments shall be
excluded,

(viii) any impairment charge or asset write-off, in each case pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP shall be excluded,

(ix) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
shall be excluded, and

(x) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Disposition,
recapitalization, Investment, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(ii) to advance or supply funds

(A) for the purchase or payment of any such primary obligation, or

(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

 

- 18 -



--------------------------------------------------------------------------------

(iii) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation.

“Continuing Directors” means the directors of Holdings or, if an Intermediate
Holding Company is formed, the Intermediate Holding Company, or the Lead
Borrower, as the case may be, on the Closing Date, as elected or appointed after
giving effect to the transactions contemplated hereby, and each other director,
if, in each case, such other director’s nomination for election to the board of
directors of Holdings or, if an Intermediate Holding Company is formed, the
Intermediate Holding Company, or the Lead Borrower, as the case may be (or the
direct or indirect parent of the Lead Borrower after a Qualifying IPO of such
direct or indirect parent) is recommended by a majority of the then Continuing
Directors or such other director receives the vote of the Permitted Holders in
his or her election by the stockholders of Holdings or, if an Intermediate
Holding Company is formed, the Intermediate Holding Company, or the Lead
Borrower, as the case may be (or the direct or indirect parent of the Lead
Borrower after a Qualifying IPO of such direct or indirect parent).

“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with any Loan Party or its Restricted Subsidiaries.

“Contractual Allowance” means, with respect to an Account of a Third Party Payor
owed to a Loan Party, an amount equal to the difference between the amount
invoiced by such Loan Party for a service that gave rise to the creation of such
Account and the amount allowed to be paid for such service by such Third Party
Payor.

“Contractual Allowance Reserves” means, with respect to the Borrowing Base, the
aggregate amount of reserves established by the Administrative Agent from time
to time in its Credit Judgment in respect of the Accounts owed to the Loan
Parties by Third Party Payors, which shall be at least equal to the aggregate
amount of all Contractual Allowances.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA”.

“Credit Extension” means each of the following: (i) a Borrowing, and (ii) an L/C
Credit Extension.

“Credit Judgment” means the Administrative Agent’s commercially reasonable
judgment exercised in good faith, based upon its consideration of any factor
that it reasonably believes (i) could materially adversely affect the quantity,
quality, mix or value of Collateral (including any applicable Laws that may
inhibit collection of an Account), the enforceability or priority of the
Administrative Agent’s Liens, or the amount that the Administrative Agent and
the Lenders could receive in liquidation of any Collateral; (ii) that any
collateral report or financial information delivered by any Loan Party is

 

- 19 -



--------------------------------------------------------------------------------

incomplete, inaccurate or misleading in any material respect; (iii) materially
increases the likelihood of any Insolvency Proceeding involving a Loan Party; or
(iv) creates or could result in an Event of Default. In exercising such
judgment, the Administrative Agent may consider any factors that could
materially increase the credit risk of lending to the Borrowers on the security
of the Collateral.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral, and the Agents or the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.

“Debt Service Charges” means, for any period, the sum of (i) Consolidated
Interest Expense paid in cash for such period, plus (ii) scheduled principal
payments of Indebtedness for borrowed money, including the full amount of any
non-recourse Indebtedness (excluding the Senior Credit Obligations, but
including, without limitation, Capitalized Lease Obligations) for such period,
plus (iii) scheduled mandatory payments on account of Disqualified Equity
Interests (whether in the nature of dividends, redemption, repurchase or
otherwise) required to be made during such period, in each case determined in
accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the greater of (A) the Base
Rate plus the Applicable Rate applicable to Base Rate Loans and (B) the Base
Rate Loan Floor Rate plus (ii) 2.00% per annum; provided that with respect to a
Eurodollar Rate Loan, the Default Rate with respect to payments of principal
thereon shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.00% per annum, in each
case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent in consultation with the Lead Borrower,
(i) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Line Loans, within two Business Days of the date required to be funded by it
hereunder, (ii) has notified the Lead Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations hereunder or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(iii) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations or (iv) has, or has a direct or
indirect parent company that has, (A) become the subject of a proceeding under
any Debtor Relief Law, (B) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (C) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

- 20 -



--------------------------------------------------------------------------------

“Deposit Account Control Agreements” means deposit account control agreements in
form and substance reasonably satisfactory to the Collateral Agent.

“Depositary Bank Notification and Acknowledgments” means, with respect to each
DDA, notifications of entering into this Agreement made by the applicable Loan
Parties to the applicable depositary banks and acknowledged by the applicable
depositary banks.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, a Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(i) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the fair market value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer, abandonment or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided
that “Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Senior Credit Obligations that are accrued and payable and the termination of
the Revolving Credit Commitments and all outstanding Letters of Credit), (ii) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (iii) provides for the scheduled
payments of dividends in cash, or (iv) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Maturity Date.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Dominion Account” means any DDA (other than an Excluded Account or a Specified
Government Receivables Deposit Account) of a Loan Party at Bank of America or
its Affiliates or branches or another bank reasonably acceptable to the
Administrative Agent, in each case which is subject to a Deposit Account Control
Agreement.

 

- 21 -



--------------------------------------------------------------------------------

“Eligible 180-360 Days Accounts” means Accounts of the Loan Parties that would
otherwise qualify as Eligible Accounts except that such Accounts are invoiced
but unpaid for more than 180 days but less than 360 days past the original
invoice date.

“Eligible Accounts” means Accounts of the Loan Parties subject to a Lien under
the Collateral Documents, the value of which shall be determined by taking into
consideration, among other factors, their book value determined in accordance
with GAAP, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could be claimed by the Account Debtor or any other Person;
provided, however, that, subject to the ability of the Administrative Agent to
establish other criteria of ineligibility in its Credit Judgment or modify the
criteria established below, unless otherwise approved by the Administrative
Agent in its Credit Judgment, (a) no Government Account shall constitute an
Eligible Account unless such Government Account complies with Section 6.18(c)
and (b) none of the following classes of Accounts shall be deemed to be Eligible
Accounts:

(i) Accounts that do not arise out of sales of goods or rendering of services in
the ordinary course of the Borrowers’ or the relevant Subsidiaries’ business;

(ii) Accounts payable other than in Dollars or that are otherwise on terms other
than those normal or customary in the Borrowers’ or the relevant Subsidiaries’
business;

(iii) Accounts arising out of a sale made or services rendered by any Borrower
to a Subsidiary of any Borrower or an Affiliate of any Borrower or to a Person
controlled by an Affiliate of any Borrower (including any employees of such
Borrower) other than, in each case, solely by reason of being an Affiliate of
The Blackstone Group L.P.;

(iv) Accounts (A) that are invoiced but unpaid for more than 180 days past the
original invoice date or (B) that are not invoiced for more than 60 days past
the original service date;

(v) Accounts owing from any Person from which an aggregate amount of more than
50.00% of the Accounts owing therefrom are not, solely based on the most recent
field audit report, Eligible Accounts pursuant to the foregoing clause (iv);

(vi) except for Government Accounts that are otherwise Eligible Accounts,
Accounts owing from any Person and its Affiliates that, solely based on the most
recent field audit report, exceed 20.00% of the net amount of all Eligible
Accounts, but only to the extent of such excess;

(vii) Self-Pay Accounts;

(viii) Accounts owing from any Person that (A) has disputed liability for any
Account owing from such Person or has been placed on credit hold due to past due
balances or (B) has otherwise asserted any claim, demand or liability against a
Borrower or any of its Subsidiaries, whether by action, suit, counterclaim or
otherwise;

(ix) Accounts owing from any Person that shall take or be the subject of any
action or proceeding of a type described in Section 8.01(f);

(x) Accounts (A) owing from any Person that is also a supplier to or creditor of
a Borrower or any of its Subsidiaries unless such Person has waived any right of
setoff in a

 

- 22 -



--------------------------------------------------------------------------------

manner reasonably acceptable to the Administrative Agent, (B) representing any
manufacturer’s or supplier’s credits, discounts, incentive plans or similar
arrangements entitling a Borrower or any of its Subsidiaries to discounts on
future purchase therefrom, (C) in respect of which the related invoice(s) has
been reversed; provided that subclauses (A) and (B) shall not affect the
eligibility of Accounts owing from a Third Party Payor and arising out of the
provision of health care services insured and/or administered by such Third
Party Payor;

(xi) Accounts arising out of sales to Account Debtors outside the United States
and Canada unless such Accounts are fully backed by an irrevocable letter of
credit on terms, and issued by a financial institution, reasonably acceptable to
the Administrative Agent and such irrevocable letter of credit is in the
possession of the Administrative Agent;

(xii) Accounts arising out of sales on a bill-and-hold, cash in advance or cash
on delivery payment terms, guaranteed sale, sale-or-return, sale on approval or
consignment basis or subject to any right of return, setoff or charge back or
Accounts representing any unapplied cash;

(xiii) except for Government Accounts that are otherwise Eligible Accounts,
Accounts owing from an Account Debtor that is an agency, department or
instrumentality of the United States or any state thereof or Canada or any
province or territory thereof unless such Accounts are not subject to the
Assignment of Claims Act of 1940 or the Financial Administration Act (Canada)
and any similar state, provincial or territorial legislation or the applicable
Borrower or its relevant Subsidiary shall have satisfied the requirements of the
Assignment of Claims Act of 1940 or the Financial Administration Act (Canada)
and any similar state, provincial or territorial legislation and, in each case,
the Administrative Agent is reasonably satisfied as to the absence of setoffs,
counterclaims and other defenses on the part of such account debtor;

(xiv) Accounts of a Loan Party owed by a Third Party Payor to the extent that
such Loan Party is or has been audited by such Third Party Payor and either
(A) any of such audits provides for adjustments in reimbursable costs or asserts
claims for reimbursement or repayment by such Loan Party of costs and/or
payments theretofore made by such Third Party Payor that, if adversely
determined, in the aggregate could reasonably be expected to have a Material
Adverse Effect or (B) such Loan Party has had requests or assertions of claims
for reimbursement or repayment by it of costs and/or payments theretofore made
by such Third Party Payor that, if adversely determined, in the aggregate could
reasonably be expected to have a Material Adverse Effect;

(xv) Accounts with respect to which the representations and warranties set forth
in the Security Agreement applicable to Accounts are not correct in any material
respect;

(xvi) Accounts in respect of which the Security Agreement, after giving effect
to the related filings of financing statements that have then been made, if any,
does not or has ceased to create a valid and perfected first priority lien or
security interest in favor of the Collateral Agent, on behalf of the Secured
Parties, securing the Finance Obligations; or

(xvii) Accounts representing deferred revenue on rental equipment for rentals
that extend over a month-end period.

If the Administrative Agent deems Accounts ineligible in its Credit Judgment
(and not based upon the criteria set forth above), then the Administrative Agent
shall give the Lead Borrower five Business Days’

 

- 23 -



--------------------------------------------------------------------------------

prior notice thereof (unless an Event of Default exists, in which event no
notice shall be required); provided that any modification of the eligibility
criteria set forth above shall have a reasonable relationship to circumstances,
conditions, events or contingencies which are the basis for such eligibility
criteria, as determined by the Administrative Agent in its Credit Judgment.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Eligible Collateral” means, collectively, Eligible Inventory, Eligible
Accounts, Eligible Self-Pay Accounts and Eligible 180-360 Days Accounts.

“Eligible Inventory” means Inventory (other than the Rental Inventory) of the
Loan Parties subject to the Lien of the Collateral Documents, the value of which
shall be determined by taking into consideration, among other factors, the lower
of its cost and its book value determined in accordance with GAAP and excluding
any portion of cost attributable to intercompany profit among the Loan Parties
and their Affiliates; provided, however, that, subject to the ability of the
Administrative Agent to establish other criteria of ineligibility in its Credit
Judgment or modify the criteria established below, unless otherwise approved by
the Administrative Agent in its Credit Judgment, none of the following classes
of Inventory shall be deemed to be Eligible Inventory:

(i) Inventory that is obsolete, unusable or otherwise unavailable for sale;

(ii) Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;

(iii) Inventory that fails to meet all applicable material standards imposed by
any Governmental Authority having regulatory authority over such Inventory or
its use or sale;

(iv) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which the Borrowers
or any of their Subsidiaries have received notice of a dispute in respect of any
such agreement;

(v) Inventory located outside the United States;

(vi) Inventory that is located on premises owned, leased or rented by a customer
of any Borrower, or is placed on consignment;

(vii) Inventory that is not reflected in the details of a current inventory
report;

(viii) Inventory with respect to which the representations and warranties set
forth in Section 3.02 of the Security Agreement applicable to Inventory are not
correct in any material respect;

(ix) Inventory in respect of which the Security Agreement, after giving effect
to the related filings of financing statements that have then been made, if any,
does not or has ceased to create a valid and perfected first priority Lien or
security interest in favor of the Collateral Agent, on behalf of the applicable
Secured Parties, securing the applicable Finance Obligations;

(x) Inventory at locations with less than $50,000 of Inventory on-hand; or

 

- 24 -



--------------------------------------------------------------------------------

(xi) Inventory in transit between the Loan Parties’ warehouse locations.

If the Administrative Agent deems Inventory ineligible in its Credit Judgment
(and not based upon the criteria set forth above), then the Administrative Agent
shall give the Lead Borrower five Business Days’ prior notice thereof (unless an
Event of Default exists, in which event no notice shall be required); provided
that any modification of the eligibility criteria set forth above shall have a
reasonable relationship to circumstances, conditions, events or contingencies
which are the basis for such eligibility criteria, as determined by the
Administrative Agent in its Credit Judgment.

“Eligible Self-Pay Accounts” means Accounts of the Loan Parties that would
otherwise qualify as Eligible Accounts except that such Accounts are Self-Pay
Accounts.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (i) violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) exposure to any
Hazardous Materials, (iv) the release or threatened release of any Hazardous
Materials into the environment or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (i) a Reportable Event with respect to a Pension Plan;
(ii) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as a termination under Section 4062(e) of ERISA;
(iii) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or, after the effectiveness of the Pension Act, is in
endangered or critical status, within the meaning of Section 305 of ERISA);
(iv) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of

 

- 25 -



--------------------------------------------------------------------------------

proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(v) an event or condition which could reasonably be expected to constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (vi) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (vii) on and after the effectiveness of the Pension Act, a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); (viii) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code and
Section 302 of ERISA; or (xi) the failure to make by its due date a required
contribution under Section 412(m) of the Code (or Section 430(j) of the Code, as
amended by the Pension Act).

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time), at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on the Eurodollar Rate.

“Eurodollar Reserve Percentage” means for any day during any Interest Period the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, at any time, the difference between (i) the lesser
of (A) the Revolving Credit Facility and (B) the Borrowing Base at such time, as
determined from the most recent Borrowing Base Certificate delivered by the Lead
Borrower to the Administrative Agent pursuant to Section 6.01(v) hereof minus
(ii) the Total Revolving Credit Outstandings.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Accounts” has the meaning specified in the Security Agreement.

“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly owned
Subsidiary (other than a Subsidiary that is a Subsidiary Guarantor and is not
permitted to become an Unrestricted

 

- 26 -



--------------------------------------------------------------------------------

Subsidiary pursuant to Section 7.15), (ii) each Subsidiary listed on
Schedule 1.01D hereto, (iii) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Finance Obligations, (iv) any Foreign Subsidiary and any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (v) any
Restricted Subsidiary acquired pursuant to a Permitted Acquisition financed with
secured Indebtedness incurred pursuant to Section 7.03(h) and each Restricted
Subsidiary thereof that guarantees such Indebtedness (provided that each such
Restricted Subsidiary shall cease to be an Excluded Subsidiary under this clause
(v) if such secured Indebtedness is repaid or becomes unsecured or if such
Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable), (vi) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent the cost or other consequences (including
any adverse tax consequences in the reasonable judgment of the Lead Borrower
confirmed in writing by notice to the Administrative Agent) of providing a
Guarantee shall be excessive, (vii) each Unrestricted Subsidiary, (viii) any
“not-for-profit” Subsidiary and (ix) any special purpose entity.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder or under any Loan Document, (i) taxes
imposed on or measured by its overall net income (however denominated), and
franchise (and similar) taxes imposed on it (in lieu of net income taxes), by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such recipient is organized, in which its principal office is located or with
which it has a present or former connection (other than any such connection
arising from the recipient’s having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) or, in the case of any Lender, in which its Lending Office
is located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which a Borrower is located,
(iii) any backup withholding tax that is required by the Code to be withheld
from amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (iv) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Lead Borrower under Section 10.13), any
United States withholding tax that (A) is required to be imposed on amounts
payable to such Foreign Lender pursuant to Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 3.01(a) or (B) is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
clause (B) of Section 3.01(e)(ii) and (v) any tax that is imposed pursuant to
FATCA.

“Executive Order” has the meaning specified in Section 5.21(a).

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

“Existing Letters of Credit” means all “Letters of Credit” under the Existing
Credit Agreement issued and outstanding immediately prior to the effectiveness
of this Agreement.

“Existing Loan Documents” has the meaning specified in Section 10.21(a).

“Facility Increase” has the meaning specified in Section 2.14(a).

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor provisions that are substantively similar), and any regulations
thereunder or official interpretations thereof.

 

- 27 -



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to Bank of America, on such day on such transactions as determined by
the Administrative Agent.

“Fee Letter” means the Fee Letter (together with any side letters in connection
therewith) dated August 2, 2011, as amended, among the Lead Borrower, the
Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Barclays Bank PLC.

“Finance Document” means (i) each Loan Document, (ii) each Secured Hedge
Agreement and (iii) each Secured Cash Management Agreement, and “Finance
Documents” means all of them, collectively.

“Finance Obligations” means, at any date, (i) all Senior Credit Obligations,
(ii) all Swap Obligations of a Loan Party permitted hereunder owed or owing
under any Secured Hedge Agreement to any Hedge Bank and (iii) all Cash
Management Obligations owing under any Secured Cash Management Agreement to a
Cash Management Bank.

“Financial Covenant Trigger Event” has the meaning specified in Section 6.17.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of Holdings which
is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations arising in respect of Letters of Credit issued by
such L/C Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (ii) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

 

- 28 -



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“General Intangibles” has the meaning assigned to such term in the Security
Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Government Accounts” means, collectively, any and all Accounts which are
(i) Medicare Accounts, (ii) Medicaid Accounts, (iii) TRICARE Accounts,
(iv) CHAMPVA Accounts or (v) any other Account payable by a Governmental
Authority acceptable to the Administrative Agent in its Credit Judgment.

“Government Healthcare Programs” means the CHAMPVA, Medicare, Medicaid and
TRICARE programs and any other healthcare program operated by or financed in
whole or in part by any federal, state or local government.

“Granting Lender” has the meaning specified in Section 10.06(g).

“Group Company” means any of Holdings, the Borrowers or their respective
Subsidiaries (regardless of whether or not consolidated with Holdings or the
Borrowers for purposes of GAAP), and “Group Companies” means all of them,
collectively.

“Guarantee” means, as to any Person, without duplication, (i) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (A) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (B) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (C) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(D) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (ii) any Lien on any assets of such Person securing
any Indebtedness or other monetary obligation of any other Person, whether or
not such Indebtedness or other monetary obligation is assumed by such Person (or
any right, contingent or otherwise, of any holder of such Indebtedness to obtain
any such Lien); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

- 29 -



--------------------------------------------------------------------------------

“Guarantor” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

“Guaranty” means (i) the guaranty made by Holdings and the Subsidiary Guarantors
in favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit F, and (ii) each other guaranty and
guaranty supplement delivered pursuant to Section 6.11 and “Guaranties” means
any two or more of them, collectively.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

“Hedge Bank” means any Person that is a Lender, a Bookrunner or an Affiliate of
the foregoing at the time it enters into a Secured Hedge Agreement, or is a
party to such an agreement as of the Closing Date, in its capacity as a party
thereto.

“HHS” has the meaning specified in the definition of “Medicare Regulations”.

“Holdings” has the meaning set forth in the introductory paragraph of this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(i) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(ii) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(iii) net obligations of such Person under any Swap Contract;

(iv) all obligations of such Person to pay the deferred purchase price of
property or services (other than (A) trade accounts payable in the ordinary
course of business and (B) any earn-out obligation until such obligation becomes
a liability on the balance sheet of such Person in accordance with GAAP and if
not paid after becoming due and payable);

(v) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(vi) all Attributable Indebtedness;

 

- 30 -



--------------------------------------------------------------------------------

(vii) all obligations of such Person in respect of Disqualified Equity
Interests; and

(viii) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall, in the case of
Holdings and its Subsidiaries, exclude all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (v) shall be deemed to be
equal to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Taxes” means Taxes other than Excluded Taxes or Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Senior Secured Notes” means (A) $700,000,000 aggregate principal amount
of 11.25% senior secured notes due 2014 (Series A-1) and (B) $317,500,000
aggregate principal amount of 12.375% senior secured notes due 2014 (Series
A-2), each issued under the Senior Secured Notes Indenture.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (i) the entry of an order for relief under Debtor Relief Laws, or the
initiation by any Person of any proceeding or filing under any other insolvency,
debtor relief or debt adjustment law; (ii) the appointment of a receiver,
interim receiver, trustee, liquidator, administrator, monitor, conservator or
other custodian for such Person or any part of its property; or (iii) an
assignment or trust mortgage for the benefit of creditors.

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

“Intellectual Property Security Agreements” means the Grant of Security Interest
in Trademarks, the Grant of Security Interest in Patents and the Grant of
Security Interest in Copyrights, substantially in the form attached as Exhibits
C, D and E to the Security Agreement respectively.

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of October 28, 2008, as affirmed by the Affirmation
Agreement, among the Administrative Agent, on behalf of the Secured Parties, and
the Term Debt Collateral Agent (as defined therein) on behalf of the Term Debt
Secured Parties (as defined therein), and the Loan Parties.

“Interest Payment Date” means (i) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (ii) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and

 

- 31 -



--------------------------------------------------------------------------------

ending on the date one, two, three or six months or, to the extent available (as
determined by each Lender of such Eurodollar Rate Loan) to all Lenders making
such Eurodollar Rate Loan, one week or nine or twelve months thereafter, as
selected by the Borrower in its Committed Loan Notice or such other period that
is twelve months or less requested by the Borrower and consented to by all
Lenders making such Eurodollar Rate Loan; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall, subject to clause (iii) below, be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Intermediate Holding Company” means any Subsidiary of Holdings (of which
Holdings, directly or indirectly, owns 100.00% of the issued and outstanding
Equity Interests) that, directly or indirectly, owns 100.00% of the issued and
outstanding Equity Interests of the Lead Borrower.

“Inventory” has the meaning specified in the UCC and shall include all goods
intended for sale or lease by a Loan Party, or for display or demonstration, all
work in process, all raw materials, and other materials and supplies of every
nature and description used or which might be used in connection with the
manufacture, printing, packing, shipping, advertising, selling, leasing or
furnishing such goods or otherwise used or consumed in such Loan Party’s
business.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(ii) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Lead
Borrower and its Subsidiaries, intercompany loans, advances or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice) or (iii) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Lead Borrower.

“IP Rights” means the right to use all trademarks, service marks, trade names,
domain names and other source indicators and all goodwill associated with the
foregoing, copyrights, patents, patent rights, technology, software, know-how,
database rights, design rights, trade secrets and other intellectual property
rights, including any applications or registrations relating thereto, and the
right to register and obtain renewals of any of the foregoing and the right to
sue for past, present and future

 

- 32 -



--------------------------------------------------------------------------------

infringement, misappropriation or other violation thereof, including the right
to all damages and proceeds therefrom.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and a Borrower (or any Subsidiary) or in favor of such L/C
Issuer and relating to such Letter of Credit.

“Junior Financing” means any Indebtedness that is or is required to be
subordinated to the Senior Credit Obligations pursuant to the terms of the Loan
Documents.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, collectively, (i) Bank of America, in its capacity as issuer
of Letters of Credit under Section 2.03(b) and its successor or successors in
such capacity, (ii) each Additional Issuing Bank and (iii) each Lender listed in
Schedule 1.01E hereto as the issuer of an Existing Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

- 33 -



--------------------------------------------------------------------------------

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lender” means each bank or other lending institution listed on Schedule 2.01,
each Eligible Assignee that becomes a Lender pursuant to Section 10.06(b), and
their respective permitted successors and shall include, as the context may
require, each L/C Issuer and/or the Swing Line Lender in such capacity.

“Lending Office” means (i) with respect to any Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan in such Lender’s Administrative Questionnaire
or in any applicable Assignment and Assumption pursuant to which such Lender
became a Lender hereunder or such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Lead Borrower as the office by which its Loans of
such Type are to be made and maintained and (ii) with respect to any L/C Issuer
and for each Letter of Credit, the “Lending Office” of such L/C Issuer (or of an
Affiliate of such L/C Issuer) designated on the signature pages hereto or such
other office of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such
L/C Issuer may from time to time specify to the Administrative Agent and the
Lead Borrower as the office by which its Letters of Credit are to be issued and
maintained.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is three days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“License” means any license or agreement under which a Loan Party is authorized
to use IP Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of property or any other conduct of its
business.

“Licensor” means any Person from whom a Loan Party obtains the right to use any
Intellectual Property.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which: (i) for any Collateral located on leased
premises, the lessor waives or

 

- 34 -



--------------------------------------------------------------------------------

subordinates any Lien it may have on the Collateral, and agrees to permit the
Administrative Agent to enter upon the premises and remove the Collateral or to
use the premises for an agreed upon period of time to store or dispose of the
Collateral; (ii) for any Collateral held by a warehouseman, processor, shipper,
customs broker or freight forwarder, such Person waives or subordinates any Lien
it may have on the Collateral, agrees to hold any documents in its possession
relating to the Collateral as agent for the Administrative Agent, and agrees to
deliver the Collateral to the Administrative Agent upon request; (iii) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges the
Administrative Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to the Administrative Agent
upon request; and (iv) for any Collateral subject to a Licensor’s IP Rights, the
Licensor grants to the Administrative Agent the right, vis-à-vis such Licensor,
to enforce the Administrative Agent’s Liens with respect to the Collateral,
including the right to dispose of it with the benefit of the IP Rights, whether
or not a default exists under any applicable License.

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to the Administrative Agent under the Loan Documents and
applicable Law as a creditor of the Loan Parties, including (after the
occurrence and during the continuation of an Event of Default) the conduct by
any or all of the Loan Parties, acting with the consent of the Administrative
Agent, of any public, private or “Going-Out-Of-Business Sale” or other
Disposition of Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan (including any
extensions of credit under any Facility Increases).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranties, (iv) the Intercreditor Agreement, (v) the Collateral
Documents and (vi) each Issuer Document.

“Loan Parties” means, collectively, (i) the Borrowers, (ii) Holdings and
(iii) each other Guarantor that satisfies the Collateral and Guarantee
Requirement.

“Management Stockholders” means the members of management of Holdings or any
direct or indirect parent thereof or any of its Subsidiaries as of the Closing
Date, including the Lead Borrower, who are investors in Holdings or any direct
or indirect parent thereof as of the Closing Date.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Subsidiaries, taken as a whole, (ii) a material adverse effect
on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which any of the Loan
Parties is a party or (iii) a material adverse effect on the rights and remedies
of the Lenders or the Agents under any Loan Document.

“Material Domestic Subsidiary” means, at any date of determination, each of
Holdings’ Domestic Subsidiaries (other than the Borrowers) (i) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 5.00% of Total Assets at such date or (ii) whose Consolidated EBITDA for
such Test Period were equal to or greater than 5.00% of the Consolidated EBITDA
of Holdings, the Borrowers and the Restricted Subsidiaries for such period;
provided that “Material Domestic Subsidiary” shall also include any of Holding’s
Subsidiaries selected by the Lead Borrower

 

- 35 -



--------------------------------------------------------------------------------

which is required to ensure that all Material Domestic Subsidiaries have in the
aggregate (A) total assets at the last day of the most recent Test Period that
were equal to or greater than 95.00% of the total assets of Holdings, the
Borrowers and the Restricted Subsidiaries that are Domestic Subsidiaries at such
date and (B) Consolidated EBITDA for such Test Period that were equal to or
greater than 95.00% of the Consolidated EBITDA of Holdings, the Borrowers and
the Restricted Subsidiaries that are Domestic Subsidiaries for such period.

“Material Foreign Subsidiary” means, at any date of determination, each of
Holdings’ Foreign Subsidiaries (i) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5.00% of Total Assets at
such date or (ii) whose Consolidated EBITDA for such Test Period were equal to
or greater than 5.00% of the Consolidated EBITDA of Holdings, the Borrowers and
the Restricted Subsidiaries for such period; provided that “Material Foreign
Subsidiary” shall also include any of Holding’s Subsidiaries selected by the
Lead Borrower which is required to ensure that all Material Foreign Subsidiaries
have in the aggregate (A) total assets at the last day of the most recent Test
Period that were equal to or greater than 95.00% of the total assets of
Holdings, the Borrowers and the Restricted Subsidiaries that are Foreign
Subsidiaries at such date and (B) Consolidated EBITDA for such Test Period that
were equal to or greater than 95.00% of the Consolidated EBITDA of Holdings, the
Borrowers and the Restricted Subsidiaries that are Foreign Subsidiaries for such
period.

“Material Real Property” means any Real Property owned by any Loan Party where
the greater of its cost and book value exceeds $5,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means the earlier of (A) the fifth anniversary of the Closing
Date and (B) 90 days prior to the earliest maturity of any series of the then
outstanding Senior Secured Notes (or any Permitted Refinancing thereof) unless
such series of Senior Secured Notes are redeemed, discharged or defeased in full
90 days prior to their maturity (to the extent permitted hereunder); provided
that if such day is not a Business Day, the Maturity Date shall be the Business
Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Medicaid” means that means-tested entitlement program under Title XIX of the
Social Security Act that provides federal grants to states for medical
assistance based on specific eligibility criteria. (Social Security Act of 1965,
Title XIX, P.L. 89-87, as amended; 42 U.S.C. 1396 et seq.)

“Medicaid Account” means an Account payable pursuant to Medicaid.

“Medicaid Regulations” means, collectively: (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (ii) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(i) above and all federal administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (i) above; (iii) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (i) and (ii) above; and (iv) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described

 

- 36 -



--------------------------------------------------------------------------------

in clause (ii) above, in each case as may be amended, supplemented or otherwise
modified from time to time.

“Medicare” means that government-sponsored entitlement program under Title XVIII
of the Social Security Act that provides for a health insurance system for
eligible elderly and disabled individuals. (Social Security Act of 1965, Title
XVIII, P.L. 89-87 as amended; 42 U.S.C. 1395 et seq.)

“Medicare Account” means an Account payable pursuant to Medicare.

“Medicare Part C” means the government-sponsored entitlement program under Title
XVIII, Part C of the Social Security Act.

“Medicare Part C Account” means an Account payable pursuant to Medicare Part C
(Title XVIII, Part C of the Social Security Act).

“Medicare Part D” means the government-sponsored entitlement program under Title
XVIII, Part D of the Social Security Act.

“Medicare Part D Account” means an Account payable pursuant to Medicare Part D
(Title XVIII, Part D of the Social Security Act).

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, the Department of
Health and Human Services (“HHS”), the Centers for Medicare and Medicaid
Services, the Office of the Inspector General for HHS, or any person succeeding
to the functions of any of the foregoing) promulgated pursuant to or in
connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages creating and evidencing a Lien on a Mortgaged Property made by the
Loan Parties in favor or for the benefit of the Collateral Agent on behalf of
the Secured Parties in form and substance reasonably satisfactory to the
Collateral Agent, and any other mortgages executed and delivered pursuant to
Sections 4.01(a)(iii), 6.11 and 6.13.

“Mortgage Policies” has the meaning specified in clause (vi) of the definition
of “Collateral and Guarantee Requirement”.

“Mortgaged Properties” has the meaning specified in clause (vi) of the
definition of “Collateral and Guarantee Requirement”.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or in the past six years has made
or been obligated to make contributions.

 

- 37 -



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(i) with respect to the Disposition of any asset by Holdings, the Lead Borrower
or any Restricted Subsidiary or any Casualty Event, the excess, if any, of
(A) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the Lead
Borrower or any Restricted Subsidiary) over (B) the sum of (1) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (2) the out-of-pocket fees and expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by Holdings, the Lead Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event,
(3) taxes paid or reasonably estimated to be actually payable in connection
therewith, and (4) any reserve for adjustment in respect of (x) the sale price
of such asset or assets established in accordance with GAAP and (y) any
liabilities associated with such asset or assets and retained by Holdings, the
Lead Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction and it being understood that “Net
Cash Proceeds” shall include (i) any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration by Holdings, the Lead Borrower or any
Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (4) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; and

(ii) (A) with respect to the incurrence or issuance of any Equity Interest or
Indebtedness by Holdings, the Lead Borrower or any Restricted Subsidiary, the
excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Holdings, the Borrowers or such Restricted
Subsidiary in connection with such incurrence or issuance and (B) with respect
to any Permitted Equity Issuance by any direct or indirect parent of Holdings or
the Lead Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of (without duplication) Holdings or the Lead
Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of the Loan Parties’ Inventory
performed by an appraiser and on terms reasonably satisfactory to the
Administrative Agent.

“Non-Defaulting Lender” means, at any date, a Lender which is not a Defaulting
Lender.

 

- 38 -



--------------------------------------------------------------------------------

“Non-Loan Party” means any Subsidiary of the Lead Borrower that is not a Loan
Party.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event that is proposed to be applied to a particular use
or transaction, that such amount has not previously been (and is not
simultaneously being) applied to anything other than that particular use or
transaction.

“Notes” means, collectively, (i) Revolving Credit Notes and (ii) the Swing Line
Notes.

“OFAC” has the meaning specified in Section 5.21(b)(v).

“Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (iii) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Liabilities” means outstanding liabilities with respect to or arising
from (i) any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries and/or (ii) any transaction which arises out of any
Bank Product entered into with any Loan Party, as each may be amended from time
to time.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise, property intangible, mortgage recording or similar taxes, charges
or similar levies arising from any payment made hereunder or under any other
Loan Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document; provided that such
term shall not include any of the foregoing taxes that result from an Assignment
and Assumption, grant of a participation pursuant to Section 10.06(d) or
transfer or assignment to or designation of a new Lending Office or other office
for receiving payments under any Loan Document, except to the extent that any
such action described in this proviso is requested or required by the Lead
Borrower.

“Outstanding Amount” means (i) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by a
Borrower of Unreimbursed Amounts.

“Overadvance” has the meaning specified in Section 2.01(b).

“Overadvance Loan” means a Revolving Credit Loan made when an Overadvance exists
or is caused by the funding thereof.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

 

- 39 -



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time in the past six years.

“Perfection Certificate” means the certificate in the form of Exhibit G-2 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a perfection certificate supplement in
form and substance reasonably satisfactory to the Administrative Agent.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings (and, after a
Qualifying IPO, of any Intermediate Holding Company), in each case to the extent
permitted hereunder.

“Permitted Holders” means each of (i) the Sponsor and (ii) the Management
Stockholders.

“Permitted Investment” has the meaning specified in Section 7.02.

“Permitted Lien” has the meaning specified in Section 7.01.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(ii) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(iii) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(f), at the time thereof, no
Event of Default shall have occurred and be continuing, (iv) any Permitted
Refinancing of the Term Debt Obligations shall be subject to the Intercreditor
Agreement to the extent such Indebtedness is secured, and (v) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(c), 7.03(h) or 7.03(l) or is
Junior Financing, (A) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Senior Credit Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Senior Credit
Obligations on terms at least as favorable to the

 

- 40 -



--------------------------------------------------------------------------------

Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (B) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Lead Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(C) such modification, refinancing, refunding, renewal or extension is incurred
by the Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by any Loan Party or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Preferred Stock” means any Equity Interest with preferential rights (in
relation to common equity of the same issuer) of payment of dividends or upon
liquidation, dissolution or winding up.

“primary obligation” has the meaning specified in the definition of “Contingent
Obligations”.

“primary obligor” has the meaning specified in the definition of “Contingent
Obligations” or “Guarantee”, as applicable.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary, or the Consolidated EBITDA of Holdings, the Borrowers and
the Restricted Subsidiaries, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, set forth in a certificate by a Responsible
Officer in form and substance reasonably satisfactory to the Administrative
Agent, as the case may be, projected by Holdings or the Lead Borrower in good
faith as a result of (i) actions taken during such Post-Acquisition Period for
the purposes of realizing reasonably identifiable and factually supportable
synergies and cost savings or (ii) any additional costs incurred during such
Post-Acquisition Period, in each case in connection with the combination of the
operations of such Acquired Entity or Business or Converted

 

- 41 -



--------------------------------------------------------------------------------

Restricted Subsidiary with the operations of Holdings, the Borrowers and the
Restricted Subsidiaries; provided that (A) at the election of Holdings or the
Lead Borrower, such Pro Forma Adjustment shall not be required to be determined
for any Acquired Entity or Business or Converted Restricted Subsidiary to the
extent the aggregate consideration paid in connection with such acquisition was
less than $20,000,000, and (B) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided, further, that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(b).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder, that (i) to the extent applicable, the Pro Forma Adjustment
shall have been made and (ii) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test: (A) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (1) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of Holdings or
any division, product line, or facility used for operations of Holdings or any
of its Subsidiaries, shall be excluded, and (2) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (B) any retirement of Indebtedness, and (C) any
Indebtedness incurred or assumed by Holdings, any Borrower or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (i) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including, for the avoidance of doubt and without duplication,
cost savings, synergies and operating expense reductions resulting from such
Specified Transaction) that are (as determined by Holdings in good faith)
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on Holdings, the Borrowers and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
“Pro Forma Adjustment”.

“Pro Forma Excess Availability” means, for any date of calculation, the Average
Excess Availability for 90 days prior to, and including, such date, after giving
effect to the transactions occurring on such date, based on assumptions and
calculations reasonably acceptable to the Administrative Agent; it being agreed
that, for purposes of calculating Pro Forma Excess Availability, unless the
Administrative Agent shall otherwise agree in its reasonable discretion, no
Inventory or Accounts to be acquired in an Investment otherwise permitted
hereunder shall be included in the Borrowing Base until the Administrative Agent
shall have completed a preliminary field audit and inventory appraisal in scope
and with results reasonably satisfactory to it and until the Administrative
Agent shall have received duly executed Deposit Account Control Agreements with
respect to the DDAs to be acquired in such Investment.

“Pro Forma Excess Availability Condition” means, for any date of calculation
with respect to any Specified Payment, the condition that (i) the Pro Forma
Excess Availability following, and after giving Pro Forma Effect to, such
Specified Payment, will equal or exceed 20.00% of the lesser of the

 

- 42 -



--------------------------------------------------------------------------------

Aggregate Commitments and the Borrowing Base; provided that such threshold
amount shall be (A) 15.00% of the lesser of the Aggregate Commitments and the
Borrowing Base with respect to any Specified Payment permitted under Sections
7.02(o)(ii) (other than in respect of the proviso therefor), 7.06(k) (other than
in respect of the proviso therefor) and 7.12(a)(v), (B) 17.50% of the lesser of
the Aggregate Commitments and the Borrowing Base with respect to any Specified
Payment permitted under Section 7.02(j)(v) and 7.03(h) and (C) 25.00% of the
lesser of the Aggregate Commitments and the Borrowing Base with respect to any
Specified Payment permitted under Section 7.06(f) and (ii) only with respect to
Specified Payments permitted under Sections 7.03(f) and 7.06(f) or with respect
to the designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
Consolidated Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis) will
for the most recently completed Test Period ending on or prior to such date of
calculation be at least 1.00 to 1.0.

“Pro Forma Financial Statements” has the meaning specified in Section 5.05(b).

“Projections” has the meaning specified in Section 6.01(iii).

“Protective Advances” has the meaning specified in Section 2.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings or the Lead Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act (whether
alone or in connection with a secondary public offering).

“Rate Reduction” has the meaning specified in the definition of Applicable Rate.

“Real Property” means all Leases and all land, tenements, hereditaments and any
estate or interest therein, together with the buildings, structures, parking
areas and other improvements thereon (including all fixtures), now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies and occupancies thereof.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.

“Rent and Charges Reserve” means, with respect to the Borrowing Base, the
aggregate of (i) all past due rent and other amounts owing by a Loan Party to
any landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any Eligible Inventory or could
assert a Lien on any Eligible Inventory and (ii) a reserve equal to two months
rent that could be payable to any such Person unless it has executed a Lien
Waiver.

 

- 43 -



--------------------------------------------------------------------------------

“Rental Inventory” means Inventory that is reflected on the ledger of the
applicable Loan Party as being on rent to a patient.

“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (i) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (ii) with
respect to an L/C Credit Extension, a Letter of Credit Application and
(iii) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50.00% of the sum of the (i) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (ii) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders. A Revolving Credit Lender that is an
Affiliate of Lead Borrower or any of its Subsidiaries and any Revolving Credit
Loans or Revolving Credit Commitments held by any such Lender shall not be
included in the calculation of “Required Lenders” for any purpose (including
without limitation in any proceeding under any Debtor Relief Law).

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Cash” means when referring to cash or Cash Equivalents of the Lead
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (i) appear (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Lead Borrower or of any such Restricted
Subsidiary prepared in accordance with GAAP (unless such appearance is related
to the Loan Documents or Liens created thereunder), (ii) are subject to any Lien
in favor of any Person other than the Collateral Agent for the benefit of the
Secured Parties or (iii) are not otherwise generally available for use by the
Lead Borrower or such Restricted Subsidiary.

“Restricted Debt” has the meaning specified in Section 7.12(a).

“Restricted Debt Payments” in respect of any Restricted Debt, means any
prepayments, redemptions, purchases and defeasances prior to the maturity
thereof in respect of such Restricted Debt, including pursuant to any sinking
fund or similar deposit.

 

- 44 -



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Lead Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Borrowers’ stockholders, partners or
members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings, or the Borrowers other
than an Unrestricted Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a) and shall be deemed to include any
Overadvance Loan and Protective Advance made hereunder.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (i) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(a), (ii) purchase participations in L/C Obligations and
(iii) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of all
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.14(d).

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a) and shall
be deemed to include any Overadvance Loan and Protective Advance made hereunder.

“Revolving Credit Notes” means the promissory notes of the Borrowers payable to
any Lender or its registered assigns, substantially in the form of Exhibit B-1
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Lender
resulting from Revolving Credit Loans made by such Lender to the Borrowers.

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between a Loan Party and any Cash Management Bank.

 

- 45 -



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(g) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means (i) each Senior Credit Party, (ii) each Cash Management
Bank, (iii) each Hedge Bank, (iv) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (v) the
successors and, subject to any limitations contained in this Agreement, assigns
of each of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties substantially in the form of Exhibit G-1, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:

(i) in the case of the Borrowers, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Debtor Relief Law with respect to any Borrower, whether or
not allowed or allowable as a claim in any such proceeding) on any Loan or L/C
Obligation under, or any Note issued pursuant to, this Agreement or any other
Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to this
Agreement or any other Loan Document;

(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and

(v) in the case of Holdings, any Intermediate Holding Company, the Lead Borrower
and each Subsidiary Guarantor, all amounts now or hereafter payable by Holdings,
any Intermediate Holding Company, the Lead Borrower or such Subsidiary Guarantor
and all other obligations or liabilities now existing or hereafter arising or
incurred (including, without limitation, any amounts which accrue after the
commencement of any proceeding under any Debtor Relief Law with respect to
Holdings, any Intermediate Holding Company, the Lead Borrower or such Subsidiary
Guarantor, whether or not allowed or allowable as a claim in any such
proceeding) on the part of Holdings, any Intermediate Holding Company, the Lead
Borrower or such Subsidiary Guarantor pursuant to this Agreement, the Guaranty
or any other Loan Document;

 

- 46 -



--------------------------------------------------------------------------------

together in each case with all renewals, modifications, consolidations or
extensions thereof.

“Senior Credit Party” means each Lender, each L/C Issuer, the Administrative
Agent, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, the Collateral Agent and each Indemnitee
and their respective successors and assigns, and “Senior Credit Parties” means
any two or more of them, collectively.

“Self-Pay Account” means any Account, or a portion thereof, for which a Third
Party Payor is not the Account Debtor other than Accounts, or portions thereof,
for which the Account Debtor is a credit card or debit card processor.

“Self-Pay Account Availability” means the least of (A) 85.00% of the value of
the Eligible Self-Pay Accounts, (B) 10.0% of the Borrowing Base, (C) $25,000,000
and (D) the aggregate amount of Self-Pay Accounts collected within the previous
three months.

“Senior Secured Notes” means the Initial Senior Secured Notes and the Additional
Senior Secured Notes.

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture, the
purchase agreement among the Lead Borrower, the guarantors party thereto, and
the initial purchasers thereunder with respect to the Initial Senior Secured
Notes, all purchase agreements with respect to the Additional Senior Secured
Notes, if any, and all other agreements, instruments and other documents
(including collateral documents with respect thereto) pursuant to which the
Senior Secured Notes have been or will be issued or otherwise setting forth the
terms of the Senior Secured Notes.

“Senior Secured Notes Indenture” means the Indenture with respect to the Initial
Senior Secured Notes, dated as of May 27, 2009, among the Lead Borrower, as
issuer thereunder, the guarantors party thereto and U.S. Bank National
Association, as trustee thereunder.

“Senior Secured Term Loan Agreement” means a term credit agreement with respect
to the Senior Secured Term Loans among the Lead Borrower, as borrower
thereunder, Holdings, the guarantors party thereto, and the other agents and
lenders from time to time party thereto.

“Senior Secured Term Loan Documents” means the Senior Secured Term Loan
Agreement and all other agreements, instruments and other documents (including
collateral documents with respect thereto) pursuant to which the Senior Secured
Term Loans have been or will be made or otherwise setting forth the terms of the
Senior Secured Term Loans.

“Senior Secured Term Loans” means the term loans of the Lead Borrower made
pursuant to the Senior Secured Term Loan Documents and any refinancings thereof,
to the extent permitted to be incurred by Section 7.03(b)(ii) or 7.03(b)(iii),
and permitted to be secured by Section 7.01(b)(A)(ii).

“Social Security Act” means the Social Security Act as set forth in Title 42 of
the United States Code, as amended, and any successor statute thereto, as
interpreted by the rules and regulations issued thereunder, in each case as in
effect from time to time. References to sections of the Social Security Act
shall be construed also to refer to any successor sections.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

 

- 47 -



--------------------------------------------------------------------------------

“Solvency Certificate” means the certificate substantially in the form of
Exhibit H or any other form approved by the Administrative Agent and the Lead
Borrower.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.06(g).

“Specified Conditions” means, with respect to any Investment contemplated in the
proviso at the end of Section 7.02 or any Disposition contemplated in clause
(B) of the second proviso to Section 7.05(d), that (i) no Event of Default then
exists or would arise as a result of the entering into such Investment or
Disposition and (ii) the Pro Forma Excess Availability Condition shall have been
satisfied after giving Pro Forma Effect to such Investment or Disposition. Prior
to undertaking any Investment or Disposition which is subject to the Specified
Conditions, the Loan Parties shall deliver to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the conditions
contained in clause (ii) of this definition have been satisfied.

“Specified Equity Contribution” means cash equity contributions (which if in the
form of preferred equity shall be on terms and conditions reasonably acceptable
to the Administrative Agent) made directly or indirectly to the Lead Borrower as
cash equity after the Closing Date and on or prior to the day on which any
Borrowing hereunder is requested when Excess Availability is less than the
greater of (A) 12.50% of the lesser of the Aggregate Commitments and the
Borrowing Base and (B) $25,000,000, which equity contribution is added to
Consolidated EBITDA for the purposes of calculating compliance with
Section 6.17.

“Specified Government Accounts” means, collectively, any and all Government
Accounts other than (i) Medicare Part C Accounts, (ii) Medicare Part D Accounts
and (iii) any Account payable pursuant to a managed care plan, program or
product funded by a Governmental Authority.

“Specified Government Receivables Deposit Account” has the meaning specified in
Section 6.18.

“Specified Payments” means, with respect to any period, any Investment permitted
under Section 7.02(d), (j) or (o)(ii), any Indebtedness permitted under
Section 7.03(f), (h), (i) or (o), the making of any Restricted Payment under
Section 7.06(f) or 7.06(k) or payments under Section 7.12(a)(v) or the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary which
Subsidiary has assets included in the calculation of the Borrowing Base
immediately prior to such Subsidiaries being designated as an Unrestricted
Subsidiary.

 

- 48 -



--------------------------------------------------------------------------------

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation or
Facility Increase that by the terms of this Agreement requires such test to be
calculated on a Pro Forma Basis or after giving Pro Forma Effect.

“Sponsor” means Blackstone Capital Partners V L.P. and its Affiliates and funds
or partnerships managed by them or any of their Affiliates, but not including
any of their portfolio companies.

“Sponsor Management Agreements” means the management, transaction or advisory
agreements between certain of the management companies associated with the
Sponsor or its advisors and the Lead Borrower or any of its Subsidiaries.

“Sponsor Termination Fees” means the one time payment under any of the Sponsor
Management Agreements of a termination fee to the Sponsor and its Affiliates in
the event of either a Change of Control or the completion of a Qualifying IPO.

“Spot Rate” has the meaning specified in Section 1.07.

“Stark Law” means Section 1877 of the Social Security Act as set forth at
Section 1395nn of Title 42 of the United States Code, as amended, and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrowers.

“Subsidiary Guarantor” means, collectively, the Borrowers (other than the Lead
Borrower) and the Subsidiaries of the Borrowers that are Guarantors.

“Successor Loan Party” has the meaning specified in Section 7.04(d).

“Supermajority Lenders” means, as of any date of determination, Lenders holding
more than 66- 2/3% of the sum of the (i) Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(ii) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Supermajority Lenders.

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency

 

- 49 -



--------------------------------------------------------------------------------

swap transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(ii) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable Law.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Hedge Bank
in accordance with the terms thereof and in accordance with customary methods
for calculating mark-to-market values under similar arrangements by the Hedge
Bank.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as lender of Swing
Line Loans hereunder to the Borrowers hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b) which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Loan Sublimit” means an amount equal to the lesser of
(i) $15,000,000 and (ii) the Revolving Credit Facility. The Swing Line Loan
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Swing Line Note” means the promissory notes of the Borrowers payable to any
Lender or its registered assigns, substantially in the form of Exhibit B-2
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Swing
Line Lender resulting from Swing Line Loans made by such Swing Line Lender to
the Borrowers.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, remittances, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Debt Documents” means the Senior Secured Term Loan Documents and the
Senior Secured Notes Documents.

 

- 50 -



--------------------------------------------------------------------------------

“Term Debt Obligations” means, collectively, the Senior Secured Term Loans and
the Senior Secured Notes.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters or twelve consecutive fiscal months of Holdings, as
applicable, ended on or prior to such time (taken as one accounting period) in
respect of which financial statements for each fiscal year, quarter or month in
such period have been or are required to be delivered pursuant to
Section 6.01(i), (ii) or (vi), respectively. A Test Period may be designated by
reference to the last day thereof (i.e., “the March 31, 2011 Test Period” refers
to the period of four consecutive fiscal quarters of Holdings ended March 31,
2011), and a Test Period shall be deemed to end on the last day thereof.

“Third Party Payor” means any governmental entity, insurance company, health
maintenance organization, professional provider organization or similar entity
that is obligated to make payments on any Account.

“Threshold Amount” means $30,000,000.

“Total Assets” means the total assets of Holdings, the Lead Borrower and the
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of Holdings delivered pursuant to Section 6.01(i) or (ii) or, for
the period prior to the time any such statements are so delivered pursuant to
Section 6.01(i) or (ii), the Pro Forma Balance Sheet.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Sponsor, Holdings, the Lead Borrower or any Restricted Subsidiary in connection
with the Transactions and the transactions contemplated thereby.

“Transactions” means, collectively, (i) the Amendment and Restatement, (ii) the
funding, if any, of the Revolving Credit Loans, and (iii) the payment of the
fees and expenses incurred in connection with any of the foregoing.

“TRICARE” means the United States Department of Defense health care program for
service families, including but not limited to, TRICARE PRIME, TRICARE EXTRA,
and TRICARE STANDARD and any successor and predecessor thereof.

“TRICARE Account” means an Account payable pursuant to TRICARE.

“Type” means, with respect to any Loan or Borrowing, its character as a Base
Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unaudited Financial Statements” has the meaning specified in Section 4.01(d).

 

- 51 -



--------------------------------------------------------------------------------

“Uncontrolled Cash” means an amount equal to the lesser of (a) the sum of
$5,000,000 plus all Restricted Cash then held by the Loan Parties which was
received in the ordinary course of business, and (b) $15,000,000.

“Unfinanced Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period and not
financed from the proceeds of Indebtedness (other than with the proceeds of
Credit Extensions), Permitted Equity Issuances, Casualty Events or Dispositions
(other than Dispositions of Inventory in the ordinary course of business).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means (i) each Subsidiary of Holdings listed on
Schedule 1.01C and (ii) any Subsidiary of Holdings (other than the Borrowers)
designated by the board of directors of Holdings as an Unrestricted Subsidiary
pursuant to Section 7.15 subsequent to the Closing Date and any Subsidiary of an
Unrestricted Subsidiary.

“USA PATRIOT Act” has the meaning specified in Section 10.19.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document shall be

 

- 52 -



--------------------------------------------------------------------------------

construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms and Determinations.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP or in the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Lead Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Lead Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, (A) no such amendment may be requested
by the Required Lenders in connection with the adoption or issuance of any
accounting standards after the Closing Date that may result in the
reclassification, in whole or in part, of leases that were treated as operating
leases on the Closing Date into Capitalized Leases and (B) until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Lead Borrower shall provide to
the Administrative Agent and the Lenders financial statements and any other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

(c) Computation of Certain Financial Covenants. Unless otherwise specified
herein, all defined financial terms (and all other definitions used to determine
such terms) shall be to those determined and computed in respect of Holdings and
its Subsidiaries.

Section 1.04 Rounding. Any financial ratios required to be maintained or
satisfied by Holdings or any of its respective Subsidiaries pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

- 53 -



--------------------------------------------------------------------------------

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.07 Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined by the
Administrative Agent at such time on the basis of the Spot Rate (as defined
below) for the purchase of such currency with Dollars. For purposes of this
Section 1.07, the “Spot Rate” for a currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Administrative Agent may obtain such spot rate
from another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s Revolving Credit Commitment; provided, however: (i) that in no event
shall Excess Availability on the Closing Date (and after giving effect to all
Credit Extensions to be made on the Closing Date) be less than $150,000,000; and
(ii) that after giving effect to any Revolving Credit Borrowing, (A) the Total
Revolving Credit Outstandings shall not exceed the lesser of (x) the Revolving
Credit Facility, and (y) the Borrowing Base at such time and (B) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Lead Borrower may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

(b) Overadvances. If the aggregate Outstanding Amount of the Revolving Credit
Loans exceeds the Borrowing Base (“Overadvance”) at any time, the excess amount
shall be payable by the Borrowers on demand by the Administrative Agent, but all
such excess Revolving Credit Loans shall nevertheless constitute Senior Credit
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents. Unless its authority has been revoked in writing by Required Lenders,
the

 

- 54 -



--------------------------------------------------------------------------------

Administrative Agent may require the Revolving Credit Lenders to honor (pro rata
in accordance with their Applicable Percentages) requests for Overadvance Loans
and forbear from requiring the Borrowers to cure an Overadvance, when no other
Event of Default is known to the Administrative Agent, as long as (i) the
Overadvance does not continue for more than 45 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by the Administrative Agent to exceed, when taken together with all Protective
Advances, the lesser of (x) $15,000,000 and (y) an amount equal to 10.00% of the
Borrowing Base. In no event shall Overadvance Loans be required that would cause
the (A) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Credit Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans to exceed such Revolving Credit Lender’s Revolving Credit Commitment
or (B) the Total Revolving Credit Outstandings to exceed (x) the Revolving
Credit Facility minus (y) the Availability Reserve in the Administrative Agent’s
Credit Judgment at such time. Any funding of an Overadvance Loan or sufferance
of an Overadvance shall not constitute a waiver by the Administrative Agent or
the Revolving Credit Lenders of the Event of Default caused thereby. In no event
shall any Borrower or other Loan Party be deemed a beneficiary of this
Section 2.01(b) or authorized to enforce any of its terms. At the Administrative
Agent’s discretion, Overadvance Loans made under this Section 2.01(b) may be
made in the form of Swing Line Loans in accordance with Section 2.04.

(c) Protective Advances. The Administrative Agent shall be authorized, in its
discretion, at any time that any conditions in Section 4.02 are not satisfied,
to make Revolving Credit Loans (any such Revolving Credit Loans made pursuant to
this Section 2.01(c), “Protective Advances”) (a) up to an aggregate amount not
to exceed, when taken together with all Overadvances, the lesser of
(x) $15,000,000 and (y) 10.00% of the Borrowing Base outstanding at any time, if
the Administrative Agent reasonably deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectibility or repayment of
Senior Credit Obligations; or (b) to pay any other amounts chargeable to Loan
Parties under any Loan Documents, including costs, fees and expenses. Protective
Advances shall constitute Senior Credit Obligations secured by the Collateral
and shall be entitled to all of the benefits of the Loan Documents. Immediately
upon the making of a Protective Advance, each applicable Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Administrative Agent a risk participation in such Protective
Advance in an amount equal to the product of such applicable Revolving Credit
Lender’s Applicable Percentage times the amount of such Protective Advance. The
Supermajority Lenders may at any time revoke the Administrative Agent’s
authority to make further Protective Advances by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive. In no event shall Protective Advances cause the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans to exceed such
Revolving Credit Lender’s Revolving Credit Commitment.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Lead Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 2:00 p.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans (but
with respect to the initial Credit Extension, one business day prior to

 

- 55 -



--------------------------------------------------------------------------------

the requested date of any Borrowing of Base Rate Loans); provided, however, that
if the Lead Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 2:00 p.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Revolving Credit Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Lead Borrower (which notice may be by telephone) whether
or not the requested Interest Period has been consented to by all the Revolving
Credit Lenders. Each telephonic notice by the Lead Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Lead Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Lead Borrower is requesting a Revolving
Credit Borrowing, a conversion of Revolving Credit Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Lead Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Lead Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Lead Borrower requests a Borrowing of, conversion
to, or continuation of Eurodollar Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the amount of its Applicable
Percentage under the Revolving Credit Facility of the applicable Revolving
Credit Loans, and if no timely notice of a conversion or continuation is
provided by the Lead Borrower, the Administrative Agent shall notify each
Revolving Credit Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Revolving Credit Borrowing,
each Revolving Credit Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m., in the case of the Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, or 4:00 p.m., in the case of the
Borrowing of Base Rate Loans, in each case, on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Lead Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Lead Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Lead Borrower;
provided, however, that if, on the date a Committed Loan Notice with respect to
a Revolving Credit Borrowing is given by the Lead Borrower, there are L/C
Borrowings outstanding, then

 

- 56 -



--------------------------------------------------------------------------------

the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Lead Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Lead Borrower and the
Revolving Credit Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Lead Borrower and the Revolving Credit Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than seven
Interest Periods in effect in respect of the Revolving Credit Facility.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Lead
Borrower may not select (i) Eurodollar Rate Loans for the initial Credit
Extension or (ii) Interest Periods for Eurodollar Rate Loans that have a
duration of more than one month prior to the 91st day after the Closing Date (or
such earlier date as may be specified by the Administrative Agent in a notice to
the Lead Borrower and the Lenders).

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Lead Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Credit Lenders severally agree to participate
in Letters of Credit issued for the account of the Lead Borrower or its
Subsidiaries and any drawings thereunder (pro rata in accordance with the
Applicable Percentage); provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the lesser of (I) the Revolving Credit Facility,
and (II) the Borrowing Base at such time, (y) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations, plus such Revolving Credit Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Lead Borrower for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the Lead Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Lead Borrower’s ability to obtain Letters of

 

- 57 -



--------------------------------------------------------------------------------

Credit shall be fully revolving, and accordingly the Lead Borrower may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
(excluding Defaulting Lenders) and such L/C Issuer have approved such expiry
date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law, but if not having the
force of law, then being one with which the L/C Issuer would customarily comply)
from any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$25,000, in the case of a commercial Letter of Credit, or $250,000, in the case
of a standby Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at that time a Defaulting Lender, unless each L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Lead Borrower
or such Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.17(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

- 58 -



--------------------------------------------------------------------------------

(iv) The applicable L/C Issuer shall not amend any Letter of Credit if such L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v) The applicable L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the applicable L/C Issuer may reasonably require. Additionally, the Lead
Borrower shall furnish to the applicable L/C Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the applicable
L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Lead Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Revolving

 

- 59 -



--------------------------------------------------------------------------------

Credit Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
such L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Lead Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Revolving Credit Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree that a Letter of Credit shall automatically be extended for one or more
additional successive periods not to exceed twelve months each, unless the
applicable L/C Issuer, in its sole and absolute discretion, elects not to extend
for any such additional periods (each, an “Auto-Extension Letter of Credit”).
Unless otherwise directed by the applicable L/C Issuer, the Lead Borrower shall
not be required to make a specific request to the applicable L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that no L/C Issuer shall permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Revolving Credit Lender or the Lead
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the applicable L/C Issuer
not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Lead Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Lead Borrower and the Administrative Agent thereof. Not later than the later of
(A) 11:00 a.m. on the date of any payment by the applicable L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”) or (B) 11:00 a.m. on the
Business Day immediately following the date that notice is given pursuant to the
immediately preceding sentence, the Lead Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Lead Borrower fails to so reimburse the applicable L/C Issuer by
such time, such L/C Issuer shall notify the Administrative Agent who shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Percentage thereof. In such event, the Lead
Borrower shall be deemed to have requested a

 

- 60 -



--------------------------------------------------------------------------------

Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Lead Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Lead Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Credit Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against the applicable L/C Issuer, the Lead
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Lead Borrower of a Committed Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Lead Borrower to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

- 61 -



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the
applicable L/C Issuer shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Revolving
Credit Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Revolving Credit Lender’s Revolving Credit Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Lead Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause (ii) shall survive
the payment in full of the Senior Credit Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Lead Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Lead Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection

 

- 62 -



--------------------------------------------------------------------------------

with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Lead Borrower or any
of its Subsidiaries; provided that the Lead Borrower shall not be obligated to
reimburse the applicable L/C Issuer for any wrongful payment made by such L/C
Issuer as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such L/C Issuer.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the applicable L/C Issuer.

(f) Role of L/C Issuers. Each Revolving Credit Lender and the Lead Borrower
agree that, in paying any drawing under a Letter of Credit, no L/C Issuer shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Revolving Credit Lender for: (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Lead Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the Lead Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrowers which the Lead Borrower proves were caused by
such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and

 

- 63 -



--------------------------------------------------------------------------------

certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, any L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) [Reserved].

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Lead Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Lead Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.03(g), with the balance of such fee, if any, payable to the L/C Issuer
for its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges to L/C Issuers. The Lead
Borrower shall pay directly to each L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum equal to
0.125%, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Lead Borrower shall pay directly to each L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect.

 

- 64 -



--------------------------------------------------------------------------------

Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Lead Borrower shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Lead Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Lead
Borrower, and that the Lead Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which such L/C
Issuer expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance or amendment, and the aggregate face amount of Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and such L/C
Issuer shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which such L/C Issuer makes any
L/C Advance, the date and amount of such L/C Advance and (iv) on any Business
Day on which the Borrower fails to reimburse an L/C Advance required to be
reimbursed to such L/C Issuer on such day, the date and amount of such failure.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its sole and absolute discretion and in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, make loans
(each such loan, a “Swing Line Loan”) to the Lead Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Loan Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Swing Line Loan (other than Overadvance Loans and
Protective Advances), (i) the Total Revolving Credit Outstandings shall not
exceed the lesser of (x) the Revolving Credit Facility and (y) the Borrowing
Base at such time and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender at such time, plus such Revolving
Credit Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment; provided
that the Lead Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Lead Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

- 65 -



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. If the Swing Line Lender determines, acting in its sole and
absolute discretion, that it shall make such requested Swing Line Loan to the
Lead Borrower in accordance with the Swing Line Loan Notice, and unless the
Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Lead Borrower at its office by crediting the account of
the Lead Borrower on the books of the Swing Line Lender in immediately available
funds; provided that failure by the Swing Line Lender to make the amount of the
Swing Line Loan available to the Lead Borrower in accordance with this
Section 2.04 shall be deemed to be confirmation that the Swing Line Lender
determined, acting in its sole and absolute discretion, not to make such Swing
Line Loan.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time (but no less frequently than once a week)
in its sole and absolute discretion may request, on behalf of the Lead Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Revolving Credit Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Lead Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Lead Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate

 

- 66 -



--------------------------------------------------------------------------------

Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan included in the relevant Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Lead Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Senior Credit Obligations and the termination
of this Agreement.

 

- 67 -



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Lead Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f) Payments Directly to Swing Line Lender. The Lead Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender. At any time a Swing Line Loan is outstanding and the
Lead Borrower requests a Revolving Credit Borrowing, the Administrative Agent
may require the Lead Borrower to (i) utilize a portion of the requested
Revolving Credit Borrowing in an amount of such outstanding Swing Line Loan to
repay such Swing Line Loan or (ii) at the Lead Borrower’s option, but subject to
compliance with Section 2.01, to increase the amount of the requested Revolving
Credit Borrowing by up to an amount of such outstanding Swing Line Loan and
utilize such increase to repay such Swing Line Loan. The Administrative Agent
shall apply the relevant portion of the requested Revolving Credit Borrowing to
repayment of such Swing Line Loan as specified above.

Section 2.05 Prepayments.

(a) Optional.

(i) Subject to the last sentence of this Section 2.05(a)(i), the Borrowers may,
upon notice by the Lead Borrower to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans in whole or in part
without premium or penalty; provided that: (A) such notice must be received by
the Administrative Agent not later than 2:00 p.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Revolving Credit Lender of its receipt of each such notice and of
the amount of such Revolving Credit Lender’s ratable portion of such prepayment
(based on such Revolving Credit Lender’s Applicable Percentage in respect of the
Revolving Credit Facility). Each such notice shall be revocable subject to
Section 3.05. Any prepayment of a Eurodollar Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

(ii) The Borrowers may, upon notice by the Lead Borrower to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. Each such notice shall be revocable subject to Section 3.05.

 

- 68 -



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Excess Outstandings. If for any reason the Total Revolving Credit
Outstandings at any time exceed the lesser of (x) the Borrowing Base at such
time (except as a result of Overadvance Loans or Protective Advances permitted
under Sections 2.01(b) and (c)) and (y) the Revolving Credit Facility at such
time, the Borrowers shall promptly prepay their respective Revolving Credit
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize their
respective L/C Obligations (other than the L/C Borrowings) in an aggregate
amount equal to such excess.

(ii) Application to Revolving Credit Facility. Subject to Section 2.12(b),
prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to pay accrued and unpaid
interest in respect of the outstanding L/C Borrowings and the outstanding Swing
Line Loans, Overadvance Loans and Protective Advances then being prepaid,
second, shall be applied ratably to prepay the principal of any outstanding L/C
Borrowing and any outstanding Swing Line Loans, Overadvance Loans and Protective
Advances, if any, third, shall be applied ratably to the outstanding Revolving
Credit Loans (other than Overadvance Loans and Protective Advances), and,
fourth, shall be used to Cash Collateralize the remaining L/C Obligations; and
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Revolving Credit Loans outstanding at such time
and the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Lead Borrower for use in the ordinary course of its business;
provided that, upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from any Borrower or any other Loan Party) to
reimburse the applicable L/C Issuer or the applicable Revolving Credit Lenders,
as applicable.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Lead Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Loan Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Loan Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Lead Borrower shall not terminate or reduce (A) the Revolving Credit Facility
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Loan Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Loan
Sublimit.

(b) Mandatory. If, after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Loan Sublimit exceeds the Revolving Credit Facility
at such time, the Letter of Credit Sublimit or the Swing Line Loan Sublimit, as
the case may be, shall be automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Loan Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any

 

- 69 -



--------------------------------------------------------------------------------

reduction of the Revolving Credit Commitments, the Revolving Credit Commitment
of each Revolving Credit Lender shall be reduced by such Revolving Credit
Lender’s Applicable Percentage of such reduction amount. All fees in respect of
the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.

Section 2.07 Repayment of Loans.

(a) Revolving Credit Loans. The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(b) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date. At any time there is a Defaulting Lender, immediately
upon the request of the Swing Line Lender, the Borrower shall repay Swing Line
Loans in an amount sufficient to eliminate any Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) in respect of the Swing Line Loans.

Section 2.08 Interest.

(a) Stated Interest. Subject to the provisions of Section 2.08(b): (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to Adjusted
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Eurodollar Rate Loans; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing or conversion
date at a rate per annum equal to the greater of (A) the Base Rate plus the
Applicable Rate for such Base Rate Loans and (B) the Base Rate Loan Floor Rate;
and (iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the greater of (A) the Base Rate plus the Applicable Rate for Base Rate Loans
and (B) the Base Rate Loan Floor Rate.

(b) Default Interest.

(i) If any amount of principal of any Loan (other than Loans of a Defaulting
Lender) is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods) (other than to Defaulting Lenders), whether at stated maturity,
by acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Payments of Interest. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

- 70 -



--------------------------------------------------------------------------------

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(i) and
(j):

(a) Commitment Fee. The Lead Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender (other than to any Defaulting Lender
for any period during which it is a Defaulting Lender) in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Fee Rate times
the actual daily amount by which the Revolving Credit Facility exceeds the sum
of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each April, July, October and January,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

(b) Other Fees.

(i) The Lead Borrower shall pay to the Bookrunners and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Lead Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

Section 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate and Applicable Fee Rate.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of any Loan Party or for any other reason, the Lead Borrower,
Holdings, the Administrative Agent or the Required Lenders determine that
(i) the Average Excess Availability or the Consolidated Fixed Charge Coverage
Ratio (as the case may be) as calculated by the Lead Borrower or Holdings as of
any applicable date was inaccurate and (ii) a proper calculation of the Average
Excess Availability or the Consolidated Fixed Charge Coverage Ratio (as the case
may be) would have resulted in higher pricing for such period, the Lead Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent for the account of the applicable Lenders or the L/C Issuers, as the case
may be, promptly on demand by the Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Lead
Borrower under the Debtor Relief Laws, automatically and without further action
by

 

- 71 -



--------------------------------------------------------------------------------

the Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII. The Lead Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Senior Credit Obligations hereunder.

Section 2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained in good
faith by the Administrative Agent and each Lender shall be prima facie evidence
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Senior Credit Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Lead Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided for herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender, subject to clause (b) below, its Applicable Percentage in respect
of the Revolving Credit Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) Funding and Payments; Presumptions.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of

 

- 72 -



--------------------------------------------------------------------------------

any Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Lead Borrower the amount of
such interest paid by the Borrowers for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuers hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender without interest.

 

- 73 -



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder (other than in
respect of Bank Product Debt), ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties,
(ii) second, toward payment of principal amount of any L/C Borrowings, Swing
Line Loans, Overadvance Loans and any Protective Advances ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties and (iii) third, toward payment of principal and Bank Product Debt
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and L/C Borrowings then due to such parties.

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(i) Senior Credit Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (x) the amount of such Senior Credit Obligations due and
payable to such Lender at such time to (y) the aggregate amount of the Senior
Credit Obligations due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Senior Credit
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (ii) Senior
Credit Obligations owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (x) the amount of such Senior Credit Obligations
owing (but not due and payable) to such Lender at such time to (y) the aggregate
amount of the Senior Credit Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Senior Credit Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Senior Credit Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

- 74 -



--------------------------------------------------------------------------------

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement, (B) any payment obtained pursuant to
Section 2.12(b), (C) the application of Cash Collateral provided for in
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Lead Borrower or any Subsidiary thereof (as to
which the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.14 Increase in Revolving Credit Facility.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Lead
Borrower may from time to time, request an increase (each a “Facility Increase”)
in the Revolving Credit Facility by an amount (for all such requests) not
exceeding $100,000,000; provided that (i) any such request for a Facility
Increase shall be in a minimum amount of $5,000,000 and (ii) the Lead Borrower
may make a maximum of three such requests. At the time of sending such notice,
the Lead Borrower (in consultation with the Administrative Agent) shall specify
the time period within which each Lender is requested to respond (which shall in
no event be less than ten Business Days from the date of delivery of such notice
to the Lenders). All Revolving Credit Loans made pursuant to any such Facility
Increase (i) are herein referred to herein as “Additional Loans” and (ii) shall
be priced on a basis identical to the existing Loans.

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Credit Commitment and, if so, whether by an amount equal to, greater than, or
less than its Applicable Percentage of the requested Facility Increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Credit Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Lead Borrower and each Lender of the Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase, and subject to any necessary approval of the Administrative Agent,
each L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld or delayed), the Lead Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the Lead
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Lead Borrower and the Lenders of the final
allocation of such increase and the Revolving Credit Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to any
Facility Increase: (i) the conditions precedent set forth in Section 4.02 shall
have been satisfied both before and after giving effect to such Facility
Increase and the Additional Loans provided thereby (it being

 

- 75 -



--------------------------------------------------------------------------------

understood that all references to “the obligation of any Lender to make a Loan
on the occasion of any Borrowing” shall be deemed to refer to the effectiveness
of the Facility Increase on the date of the initial funding of the Facility
Increase); (ii) the Maturity Date of any Facility Increase shall be coincident
with the existing Maturity Date; and (iii) all fees and expenses owing in
respect of such increase to the Administrative Agent or the Lenders shall have
been paid. The Additional Loans shall be made by the Lenders participating
therein pursuant to the procedures set forth in Section 2.02.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

Section 2.15 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Loans and Letters of Credit, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to the Administrative Agent and each Lender on account of Loans so
made and Letters of Credit so issued as if made directly by the Lenders to such
Borrower, notwithstanding the manner by which such Loans and Letters of Credit
are recorded on the books and records of the Lead Borrower and of any other
Borrower.

(b) Each Borrower represents to the Senior Credit Parties that it is an integral
part of a consolidated enterprise, and that each Loan Party will receive direct
and indirect benefits from the availability of the joint credit facility
provided for herein, and from the ability to access the collective credit
resources of the consolidated enterprise which the Loan Parties comprise. Each
Borrower recognizes that credit available to it hereunder is in excess of and on
better terms than it otherwise could obtain on and for its own account and that
one of the reasons therefor is its joining in the credit facility contemplated
herein with all other Borrowers. Consequently, each Borrower hereby assumes and
agrees to discharge all Senior Credit Obligations of each of the other Borrowers
as if the Borrower which is so assuming and agreeing were each of the other
Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a Loan.
None of the Agents nor any other Senior Credit Party shall have any obligation
to see to the application of such proceeds.

(d) The authority of the Lead Borrower to request Loans and Letters of Credit on
behalf of, and to bind, the Borrowers, shall continue unless and until the
Administrative Agent actually receives written notice of: (i) the termination of
such authority, (ii) the subsequent appointment of a successor Lead Borrower,
which notice is signed by the respective Responsible Officers of each Borrower
and (iii) written notice from such successive Lead Borrower accepting such
appointment and acknowledging that from and after the date of such appointment,
the newly appointed Lead Borrower shall be bound by the terms hereof, and that
as used herein, the term “Lead Borrower” shall mean and include the newly
appointed Lead Borrower.

Section 2.16 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or an L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, promptly
upon the request of the Administrative Agent, the L/C

 

- 76 -



--------------------------------------------------------------------------------

Issuer or the Swing Line Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. Each
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to subsection (c) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.17 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.16 may be otherwise
applied in accordance with Section 8.04); provided that, promptly following the
cure or waiver of such Event of Default and, to the extent no other event
requiring the Borrowers to post Cash Collateral shall then exist, Cash
Collateral not applied as provided herein shall be released to the Lead
Borrower, and (y) the Person providing Cash Collateral and the L/C Issuer or
Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

- 77 -



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro-rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or the Swing Line
Lender hereunder; third, as the Lead Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Lead Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders, the L/C Issuers or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, an L/C Issuer or the Swing Line Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro-rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(i).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each Non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that the aggregate obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that Non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.

(b) Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent, the
Swing Line Lender and one or more applicable L/C Issuers agree in writing in
their sole discretion that a

 

- 78 -



--------------------------------------------------------------------------------

Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a
pro-rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Lead Borrower or
the Administrative Agent, as the case may be, upon the basis of the information
and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are reasonably determined by the
Administrative Agent to be required by applicable Law and based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the applicable Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or applicable
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the
Borrowers shall, and do hereby, jointly and severally, indemnify the
Administrative Agent,

 

- 79 -



--------------------------------------------------------------------------------

each Lender and each L/C Issuer, and shall make payment in respect thereof
within 15 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by any Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Administrative Agent, such Lender or such L/C Issuer, as the
case may be, provides the Lead Borrower with a written statement thereof setting
forth in reasonable detail the basis and calculation of such amounts. A
certificate as to the amount of any such payment or liability delivered to the
Lead Borrower by a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error. If the Lead
Borrower reasonably believes that such Indemnified Taxes or Other Taxes were not
correctly or legally asserted, the Administrative Agent and each Lender and L/C
Issuer will use reasonable efforts to cooperate with the Lead Borrower for the
Lead Borrower to file for and obtain a refund of such Indemnified Taxes or Other
Taxes so long as such efforts would not, in the sole determination of the
Administrative Agent, such Lender or such L/C Issuer, result in any additional
costs, expenses or risks or be otherwise disadvantageous to it.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, indemnify the Borrowers and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Lead Borrower or the
Administrative Agent) incurred by or asserted against any Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Lead
Borrower or the Administrative Agent pursuant to subsection (e). Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or an L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Finance Obligations.

(iii) The Borrowers shall not be required pursuant to this Section 3.01 to pay
any additional amount to, or to indemnify, any Lender or the Administrative
Agent, as the case may be, to the extent that such Lender or Administrative
Agent becomes subject to Taxes subsequent to the Closing Date (or, if later, the
date such Lender or Administrative Agent becomes a party to this Agreement) as a
result of a change in the place of organization or place of doing business of
such Lender or Administrative Agent or a change in the Lending Office of such
Lender, except to the extent that any such change is requested or required by
the Borrowers (and provided that nothing in this clause (iii) shall be construed
as relieving the Borrowers from any obligation to make such payments or
indemnification in the event of a change in Lending Office or place of
organization or place of doing business that precedes a change in Law to the
extent such Taxes result from a change in Law).

 

- 80 -



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Lead Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by any
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Lead Borrower shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to the Lead Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Lead Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Lead Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Lead Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Lead Borrower or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s status for withholding tax purposes in
the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if any Borrower is
resident for tax purposes in the United States:

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Lead Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Such documentation and information shall be
delivered by any such Lender (i) on or prior to the Closing Date (or on or prior
to the date it becomes a party to this Agreement), (ii) on or before the date
that such form expires or becomes obsolete, (iii) after the occurrence of a
change in the Lender’s circumstances requiring a change in the most recent form
previously delivered by it to the Lead Borrower and the Administrative Agent and
(iv) from time to time thereafter if reasonably requested by the Lead Borrower
or the Administrative Agent. For the avoidance of doubt, if such Lender fails to
deliver such forms, then the Administrative Agent may withhold from any payment
to such Lender an amount equivalent to the applicable backup withholding tax
imposed by the Code unless and until such forms are provided; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Lead Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Lead

 

- 81 -



--------------------------------------------------------------------------------

Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN (or any successor
form thereto) claiming eligibility for benefits of an income tax treaty to which
the United States is a party;

(2) executed originals of Internal Revenue Service Form W-8ECI (or any successor
form thereto);

(3) executed originals of Internal Revenue Service Form W-8IMY (or any successor
form thereto) and all required supporting documentation;

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN; or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Lead Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) If a payment made to any Lender hereunder or under any other Loan Document
would be subject to United States federal withholding tax imposed pursuant to
FATCA if such Lender fails to comply with applicable reporting and other
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall use commercially reasonable
efforts to deliver to the Lead Borrower and the Administrative Agent, at the
time or times prescribed by applicable law or as reasonably requested by the
Lead Borrower or the Administrative Agent, (A) two accurate, complete and signed
certifications prescribed by applicable law and/or reasonably satisfactory to
the Lead Borrower and the Administrative Agent that establish that such payment
is exempt from United States federal withholding tax imposed pursuant to FATCA
and (B) any other documentation reasonably requested by the Lead Borrower or the
Administrative Agent sufficient for the Lead Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that a
Lender has complied with such applicable reporting and other requirements of
FATCA.

(iv) Each Lender shall promptly (A) notify the Lead Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender and (C) submit to the

 

- 82 -



--------------------------------------------------------------------------------

Lead Borrower and the Administrative Agent such additional executed copies of
one or more such forms or certificates as may then be available under the
current United States Laws and regulations to avoid, or reduce, United States
federal withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrowers or other Loan Party pursuant to this Agreement.

(f) Treatment of Certain Refunds. Subject to the last sentence in
Section 3.01(c)(i) and unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or any L/C Issuer, or have any obligation to pay to any
Lender or any L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or any L/C Issuer, as the case may be. If
the Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
the Lead Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Lead Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
the Lead Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority. In such
event, the Administrative Agent, such Lender or such L/C Issuer, as the case may
be, shall, at the Lead Borrower’s request, provide the Lead Borrower with a copy
of any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority (provided that the
Administrative Agent, such Lender or such L/C Issuer may delete any information
therein that they deem confidential). This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon
Eurodollar Rate, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Lead Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Lead Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (i) Dollar deposits are not being
offered to banks in the

 

- 83 -



--------------------------------------------------------------------------------

London interbank eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (iii) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Lead Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Lead Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its Lending Office) (except any reserve requirement which is contemplated by
Section 3.04(e) hereof) or any L/C Issuer;

(ii) subject any Lender (or its Lending Office) or L/C Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
Participation Interest in a Letter of Credit or any Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to such Lender or L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or L/C Issuer);

(iii) impose on any Lender (or its Lending Office) or L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Lending Office) of making or maintaining any Eurodollar Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or any L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer by delivery of a certificate pursuant to subsection (c) of this
Section 3.04, the Borrowers will pay to such Lender or L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in

 

- 84 -



--------------------------------------------------------------------------------

Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time, upon request by delivery of a
certificate pursuant to subsection (c) of this Section 3.04, the Borrowers will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
prepared in good faith setting forth the amount or amounts necessary to
compensate such Lender or L/C Issuer or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Lead Borrower shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 15 days after receipt thereof by the Lead Borrower.

(d) Delays in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender or an L/C Issuer, as the case may be,
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or an L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof);
provided, further, that the Borrowers shall not be required to compensate a
Lender or an L/C Issuer for increased costs or reductions suffered more than
nine months after such Change in Law, except that in the case of any such change
having retroactive effect such period shall be extended until nine months after
the Lender becomes aware of such change.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(ii) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or L/C Issuer
shall, as

 

- 85 -



--------------------------------------------------------------------------------

applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or L/C Issuer, as the case may be, to any unreimbursed cost or expense
and would not otherwise be materially disadvantageous to such Lender or L/C
Issuer, as the case may be. The Lead Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or L/C Issuer in connection
with any such designation or assignment.

(b) Replacement of Lenders. If a Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Lead Borrower may replace such Lender in accordance with
Section 10.13.

Section 3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Senior Credit Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent except as otherwise agreed between the
Borrowers and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) executed counterparts of this Agreement and the Affirmation Agreement;

(ii) a Note executed by the Borrowers in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;

(iii) evidence that the elements of the Collateral and Guarantee Requirement
required to be satisfied on the Closing Date have been satisfied and that all
other actions, searches, recordings and filings that the Administrative Agent or
Collateral Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent:

(iv) (A) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date, and (B) a good standing certificate from the applicable
governmental

 

- 86 -



--------------------------------------------------------------------------------

authority of each Loan Party’s jurisdiction of incorporation, organization or
formation, each dated a recent date prior to the Closing Date;

(v) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the Loan
Parties, substantially in the form of Exhibit E;

(vi) a Solvency Certificate attesting to the Solvency of the Lead Borrower and
its Restricted Subsidiaries (taken as a whole) on the Closing Date after giving
effect to the Transactions, from the chief financial officer of the Lead
Borrower;

(vii) copies of a recent Lien and judgment, tax, patent and trademark searches
in each jurisdiction reasonably requested by the Collateral Agent with respect
to the Loan Parties;

(viii) the Borrowing Base Certificate; and

(ix) Depositary Bank Notification and Acknowledgments executed by the applicable
Loan Party.

(b) All fees and expenses required to be paid hereunder, under the Fee Letter
and invoiced at least three business days prior to the Closing Date shall have
been paid in full in cash or will be paid on the Closing Date out of the initial
Credit Extension.

(c) The Borrowers shall have paid all accrued and unpaid interest, fees and
expenses that may be due and owing under the Existing Credit Agreement
(including any amounts under Section 3.05 thereof) through and including the
Closing Date.

(d) The Administrative Agent shall have received (i) unaudited consolidated
balance sheets and related statements of income and cash flows of the Lead
Borrower and its Subsidiaries for each fiscal quarter subsequent to the fiscal
quarter for which financial statements have been delivered under the Existing
Credit Agreement and ending more than 45 days prior to the Closing Date (the
“Unaudited Financial Statements”) and (ii) the Pro Forma Financial Statements.
The Administrative Agent acknowledges that the condition set forth in the
foregoing clause (d)(ii) has been satisfied.

(e) The Administrative Agent shall have received, not later than three business
days prior to the Closing Date the results of the field examinations and
third-party audit and inventory appraisals from FTI Consulting and Great
American Group in form and substance reasonably satisfactory to the
Administrative Agent.

(f) The Administrative Agent shall have received a Borrowing Base Certificate
dated as of the Closing Date, relating to the month ended on June 30, 2011, and
executed by the Treasurer of the Lead Borrower, and such Borrowing Base
Certificate shall reflect an Excess Availability (after giving effect to
(without duplication) the Transactions and the Credit Extensions made on the
Closing Date) of at least $150,000,000 and a Borrowing Base of at least
$175,000,000.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (excluding a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) and of each L/C Issuer to issue each Letter of Credit is
subject to the following conditions precedent:

 

- 87 -



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension
(; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension (or with
respect to Letters of Credit, such other notice required hereunder) in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Lead Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension and that after giving effect to such Credit Extension, the lesser of
(i) the Borrowing Base and (ii) the Revolving Credit Facility shall be equal to
or exceed the Outstanding Amount of the Revolving Credit Loans, Swing Line Loans
and L/C Obligations.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Holdings and the Borrowers represent and warrant to the Agents and the Lenders
that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Restricted Subsidiaries (i) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
to (A) own or lease its assets and carry on its business and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (iii) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (iv) except as set forth on
Schedule 5.01 is in compliance with all Laws (including Medicare Regulations and
Medicaid Regulations), orders, writs, injunctions and orders applicable to it or
to its properties, and (v) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted, except in each case referred to in clauses (iii), (iv), or (v) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, each Loan
Party and each of its Restricted Subsidiaries represents that (x) its current
billing policies, arrangements, protocols and instructions comply with
requirements of each Government Healthcare Program and are administered by
properly trained personnel except where any such failure to comply could not
reasonably be expected to result in either (1) exclusion from a Government
Healthcare Program, or (2) loss of 5.00% or more of annual consolidated revenues
of each Loan Party and each of its Restricted Subsidiaries and (y) its current
compensation arrangements with physicians substantially comply with state and
federal anti-kickback, fraud and abuse, Stark Law, and state self-referral law
requirements except where any such failure to comply could not reasonably be
expected to result in either (1) an exclusion from a Government Healthcare
Program, or (2) loss of 5.00% or more of annual consolidated revenues of each
Loan Party and each of its Restricted Subsidiaries.

 

- 88 -



--------------------------------------------------------------------------------

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions (to the extent of such Person’s
involvement therein), are within such Loan Party’s corporate or other powers,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(A), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (iv) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (A) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (B) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (C) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws, by general principles of equity and by a covenant
of good faith and fair dealing.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of the Lead
Borrower and its Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except for (in the case of
interim statements) customary year-end adjustments and the absence of complete
footnotes and as otherwise expressly noted therein. During the period from
December 31, 2010 to and including the Closing Date, except as set forth on
Schedule 5.05(a), there has been (i) no sale, transfer or other disposition by
the Lead Borrower or any of its Subsidiaries of any material part of the
business or property of the Lead Borrower or any of its Subsidiaries, taken as a
whole and (ii) no purchase or other acquisition by the Lead Borrower or any of
its Subsidiaries of any business or property (including any Equity Interests of
any other Person) material in relation to the consolidated financial condition
of the Lead Borrower and its Subsidiaries taken as a

 

- 89 -



--------------------------------------------------------------------------------

whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Administrative Agent prior to the Closing Date.

(b) The unaudited pro forma consolidated balance sheet of the Lead Borrower and
its Restricted Subsidiaries as of the date of Unaudited Financial Statements
(the “Pro Forma Balance Sheet”) and the unaudited pro forma statement of income
of the Lead Borrower and its Restricted Subsidiaries for the four quarter period
ending as of such date (together with the Pro Forma Balance Sheet, the “Pro
Forma Financial Statements”), copies of which have heretofore been furnished to
the Administrative Agent, have been prepared giving effect (as if such events
had occurred on such date or at the beginning of such periods, as the case may
be) to the Transactions, each material acquisition by the Lead Borrower and its
Restricted Subsidiaries, consummated after the date of such financial statements
and prior to the Closing Date and all other transactions that would be required
to be given pro forma effect (including other adjustments consistent with the
definition of “Pro Forma Adjustment” or as otherwise agreed between the Lead
Borrower and the Administrative Agent). The Pro Forma Financial Statements have
been prepared in good faith, based on assumptions believed by Holdings to be
reasonable as of the time of preparation thereof, and, subject to the foregoing,
present fairly in all material respects on a pro forma basis the estimated
financial position of Holdings and its Restricted Subsidiaries as at the last
day for which the financial statements were delivered pursuant to
Section 5.05(a) and their estimated results of operations for the periods
covered thereby, assuming that the events specified in the preceding sentence
had actually occurred at such date or at the beginning of the periods covered
thereby.

(c) Since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) The forecasts of consolidated balance sheets, income statements and cash
flow statements of Holdings and its Restricted Subsidiaries, copies of which
have been furnished to the Administrative Agent prior to the Closing Date in a
form reasonably satisfactory to it, have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such forecasts, it being understood
that actual results may vary from such forecasts and that such variations may be
material.

Section 5.06 Litigation. Except as set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Holdings or the Borrowers, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings, the Borrowers or any of their respective Restricted Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.07 No Default. Neither Holdings, any Borrower nor any Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.08 Ownership of Property; Liens; Intellectual Property; Insurance.

(a) General. Each Loan Party and each of its Restricted Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
or easements or other limited property interests in, all Real Property necessary
in the ordinary conduct of its business, free and clear of all Liens except for
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and

 

- 90 -



--------------------------------------------------------------------------------

except where the failure to have such title or other interest could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) Intellectual Property. Each Loan Party and each of its Restricted
Subsidiaries owns, or has the legal right to use, all of the IP Rights
reasonably necessary for each of them to conduct its business as currently
conducted except for those the failure to own or have such legal right to use
could not reasonably be expected to have a Material Adverse Effect.

(c) Insurance. The properties of each Loan Party and each of its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated persons engaged in the same or similar
business), with such deductibles and covering such risks as are in accordance
with normal industry practice or customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Group Company operates.

Section 5.09 Environmental Compliance.

(a) There are no pending or, to the knowledge of Holdings or the Borrowers,
threatened claims, actions, suits, or proceedings alleging potential liability
under or violation of any applicable Environmental Law that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (i) there are no and never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Restricted Subsidiaries or, to its
knowledge, on any property formerly owned or operated by any Loan Party or any
of its Restricted Subsidiaries; (ii) there is no asbestos or asbestos-containing
material on or at any property or facility currently owned or operated by any
Loan Party or any of its Restricted Subsidiaries; and (iii) there has been no
Release of Hazardous Materials by any of the Loan Parties and their Restricted
Subsidiaries at, on, under or from any location in a manner which could
reasonably be expected to give rise to liability under applicable Environmental
Laws.

(c) There are no Hazardous Materials at, on, under or migrating from any of the
properties currently or formerly owned, leased or operated by Holdings, the
Borrowers and the Restricted Subsidiaries in amounts or concentrations which
(i) constitute a violation of, (ii) require investigation or remediation under,
or (iii) could reasonably be expected to give rise to liability under,
applicable Environmental Laws, which violations, investigations or remediations
and liabilities, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

(d) None of Holdings, the Borrowers nor any of their respective Restricted
Subsidiaries are conducting, either individually or together with other
potentially responsible parties, any investigation or remediation relating to
any actual or threatened Release, discharge or disposal of Hazardous Materials
at, on, under or from any site or location, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any applicable
Environmental Law except for such investigation or remediation that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at or
transported by or on behalf of Holdings or any of its Restricted Subsidiaries
from any property currently

 

- 91 -



--------------------------------------------------------------------------------

or formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries for off-site treatment or disposal have been treated or disposed of
in a manner which would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.

(f) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Restricted Subsidiaries has contractually assumed any liability or obligation
under or relating to any applicable Environmental Law.

(g) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any applicable Environmental Law, except for
any requirement the noncompliance with which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(h) As of the Closing Date, the Lead Borrower has made available to the Agents
and the Lenders all material documents, studies, and reports in the possession,
custody or control of the Loan Parties concerning compliance with or liability
under Environmental Law, including those concerning the actual or suspected
existence of Hazardous Material at Real Property or facilities currently or
formerly owned, operated, leased or used by the Loan Parties which could
reasonably be expected to have a Material Adverse Effect.

(i) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Restricted Subsidiaries and their respective businesses, operations and
properties are and have been in compliance with all applicable Environmental
Laws and have all Environmental Permits which are in full force and effect.

Section 5.10 Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Loan Parties and each of their Restricted Subsidiaries have timely filed or
caused to be timely filed (taking into account applicable extensions) all
federal, state, foreign and other tax returns and reports required to be filed,
and have timely paid or caused to be timely paid (taking into account applicable
extensions) all federal, state, foreign and other taxes (including in its
capacity as a withholding agent), assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.

Section 5.11 ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other federal or state Laws.

(b) (i) No ERISA Event has occurred during the period beginning six years from
the date on which this representation is made through the date on which this
representation is made or deemed made; (ii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iv) neither any Loan Party nor
any ERISA

 

- 92 -



--------------------------------------------------------------------------------

Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c) Except where noncompliance could not reasonably be expected individually or
in the aggregate to result in a Material Adverse Effect, (i) each Foreign Plan
has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and (ii) neither a Loan Party nor any Restricted Subsidiary have
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan. Except as could not reasonably be expected to
result in a Material Adverse Effect, the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is funded,
determined as of the end of the most recently ended fiscal year of a Loan Party
or Restricted Subsidiary (based on the actuarial assumptions used for purposes
of the applicable jurisdiction’s financial reporting requirements), did not
exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.

Section 5.12 Subsidiaries; Equity Interests. As of the Closing Date, no Loan
Party has any Subsidiaries other than those specifically disclosed in Schedule
5.12, and all of the outstanding Equity Interests in the Borrowers and the
Material Subsidiaries have been validly issued, are fully paid and nonassessable
and all such Equity Interests owned by any Loan Party are owned free and clear
of all Liens except (i) those created under the Collateral Documents, (ii) Liens
permitted under Section 7.01(b) and (iii) any nonconsensual Lien that is
permitted under Section 7.01. As of the Closing Date, Schedule 5.12 (a) sets
forth the name and jurisdiction of each Subsidiary, (b) sets forth the ownership
interest of Holdings, the Borrowers and any of their Subsidiaries in each of
their Subsidiaries, including the percentage of such ownership and
(c) identifies each Person the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

Section 5.13 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), or extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Borrowings or drawings under any
Letters of Credit will be used for any purpose that violates Regulation U.

(b) None of Holdings, the Borrowers or any Person Controlling Holdings, the
Borrowers or any Restricted Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

Section 5.14 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation, it
being understood that such projections may vary from actual results and that
such variances may be material.

 

- 93 -



--------------------------------------------------------------------------------

Section 5.15 Solvency. On the Closing Date after giving effect to the
Transactions, the Lead Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

Section 5.16 Subordination of Junior Financing. The Senior Credit Obligations
are “Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior
Secured Financing” (or any comparable term) and “Designated Senior Debt”,
“Designated Senior Indenture”, “Designated Guaranteed Secured Debt”, or
“Designated Senior Financing” (or any comparable term) under, and as defined in,
any Junior Financing Documentation.

Section 5.17 Collateral Documents. The Collateral Documents create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein as
security for the Senior Credit Obligations to the extent that a legal, valid,
binding and enforceable security interest in such Collateral may be created
under any applicable Law of the United States of America and any states thereof,
including, without limitation, the applicable UCC, which security interest, upon
the filing of financing statements or the obtaining of “control”, in each case,
as applicable, with respect to the relevant Collateral as required under the
applicable UCC, will constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Borrowers and each Guarantor thereunder
in such Collateral, in each case prior and superior (except as otherwise
provided for in the relevant Collateral Document or the Intercreditor Agreement)
in right to any other Person (other than Permitted Liens), in each case to the
extent that a security interest may be perfected by the filing of a financing
statement under the applicable UCC or by obtaining “control”.

Section 5.18 Labor Matters. There are no strikes against Holdings or any of its
Subsidiaries, other than any strikes that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. All
material payments due from Holdings or any of its Subsidiaries, or for which any
claim may be made against Holdings or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings and its Subsidiaries, as
applicable, to the extent required by GAAP, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings or any of its Subsidiaries is a party or by which Holdings or
any of its Subsidiaries (or any predecessor) is bound.

Section 5.19 Fraud and Abuse. Except as set forth on Schedule 5.19, to the
knowledge of the officers of the Loan Parties and each of their Restricted
Subsidiaries, neither the Loan Parties nor their Restricted Subsidiaries nor any
of their officers, directors or Contract Providers have engaged in any material
respect in any activities which are prohibited under Medicare Regulations or
Medicaid Regulations or which are prohibited by binding rules of professional
conduct, including but not limited to the following: (i) knowingly and willfully
making or causing to be made a false statement or representation of a material
fact in any applications for any benefit or payment; (ii) knowingly and
willfully making or causing to be made any false statement or representation of
a material fact for use in determining rights to any benefit or payment;
(iii) failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment on its own
behalf or on behalf of another, with intent to secure such benefit or payment
fraudulently; (iv) knowingly and willfully soliciting or receiving any unlawful
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind or offering to pay such remuneration
(A) in return for referring an individual to a Person for the furnishing or
arranging for the furnishing of any item or service for which payment

 

- 94 -



--------------------------------------------------------------------------------

may be made in whole or in part by Medicare, Medicaid or other applicable third
party payors, or (B) in return for purchasing, leasing or ordering or arranging
for or recommending the purchasing, leasing or ordering of any good, facility,
service, or item for which payment may be made in whole or in part by Medicare,
Medicaid or other applicable third party payors.

Section 5.20 Licensing and Accreditation. Each of the Loan Parties and each of
their Restricted Subsidiaries and, to the knowledge of the officers of each of
the Loan Parties and each of their Restricted Subsidiaries, each Contract
Provider, has, to the extent applicable: (i) obtained (or been duly assigned)
all required certificates of need or determinations of need as required by the
relevant state Governmental Authority for the acquisition, construction,
expansion of, investment in or operation of its businesses as currently
operated; (ii) obtained and maintains in good standing all required licenses;
(iii) to the extent prudent and customary in the industry in which it is
engaged, obtained and maintains accreditation from all generally recognized
accrediting agencies; and (iv) entered into and maintains in good standing its
status as a Medicare supplier and as a Medicaid provider. To the knowledge of
the officers of each of the Loan Parties and each of their Restricted
Subsidiaries, each Contract Provider is duly licensed (where license is
required) by each state or state agency or commission, or any other Governmental
Authority having jurisdiction over the provisions of such services by such
Person in the locations in which each of the Loan Parties and each of their
Restricted Subsidiaries conduct business, required to enable such Person to
provide the professional services provided by such Person and otherwise as is
necessary to enable each of the Loan Parties and each of their Restricted
Subsidiaries to operate as currently operated and as presently contemplated to
be operated. To the knowledge of the officers of each of the Loan Parties and
each of their Restricted Subsidiaries, all such required licenses are in full
force and effect on the date hereof and have not been revoked or suspended or
otherwise limited.

Section 5.21 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Borrowers, none of their
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”) or the
USA PATRIOT Act (as defined below).

(b) No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other

 

- 95 -



--------------------------------------------------------------------------------

replacement official publication of such list or similarly named by any similar
foreign Governmental Authority.

(c) No Loan Party and, to the knowledge of the Borrowers, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

Section 5.22 Borrowing Base Certificates. Without limiting the provisions of
Section 5.14 or the statements contained in any Borrowing Base Certificate, each
Borrower hereby represents and warrants that the statements in each Borrowing
Base Certificate are or will be when such Borrowing Base Certificate is
delivered true and correct in all material respects. The Administrative Agent
may rely, in determining which Accounts are Eligible Accounts, Eligible Self-Pay
Accounts or Eligible 180-360 Days Accounts, on all statements and
representations made by the Borrowers with respect thereto.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until (i) the Revolving Credit Commitments have expired or been terminated,
(ii) the principal of and interest on each Loan and all fees and other Senior
Credit Obligations (other than contingent indemnity obligations with respect to
then unasserted claims and the Other Liabilities) shall have been paid in full,
(iii) all Letters of Credit shall have expired or terminated (or been Cash
Collateralized or backstopped in a manner reasonably satisfactory to the
applicable L/C Issuer) and (iv) all L/C Obligations have been reduced to zero
(or Cash Collateralized or backstopped in a manner reasonably satisfactory to
the L/C Issuers), Holdings and the Borrowers (except in the case of the covenant
set forth in Section 6.17, which shall apply only to the Borrowers) shall, and
Holdings and the Borrowers (except in the case of the covenant set forth in
Section 6.17, which shall apply only to the Borrowers) shall cause (except in
the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) each
Restricted Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(i) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries and, if different, Holdings and its Restricted Subsidiaries, in
each case as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year (or, in lieu of such audited financial statements for
Holdings and its Restricted Subsidiaries, a reconciliation reflecting such
financial information for Holdings and its Restricted Subsidiaries, on the one
hand, and Holdings and its Subsidiaries, on the other hand), all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Deloitte & Touche, LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

 

- 96 -



--------------------------------------------------------------------------------

(ii) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings (commencing
with the fiscal quarter ending September 30, 2011), a consolidated balance sheet
of Holdings and its Subsidiaries and, if different, Holdings and its Restricted
Subsidiaries, in each case as at the end of such fiscal quarter, and the related
(A) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (B) a consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year (or, in lieu of such unaudited financial statements for Holdings and its
Restricted Subsidiaries, a reconciliation reflecting such financial information
for Holdings and its Restricted Subsidiaries, on the one hand, and Holdings and
its Subsidiaries, on the other hand), all in reasonable detail and certified by
a Responsible Officer of Holdings as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of Holdings and its Subsidiaries and Holdings and its Restricted
Subsidiaries, as applicable, in accordance with GAAP, subject only to normal
year end adjustments and the absence of footnotes;

(iii) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Holdings and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material;

(iv) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(i) and 6.01(ii) above, statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

(v) on the 15th Business Day of each fiscal month (or more frequently as the
Lead Borrower may elect), a certificate in the form of Exhibit I (a “Borrowing
Base Certificate”) showing the Borrowing Base as of the close of business for
the immediately preceding fiscal month (or in the case of a voluntary delivery
of a Borrowing Base Certificate at the election of the Lead Borrower, a
subsequent date), with the first such Borrowing Base Certificate being delivered
hereunder for the fiscal month ended on July 31, 2011, each Borrowing Base
Certificate to be certified as complete and correct in all material respects on
behalf of the Lead Borrower by a Responsible Officer of the Lead Borrower;
provided that if a Cash Dominion Event shall have occurred and be continuing,
such Borrowing Base Certificate shall be furnished on Wednesday of each week
(or, if Wednesday is not a Business Day, on the next succeeding Business Day),
as of the close of business on the immediately preceding Friday; and provided,
further that after any Disposition or Casualty Event with respect to Collateral
having a fair market value in excess of $5,000,000 and subject to the Borrowing
Base (other than sales of inventory in the ordinary course of business), the
Lead Borrower shall promptly (and in any event prior to the next Borrowing)
deliver a revised Borrowing Base Certificate reflecting such Disposition or
Casualty Event; and

 

- 97 -



--------------------------------------------------------------------------------

(vi) as soon as available, and in any event no later than 25 days after the end
of each fiscal month of Holdings for which the Consolidated Fixed Charge
Coverage Ratio is required to be tested pursuant to Section 6.17, an unaudited
consolidated balance sheet of Holdings and its Subsidiaries and, if different,
Holdings and its Restricted Subsidiaries, in each case as at the end of such
fiscal month, and the related (A) consolidated statements of income or
operations for such fiscal month and for the portion of the fiscal year then
ended and (B) a consolidated statement of cash flows for the portion of the
fiscal year then ended (or, in lieu of such unaudited financial statements for
Holdings and its Restricted Subsidiaries, a reconciliation, reflecting such
financial information for Holdings and its Restricted Subsidiaries, on the one
hand, and Holdings and its Subsidiaries, on the other hand), all in reasonable
detail and certified by a Responsible Officer of Holdings as fairly presenting
in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of Holdings and its Subsidiaries and
Holdings and its Restricted Subsidiaries, as applicable, in accordance with
GAAP, subject only to normal year-end adjustments and the absence of footnotes.

Notwithstanding the foregoing, the obligations in clauses (i) and (ii) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
any direct or indirect parent of Holdings that holds all of the Equity Interests
of Holdings or (B) Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (1) to the extent such information
relates to a parent of the Lead Borrower, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings, on the one hand, and the
information relating to Holdings and the Restricted Subsidiaries on a standalone
basis, on the other hand and (2) to the extent such information is in lieu of
information required to be provided under Section 6.01(i), such financial
statements are audited and accompanied by a report and opinion of Deloitte &
Touche, LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(i) no later than five days after the delivery of the financial statements
referred to in Sections 6.01(i), (ii) and (vi), a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings (substantially in form
of Exhibit D and including, without limitation, reasonably detailed calculations
with respect to the Average Excess Availability (based on the most recent
monthly and/or weekly Borrowing Base Certificates furnished to the
Administrative Agent) and the Consolidated Fixed Charge Coverage Ratio),
including a reconciliation reflecting any impact from the application of
Section 1.03(b);

(ii) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which any Loan
Party files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

- 98 -



--------------------------------------------------------------------------------

(iii) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from or material statements or material reports furnished to any
holder of debt securities of any Loan Party or of any of its Subsidiaries having
an aggregate outstanding principal amount greater than the Threshold Amount or
pursuant to the terms of any Junior Financing Documentation, in each case, so
long as the aggregate outstanding principal amount thereunder is greater than
the Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

(iv) together with the delivery of the financial statements pursuant to
Section 6.01(i) and each Compliance Certificate pursuant to Section 6.02(i),
(A) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last such report), (B) a
description of each Disposition or Casualty Event during the last fiscal quarter
covered by such Compliance Certificate and (C) a list of Subsidiaries that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date or the date of the last such list;

(v) promptly following any request by a Lender or the Administrative Agent
therefor, on and after the effectiveness of the Pension Act, copies of (A) any
documents described in Section 101(k)(1) of ERISA that Holdings and any of its
ERISA Affiliates may request with respect to any Multiemployer Plan and (B) any
notices described in Section 101(l)(1) of ERISA that Holdings or any of its
ERISA Affiliates may request with respect to any Plan or Multiemployer Plan;
provided that if Holdings or any of its ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable Plan or
Multiemployer Plan, Holdings or its ERISA Affiliates shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof;

(vi) the financial and collateral reports described on Schedule 6.02(vi) hereto,
at the times set forth in such Schedule 6.02(vi);

(vii) at least five Business Days prior to the making of any Specified Payment,
a detailed calculation of the Excess Availability and all components thereof,
and, to the extent applicable, a detailed calculation of the Consolidated Fixed
Charge Coverage Ratio calculated on a Pro Forma Basis and all components
thereof, in each case, with such supporting documentation as the Administrative
Agent may reasonably request; and

(viii) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(i) or (ii) or
Section 6.02(i), (ii) or (iii) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon written
request by the

 

- 99 -



--------------------------------------------------------------------------------

Administrative Agent, the Lead Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Lead Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Lead Borrower shall be required
to provide paper copies of the Compliance Certificates required by
Section 6.02(i) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents and the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Holdings or the Borrowers with any such request for delivery.

Each of Holdings and the Lead Borrower hereby acknowledges that (i) the
Administrative Agent and the Bookrunners will make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of
Holdings and the Lead Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Lead Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each of Holdings and the Lead Borrower hereby agrees that so long as
Holdings or the Lead Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that: (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Lead Borrower shall be deemed to
have authorized the Administrative Agent, the Bookrunners, the L/C Issuers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings or the Lead Borrower or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, neither
Holdings nor the Lead Borrower shall be under any obligation to mark any
Borrower Materials “PUBLIC”.

Section 6.03 Notices. Promptly after obtaining actual knowledge thereof, notify
the Administrative Agent of:

(i) the occurrence of any Default;

(ii) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including such matters arising out of or resulting from
(A) breach or non-performance of, or any default or event of default under, a
Contractual Obligation of any Loan Party or any Subsidiary, (B) to the extent
permitted by Law, any dispute, litigation, investigation or proceeding between
any Loan Party or any Subsidiary and any Governmental Authority, (C) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable

 

- 100 -



--------------------------------------------------------------------------------

Environmental Laws or in respect of IP Rights or the assertion or occurrence of
any noncompliance by any Loan Party or any of its Subsidiaries with, or
liability under, any applicable Environmental Law or Environmental Permit,
(D) the occurrence of any ERISA Event or similar event with respect to Foreign
Plans, (E) to the extent permitted by Law, any notice of loss or threatened loss
of accreditation, loss of participation under any Government Healthcare Program
or loss of applicable health care license, in each case that could reasonably be
expected to have a Material Adverse Effect or (F) to the extent permitted by
Law, the institution of any investigation or proceedings against such Person
(or, to the knowledge of the Borrowers’ officers, any Contract Provider) to
suspend, revoke or terminate or which may result in the termination of its
status as a Medicare supplier or its status as a Medicaid provider or exclusion
from any Government Healthcare Program;

(iii) any casualty or other insured damage to any portion of the Collateral
subject to the Borrowing Base in excess of $5,000,000, or the commencement of
any action or proceeding for the taking of any interest in a portion of the
Collateral subject to the Borrowing Base in excess of $5,000,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceedings; and

(iv) the receipt of any notice of default by a Loan Party under, or notice of
termination of, any Lease for any of the Loan Parties’ distribution centers or
warehouses.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Lead Borrower (x) that such notice is being
delivered pursuant to Section 6.03(i), (ii), (iii) or (iv) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Lead Borrower has taken and proposes to take with respect thereto.

Section 6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect, it being understood
that neither Holdings, the Borrowers nor any of their respective Restricted
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.

Section 6.05 Preservation of Existence, Etc. (i) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization and (ii) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (i) and (ii), (A) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (B) pursuant to a
transaction permitted by Section 7.04 or 7.05.

Section 6.06 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (i) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, and (ii) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.

 

- 101 -



--------------------------------------------------------------------------------

Section 6.07 Maintenance of Insurance. (a) Maintain (i) with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against in
accordance with normal industry practice or by Persons engaged in the same or
similar business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as Holdings, the Borrowers and the Restricted
Subsidiaries) as are customarily carried under similar circumstances in
accordance with normal industry practice or by such other Persons and
(ii) without limitation to the foregoing, the insurance arrangements in respect
of the Collateral required by the Security Agreement.

(b) Property coverage policies maintained with respect to any Collateral shall
be endorsed or otherwise amended to include (i) a mortgage clause (regarding
improvements to Material Real Property subject to a Mortgage) and a lenders’
loss payable clause (regarding personal property), in form and substance
reasonably satisfactory to the Agents, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Administrative Agent, (ii) a
provision to the effect that none of the Loan Parties, Senior Credit Parties (in
their capacity as such) or any other Affiliate of a Loan Party shall be a
co-insurer (the foregoing not being deemed to limit the amount of self-insured
retention or deductibles under such policies, which self-insured retention or
deductibles shall be consistent with business practices in effect on the Closing
Date or as otherwise determined by the Responsible Officers of the Loan Parties
acting reasonably in their business judgment), and (iii) such other provisions
as the Administrative Agent may reasonably require from time to time to protect
the interests of the Senior Credit Parties. Commercial general liability
policies shall be endorsed to name the Administrative Agent as an additional
insured. Each endorsement to such casualty or liability policy referred to in
this Section 6.07(b) shall also provide that it shall not be canceled, modified
in any manner that would cause this Section 6.07 to be violated, or not renewed
(i) by reason of nonpayment of premium except upon not less than ten days’ prior
written notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason except upon not less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent. The Lead Borrower
shall deliver to the Administrative Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence satisfactory to the Administrative Agent of payment of the premium
therefor.

(c) With respect to each Mortgaged Property, obtain flood insurance in such
total amounts as the Administrative Agent may from time to time reasonably
require, if at any time the area in which any improvements located on any
Mortgaged Property is designated as a “flood hazard area” in any Flood Insurance
Rate Map established by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program set forth in the Flood Disaster Protection Act of 1973, as amended from
time to time.

(d) For the avoidance of doubt, the requirements of this Section 6.07 are
subject in all respects to the terms of the Intercreditor Agreement.

Section 6.08 Compliance with Laws. (i) Comply in all respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, other than such orders, writs,
injunctions and decrees as to which an appeal has been timely and properly taken
in good faith, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect; and (ii) shall have in place a
compliance program which is reasonably designed to provide internal controls
that promote adherence to, and prevent and detect material violations of, any
Requirement of Law applicable to it and which includes

 

- 102 -



--------------------------------------------------------------------------------

the implementation of internal audits and monitoring on a regular basis to
monitor compliance with the compliance program with the Requirements of Law.

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Lead Borrower or any Restricted Subsidiary, as the case may be.

Section 6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than the records of the Board of Directors of such Loan Party
or such Subsidiary) and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrowers and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Lead Borrower; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10(a) and the Administrative Agent shall not
exercise such rights more often than (x) at any time that Excess Availability is
or has been less than 40.00% of the lesser of (1) the Borrowing Base and (2) the
Aggregate Commitments, three times during any calendar year absent the existence
of an Event of Default and only two such times shall be at the Borrowers’
expense and (y) at all other times, two times during any calendar year absent
the existence of an Event of Default and only one such time shall be at the
Borrowers’ expense; provided, further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Lead Borrower
the opportunity to participate in any discussions with the Borrowers’
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Loan Parties or any Restricted Subsidiary will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law (including but not limited to patient privacy laws and regulations) or any
binding agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

(b) In addition to the foregoing, from time to time upon the request of the
Administrative Agent, permit the Administrative Agent or professionals
(including consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent, on reasonable prior notice and during normal business
hours, to conduct appraisals and commercial finance examinations, including,
without limitation, of (i) the Borrowers’ practices in the computation of the
Borrowing Base, and (ii) the assets subject to the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. The Loan Parties shall pay the reasonable
out-of-pocket fees and expenses of the Administrative Agent or such
professionals with respect to such evaluations and appraisals, provided that
(x) the Administrative Agent may conduct no more than one commercial finance
examination in any calendar year (provided that the Administrative Agent, in its
reasonable discretion, if any Event of Default exists, may cause such additional
commercial finance examinations to be taken as the Administrative Agent
reasonably determines (each, at the expense of the Loan Parties)) and provided,
further, that at any time that Excess Availability is or has been less than
40.00% of the lesser of (1) the

 

- 103 -



--------------------------------------------------------------------------------

Borrowing Base and (2) the Aggregate Commitments, the Administrative Agent may
conduct up to two commercial finance examinations in such calendar year at the
Loan Parties’ expense (provided, further, that the Administrative Agent may
undertake at its sole expense whether or not an Event of Default exists, one
additional commercial finance examination), (y) the Administrative Agent may
undertake no more than one appraisal of the Loan Parties’ Inventory in any
calendar year (provided that the Administrative Agent, in its reasonable
discretion, if any Event of Default exists, may cause such additional appraisals
to be taken as the Administrative Agent reasonably determines (each, at the
expense of the Loan Parties) and provided, further, that at any time that Excess
Availability is or has been less than 40.00% of the lesser of (1) the Borrowing
Base and (2) the Aggregate Commitments, the Administrative Agent may conduct up
to two appraisals for each category of Inventory of the Loan Parties in such
calendar year at the Loan Parties’ expense (provided, further, that the
Administrative Agent may undertake at its sole expense whether or not an Event
of Default exists, one additional appraisal of Inventory) and (z) the
Administrative Agent may undertake no more than one appraisal of the Loan
Parties’ Real Property in any calendar year (provided that the Administrative
Agent, in its reasonable discretion, if any Event of Default exists, may cause
such additional appraisals to be taken as the Administrative Agent reasonably
determines (each, at the expense of the Loan Parties)) and provided, further,
that at any time that Excess Availability is or has been less than 40.00% of the
lesser of (x) the Borrowing Base and (y) the Aggregate Commitments, the
Administrative Agent may conduct up to two appraisals of the Loan Parties’ Real
Property in such calendar year at the Loan Parties’ expense (provided, further,
that the Administrative Agent may undertake at its sole expense whether or not
an Event of Default exists, one additional appraisal for Real Property).

Section 6.11 Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including (except to the extent otherwise provided
hereunder or under any Collateral Document or the Intercreditor Agreement):

(a) upon the formation or acquisition of any new direct or indirect Subsidiary
(in each case, other than an Unrestricted Subsidiary or an Excluded Subsidiary)
by any Loan Party, the designation in accordance with Section 7.15 of any
existing direct or indirect Subsidiary as a Restricted Subsidiary or any
Subsidiary becoming a Material Subsidiary:

(i) within 45 days after such formation, acquisition or designation or such
longer period as the Collateral Agent or Administrative Agent may agree in its
discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent or the Collateral Agent (as appropriate) a description of the Material
Real Properties owned by such Restricted Subsidiary in detail reasonably
satisfactory to the Administrative Agent;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement, to the extent such
Domestic Subsidiary owns assets of the type subject to Borrowing Base, duly
execute and deliver to the Administrative Agent a counterpart signature page to
this Agreement, whereby such Domestic Subsidiary shall agree to become a
Borrower hereunder in accordance with the terms of this Agreement;

(C) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and

 

- 104 -



--------------------------------------------------------------------------------

deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreements, Guaranties and other security agreements and documents (including,
with respect to the Mortgages, the documents listed in Section 6.13(b)) as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent or the Collateral Agent (as appropriate) (consistent with
the Mortgages, Security Agreement, Intellectual Property Security Agreements and
other Collateral Documents in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

(D) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) and
instruments evidencing the intercompany Indebtedness held by such Restricted
Subsidiary and required to be pledged pursuant to the Collateral Documents,
indorsed in blank to the Collateral Agent;

(E) take and cause such Domestic Subsidiary and each direct or indirect parent
of such Domestic Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of UCC financing statements and delivery of
stock and membership interest certificates) may be necessary in the reasonable
opinion of the Administrative Agent or the Collateral Agent (as appropriate) to
vest in the Administrative Agent or the Collateral Agent (as appropriate) (or in
any representative of the Administrative Agent or the Collateral Agent (as
appropriate) designated by it) valid Liens required by the Collateral and
Guarantee Requirement, enforceable against all third parties in accordance with
their terms, except as such enforceability may be limited by Debtor Relief Laws,
and by general principles of equity (regardless of whether enforcement is sought
in equity or at law) and by an implied covenant of good faith and fair dealing;

(ii) within 30 days (or 45 days with respect to any Foreign Subsidiary) after
the request therefor by the Administrative Agent or the Collateral Agent (as
appropriate) (or such longer period as the Administrative Agent or the
Collateral Agent (as appropriate) may agree in its sole discretion), deliver to
the Administrative Agent or the Collateral Agent (as appropriate) a signed copy
of an opinion, addressed to the Administrative Agent or the Collateral Agent (as
appropriate) and the other Secured Parties, of counsel for the Loan Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 6.11(a) as the Administrative Agent may reasonably request; and

(iii) as promptly as practicable after the request therefor by the Collateral
Agent, deliver to the Collateral Agent with respect to each Material Real
Property, any existing title reports, surveys or environmental assessment
reports;

(b) (i) the Borrowers shall obtain the security interests and Guaranties set
forth on Schedule 1.01B on or prior to the dates corresponding to such security
interests and Guaranties set forth on Schedule 1.01B; and

(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party, if such Material Real Property shall not already be
subject to

 

- 105 -



--------------------------------------------------------------------------------

a perfected Lien pursuant to the Collateral and Guarantee Requirement, the Lead
Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such Real Property to be subjected to a Lien to the
extent required by the Collateral and Guarantee Requirement and will take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent or the Collateral Agent to
grant and perfect or record such Lien including, as applicable, the actions
referred to in Section 6.13(b).

Section 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) comply, and
take all commercially reasonable actions to cause any lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; (ii) obtain and renew all
Environmental Permits necessary for its operations and properties; and (iii) in
each case to the extent required by applicable Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to address all Hazardous Materials at, on,
under or emanating from any currently or formerly owned or operated property or
facility, in accordance with the requirements of all applicable Environmental
Laws.

Section 6.13 Further Assurances and Post Closing Covenants.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments including any amendments or assignments thereto as the
Administrative Agent or Collateral Agent may reasonably request from time to
time in order to carry out more effectively the purposes of the Collateral
Documents as set forth therein. Without limiting the foregoing, the Loan Parties
shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from any Person from whom a Loan Party enters into a Lease after the
Closing Date for a regional distribution center prior to entering into such
Lease.

(b) In the case of any Material Real Property, except to the extent otherwise
provided hereunder or under any Collateral Document or the Intercreditor
Agreement, provide the Administrative Agent with Mortgages and otherwise satisfy
the applicable Collateral and Guarantee Requirements with respect to such owned
Real Property within 60 days (or such longer period as the Administrative Agent
may agree in its sole discretion) of the acquisition of, or, if requested by the
Administrative Agent, entry into, or renewal of, a ground lease in respect of,
such Real Property in each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the Mortgaged Property described therein in favor of the Collateral Agent for
the benefit of the Secured Parties and that all filing and recording taxes and
fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;

(ii) Mortgage Policies in form and substance, with endorsements and in amount,
reasonably acceptable to the Collateral Agent (not to exceed the value of the
real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent, insuring the Mortgages
to be valid subsisting Liens on the

 

- 106 -



--------------------------------------------------------------------------------

Mortgaged Property described therein, free and clear of all defects and
encumbrances, subject to Liens permitted by Section 7.01, and providing for such
other affirmative insurance (including endorsements for future advances under
the Loan Documents) and such coinsurance and direct access reinsurance as the
Collateral Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the
Mortgaged Properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Collateral Agent; and

(iv) such other evidence that all other actions that the Collateral Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken;

provided that, with respect to any obligation set forth in clauses (b)(i)
through (iv) above for any ground lease requiring the consent of a third party
not controlled by Holdings or its Restricted Subsidiaries, such Loan Party shall
only be required to use its commercially reasonable efforts to perform such
obligation.

(c) (i) Within 90 days from the Closing Date (or, unless a Cash Dominion Event
or an Event of Default has occurred, such later date as may be agreed to by the
Administrative Agent), deliver to the Collateral Agent, Depositary Bank
Notification and Acknowledgments executed by the applicable depositary bank
and/or amendments to the Deposit Account Control Agreements with respect to the
newly-opened DDAs, in each case, as may be necessary to ensure continuous
compliance with the provisions of Section 6.18 and (ii) perform the obligations
set forth on Schedule 6.13(c) in each case within the time limits set forth on
Schedule 6.13(c) or such longer period as determined by the Administrative Agent
in its sole discretion; provided that, with respect to any obligation set forth
in this Section 6.13(c) and on Schedule 6.13(c) requiring the consent, waiver,
approval or other participation of a third party not controlled by Holdings or
its Restricted Subsidiaries, such Loan Party shall only be required to use its
commercially reasonable efforts to perform such obligation, and the
Administrative Agent may, in its sole discretion, extend or waive such
obligations to the extent such Loan Party’s use of commercially reasonable
efforts has not resulted, and in the judgment of the Administrative Agent will
not result, in the performance of such obligation.

Section 6.14 Information Regarding Collateral. Furnish to the Agents prompt
written notice of any change in: (i) any Loan Party’s name; (ii) the location of
any Loan Party’s chief executive office or its principal place of business;
(iii) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number
and organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings, publications and registrations,
have been made (or will be made in a timely fashion) under the UCC or other
applicable Law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest to the extent required under the Collateral Documents
(subject only to Permitted Liens having priority under applicable Law) in all
the Collateral for its own benefit and the benefit of the other Secured Parties.

 

- 107 -



--------------------------------------------------------------------------------

Section 6.15 Collateral Administration.

(a) Administration of Accounts.

(i) Records and Schedules of Accounts. Keep accurate and complete records of its
Accounts, including all payments and collections thereon, and shall submit to
the Administrative Agent sales, collection, reconciliation and other reports in
form reasonably satisfactory to the Administrative Agent, on such periodic basis
as the Administrative Agent may request. The Lead Borrower shall also provide to
the Administrative Agent, on or before the 15th Business Day of each month, a
detailed aged trial balance of all Loan Party Accounts as of the end of the
preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as the Administrative Agent may
reasonably request. If Accounts in an aggregate face amount of $5,000,000 or
more cease to be Eligible Accounts, Eligible Self-Pay Accounts or Eligible
180-360 Days Accounts, as the case may be, the Lead Borrower shall notify the
Administrative Agent of such occurrence promptly (and in any event within three
Business Days) after any Loan Party has knowledge thereof.

(ii) Taxes. If an Account of any Loan Party includes a charge for any Taxes, the
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Loan Party and to charge
the Borrowers therefor; provided, however, that neither the Administrative Agent
nor the Lenders shall be liable for any Taxes that may be due from the Loan
Parties or with respect to any Collateral.

(iii) Account Verification. Whether or not a Default or Event of Default or a
Cash Dominion Event exists, the Administrative Agent shall have the right at any
time, in the name of the Administrative Agent, any designee of the
Administrative Agent or any Loan Party, to verify the validity, amount or any
other matter relating to any Accounts of the Loan Party by mail, telephone or
otherwise. The Loan Parties shall cooperate fully with the Administrative Agent
in an effort to facilitate and promptly conclude any such verification process.

(iv) Maintenance of Accounts. The Loan Parties shall maintain one or more
Dominion Accounts, each pursuant to a lockbox or other arrangement acceptable to
Administrative Agent, with such banks as may be selected by applicable Loan
Parties and be acceptable to Administrative Agent. No later than the date
specified in Section 6.18 hereof, the Loan Parties shall enter into Deposit
Account Control Agreements with each bank at which a DDA (other than an Excluded
Account or a Specified Government Receivables Deposit Account) is maintained by
which such bank shall, upon the occurrence and during the continuation of a Cash
Dominion Event or an Event of Default, immediately transfer to the Concentration
Account all monies deposited to a Dominion Account constituting proceeds of
Collateral. All funds deposited in each Dominion Account shall be subject to the
Administrative Agent’s Lien. The Loan Parties shall obtain the agreement (in
favor of and in form and content reasonably satisfactory to the Administrative
Agent) by each bank at which a Dominion Account is maintained to waive any
offset rights against the funds deposited into such Dominion Account, except
offset rights in respect of charges incurred in the administration of such
Dominion Account. The Administrative Agent and the Lenders shall not assume any
responsibility to any Loan Party for such lockbox arrangement or, upon the
occurrence and during the continuation of a Cash Dominion Event or Event of
Default, any

 

- 108 -



--------------------------------------------------------------------------------

Dominion Account, including any claim of accord and satisfaction or release with
respect to deposits accepted by any bank thereunder.

(v) Collection of Accounts; Proceeds of Collateral. All payment items received
by any Loan Party in respect of its Accounts, together with the proceeds of any
other Collateral, shall be held by such Loan Party as trustee of an express
trust for the Administrative Agent’s benefit; such Loan Party shall immediately
deposit same in kind in a Dominion Account or other DDA, as applicable, for
application, as the case may be, to the applicable Finance Obligations in
accordance with the terms of this Agreement and the Security Agreement. The
Administrative Agent retains the right at all times that a Default or an Event
of Default exists to notify Account Debtors of any Loan Party (other than
Account Debtors with respect to Specified Government Accounts) that Accounts
(other than Specified Government Accounts) have been assigned to the
Administrative Agent and to collect Accounts (other than Specified Government
Accounts) directly in its own name and to charge to the Borrowers the collection
costs and expenses incurred by the Administrative Agent or Lenders, including
reasonable attorneys’ fees. Upon the occurrence and during the continuation of a
Cash Dominion Event or an Event of Default, all monies properly deposited in the
Concentration Account shall be deemed to be voluntary prepayments of Senior
Credit Obligations and applied in accordance with Section 2.05(b)(ii) and
Section 2.12(b) to reduce outstanding Senior Credit Obligations.

(vi) Asset Sales Proceeds Accounts. Neither the Lead Borrower nor any of its
Subsidiaries shall deposit any funds or credit any amounts into any “Asset Sales
Proceeds Account” (as defined in the Intercreditor Agreement), other than
proceeds of “Noteholder Collateral” (as defined in the Intercreditor Agreement).

(b) Administration of Inventory.

(i) Records and Reports of Inventory. Each Loan Party shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to the Administrative Agent inventory and
reconciliation reports in form reasonably satisfactory to the Administrative
Agent, on such periodic basis as the Administrative Agent may request. Each Loan
Party shall conduct a physical inventory consistent with historical practices
(and on a more frequent basis if requested by the Administrative Agent when an
Event of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to the Administrative Agent a report based on each
such inventory and count promptly upon completion thereof, together with such
supporting information as the Administrative Agent may request. The
Administrative Agent may participate in and observe each physical count.

(ii) Returns of Inventory. No Loan Party shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless:
(A) such return is in the ordinary course of business; (B) no Default, Event of
Default or Overadvance exists or would result therefrom; and (C) the
Administrative Agent is promptly notified if the aggregate value of all
Inventory returned in any month exceeds $5,000,000.

(iii) Acquisition, Sale and Maintenance. The Loan Parties shall use, store and
maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all applicable Law,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any Collateral is located.

 

- 109 -



--------------------------------------------------------------------------------

Section 6.16 Corporate Separateness.

(a) Satisfy, and cause each of its Restricted Subsidiaries and Unrestricted
Subsidiaries to satisfy, customary corporate and other formalities, including,
as applicable, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting, in each case,
to the extent required by law and the maintenance of corporate offices and
records.

(b) Ensure that (i) no payment is made by it or any of its Restricted
Subsidiaries to a creditor of any Unrestricted Subsidiary in respect of any
liability of any Unrestricted Subsidiary, (ii) no bank account of any
Unrestricted Subsidiary shall be commingled with any bank account of the
Borrowers, Holdings or any direct or indirect parent of the Borrowers or any of
their Restricted Subsidiaries, and (iii) any financial statements distributed to
any creditors of any Unrestricted Subsidiary shall clearly establish or indicate
the corporate separateness of such Unrestricted Subsidiary from the Borrowers,
Holdings or any direct or indirect parent of the Borrowers or any of their
Restricted Subsidiaries.

Section 6.17 Consolidated Fixed Charge Coverage Ratio. If Excess Availability
shall be less than the greater of (x) 12.50% of the lesser of the Aggregate
Commitments and the Borrowing Base and (y) $25,000,000 (a “Financial Covenant
Trigger Event”), maintain a Consolidated Fixed Charge Coverage Ratio of at least
1.0 to 1.0 as of the immediately preceding fiscal month end for which financial
statements are available (but in any event as of the most recent fiscal month
ending at least fifteen days prior to such Financial Covenant Trigger Event) and
as of each subsequent fiscal month end thereafter; provided that (i) a breach of
such covenant when so tested shall not be cured by a subsequent increase of
Excess Availability above the applicable limit set forth above and (ii) such
requirement to maintain a Consolidated Fixed Charge Coverage Ratio of at least
1.0 to 1.0 shall no longer apply if Excess Availability on each day during any
period of 45 consecutive calendar days commencing after the date of such
Financial Covenant Trigger Event shall equal or exceed the greater of (x) 12.50%
of the lesser of the Aggregate Commitments and the Borrowing Base and
(y) $25,000,000, after which time the requirement to comply with the
Consolidated Fixed Charge Coverage Ratio shall not apply unless a subsequent
Financial Covenant Trigger Event occurs; provided, further, that after any
Financial Covenant Trigger Event, unless and until the Lead Borrower has
demonstrated its compliance with the Consolidated Fixed Charge Coverage Ratio
requirement set forth above by delivery to the Administrative Agent of the
monthly financial statements for the fiscal month specified above and the
related Compliance Certificate, (i) the Borrowers shall not be permitted to
request any Loans or the issuance of any Letters of Credit and (ii) Holdings,
the Borrowers and their respective Restricted Subsidiaries shall not be
permitted to consummate (A) any transaction described under Section 7.02(d)(iv),
7.02(j), 7.02(o), 7.06(k) or 7.12(a)(v) or (B) without the consent of the
Administrative Agent, any transaction described under Section 7.05(i). For
purposes of determining satisfaction with the foregoing Consolidated Fixed
Charge Coverage Ratio under this Section 6.17, any Specified Equity Contribution
made during the period from the last day of the relevant period until the
expiration of the 10th day after the date on which financial statements are
required to be delivered hereunder with respect to the relevant period will, at
the request of the Lead Borrower, be included in the calculation of Consolidated
EBITDA for any period of calculation which includes the month in which such
Specified Equity Contribution was received by the Loan Parties, provided that
(A) in each four fiscal quarter period, there shall be a period of at least two
consecutive fiscal quarters in respect of which no Specified Equity Contribution
is made, (B) the amount of any Specified Equity Contribution shall be no greater
than the amount required to cause Holdings and the Borrowers to be in compliance
with the Consolidated Fixed Charge Coverage Ratio specified above on a Pro Forma
Basis, and in any event no greater than $40,000,000 for any one Specified Equity
Contribution and (C) all Specified Equity Contributions

 

- 110 -



--------------------------------------------------------------------------------

shall be disregarded for purposes of determining the amount or availability of
any baskets with respect to the covenants contained herein.

Section 6.18 Maintenance of Cash Management System.

The Loan Parties will establish and maintain the cash management system
described below:

(a) The applicable schedule to the Perfection Certificate sets forth all DDAs
maintained by the Loan Parties, including all Dominion Accounts. Each Loan Party
shall take all actions necessary to establish the Administrative Agent’s control
of and Lien on each such DDA (other than an Excluded Account or a Specified
Government Receivables Deposit Account). Each Loan Party shall be the sole
account holder of each DDA (other than an Excluded Account) and shall not allow
any other Person (other than the Administrative Agent) to have control over or a
Lien on a DDA (other than an Excluded Account) or any property deposited therein
(it being understood that the Administrative Agent shall not have a control over
or a Lien on any Specified Government Receivables Deposit Account). The Lead
Borrower shall not, and shall not cause or permit any of its Restricted
Subsidiaries to, accumulate or maintain cash (other than (i) cash that is not
proceeds of any Collateral and (ii) Uncontrolled Cash) in the Excluded Accounts
as of any date of determination in excess of checks outstanding against such
Accounts as of the date and amounts necessary to meet minimum balance, near-term
funding requirements or near-term operating requirements.

(b) The Loan Parties shall deliver to the Administrative Agent Deposit Account
Control Agreements for all of the DDAs of the Loan Parties (other than Excluded
Accounts and Specified Government Receivables Deposit Accounts), duly executed
by each applicable Loan Party and the applicable depositary bank and opinion of
counsel (which may contain customary qualifications and exclusions) with respect
thereto in form and substance reasonably satisfactory to the Collateral Agent.

(c) The Lead Borrower will, or will cause each of the applicable Loan Parties
to, request in writing and otherwise take reasonable steps to provide that all
Account Debtors in respect of Specified Government Accounts that constitute
Collateral forward payment directly to an account of the applicable Loan Party
designated as a Specified Government Receivables Deposit Account on the
applicable schedule to the Perfection Certificate (each a “Specified Government
Receivables Deposit Account”). Without limiting the requirements of Sections
6.13(c)(i), 6.13(c)(ii) and 6.18(b), (i) each Loan Party that owns or originates
Specified Government Accounts, shall establish and maintain appropriate
Specified Government Receivables Deposit Accounts, (ii) each Loan Party that
owns or originates Eligible Accounts, Eligible Self-Pay Accounts and Eligible
180-360 Days Accounts generated by Third Party Payors shall deliver to the
Collateral Agent for each DDA into which such Eligible Accounts, such Eligible
Self-Pay Accounts and such Eligible 180-360 Days Accounts are being deposited
(including each Specified Government Receivables Deposit Account) established or
maintained by such Loan Party, an agreement in form and substance satisfactory
to the Collateral Agent, duly executed by such Loan Party and the applicable
depositary bank providing for sweeps described in the following clause (iii) and
will not, except as required by Law, allow for such provisions to be amended or
waived in a manner adverse to the Lenders without the prior written consent of
the Collateral Agent, (iii) by 10:00 a.m. (New York time) on each Business Day ,
each Loan Party will cause the entire available balance in each DDA referred to
in the foregoing clause (ii) (including each Specified Government Receivables
Deposit Account) to be transferred by ACH or book entry transfer to the
Concentration Account and (iv) the Loan Parties will not transfer any funds out
of any DDA referred to in the foregoing clause (ii) (including each Specified
Government Receivables Deposit Account) except to the Concentration Account.

 

- 111 -



--------------------------------------------------------------------------------

(d) Upon the occurrence and during the continuation of a Cash Dominion Event,
the Loan Parties shall cause any and all funds and financial assets constituting
Collateral (other than Uncontrolled Cash) held in or credited to each DDA to be
swept into the Concentration Account on a daily basis (or less frequently as
agreed by the Administrative Agent). Uncontrolled Cash may be deposited into a
segregated DDA which the Lead Borrower designates in writing to the
Administrative Agent as being the “Uncontrolled Cash Account”.

ARTICLE VII

NEGATIVE COVENANTS

Until (i) the Revolving Credit Commitments have expired or been terminated,
(ii) the principal of and interest on each Loan (including Swing Line Loans) and
all fees and other Senior Credit Obligations (other than contingent indemnity
obligations with respect to then unasserted claims and the Other Liabilities)
shall have been paid in full, (iii) all Letters of Credit shall have expired or
terminated (or been Cash Collateralized or backstopped in a manner reasonably
satisfactory to the L/C Issuers) and (iv) all L/C Obligations have been reduced
to zero (or Cash Collateralized or backstopped in a manner reasonably
satisfactory to the L/C Issuers), neither Holdings nor any Borrower shall, nor
shall any of them permit any of its Restricted Subsidiaries to, directly or
indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of their property, assets or revenues, whether now owned or hereafter acquired,
other than the following (each of the following, a “Permitted Lien”):

(a) Liens pursuant to any Loan Document;

(b) Liens securing (i) (A) the Term Debt Obligations (other than the Additional
Senior Secured Term Debt) and (B) subject to the terms of the Intercreditor
Agreement, Additional Senior Secured Term Debt permitted to be incurred under
Sections 7.03(b)(ii) and 7.03(b)(iii) and (ii) without duplication, any
Permitted Refinancing of any of the Term Debt Obligations referred to in the
foregoing clauses (i)(A) and (i)(B);

(c) Liens existing on the Closing Date (other than consensual Liens on Inventory
and Accounts that, in each case is subject to the Borrowing Base); provided that
any Lien securing Indebtedness in excess of $1,000,000 individually or in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (c) that are not listed on Schedule
7.01(c)) shall only be permitted to the extent such Lien is listed on Schedule
7.01(c);

(d) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than 30 days or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(e) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than 30 days or if more than 30 days overdue, are unfiled and
no other action has been taken to enforce such Lien or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the Loan Parties,
as applicable, to the extent required in accordance with GAAP;

 

- 112 -



--------------------------------------------------------------------------------

(f) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrowers or any Restricted Subsidiary thereof;

(g) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(h) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of Holdings, the Borrowers or any Material Subsidiary, and any
exceptions on the title policies issued in connection with the Mortgaged
Property;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens attach concurrently with or within 270 days after the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, replacements
thereof and additions and accessions to such property and the proceeds and the
products thereof and customary security deposits and (iii) with respect to
Capitalized Lease Obligations, such Liens do not at any time extend to or cover
any assets (except for additions and accessions to such assets, replacements and
products thereof and customary security deposits) other than the assets subject
to such Capitalized Lease Obligations; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

(k) leases, licenses, subleases or sublicenses (in each case, including without
limitation, with respect to Intellectual Property) granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrowers or any Material Subsidiary, taken as a whole,
or (ii) secure any Indebtedness;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(m) Liens (i) of a collecting bank arising under Section 4-210 of the UCC on the
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(n) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (o) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted

 

- 113 -



--------------------------------------------------------------------------------

under Section 7.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(o) Liens in favor of Holdings, the Borrowers or a Restricted Subsidiary
securing Indebtedness permitted under Section 7.03(e);

(p) Liens existing on property (other than consensual Liens on Inventory and
Accounts that, in each case, is subject to the Borrowing Base) at the time of
its acquisition or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to Section 7.15), in each case after the Closing
Date (other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(f) or (h);

(q) any interest or title of a lessor under leases entered into by Holdings, the
Borrowers or any of the Restricted Subsidiaries in the ordinary course of
business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings, the Borrowers
or any of the Restricted Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Holdings, the Borrowers or any of their
respective Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings, the
Borrowers and any of their respective Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Holdings,
the Borrowers or any Restricted Subsidiary thereof in the ordinary course of
business;

(u) Liens solely on any cash earnest money deposits made by Holdings, the
Borrowers or any of their respective Restricted Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder;

(v) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(h) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure Indebtedness (or to secure a Guarantee of such
Indebtedness) incurred pursuant to Section 7.03(h) in connection with such
Permitted Acquisition;

 

- 114 -



--------------------------------------------------------------------------------

(w) ground leases in respect of Real Property on which facilities owned or
leased by Holdings, the Borrowers or any of their Subsidiaries are located;

(x) Liens arising from precautionary UCC financing statement filings;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any Real Property that does not
materially interfere with the ordinary conduct of the business of Holdings, the
Borrowers or any Material Subsidiary;

(aa) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(bb) Liens on assets and Equity Interests of Foreign Subsidiaries securing
Indebtedness permitted pursuant to Section 7.03(i);

(cc) the modification, replacement, renewal or extension of any Lien permitted
by clause (b), (c), (j), (p) or (v) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property other than (x) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03, and (y) proceeds and
products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(dd) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement; and

(ee) other Liens (other than consensual Liens on Inventory and Accounts that, in
each case, are subject to the Borrowing Base) securing Indebtedness and other
obligations outstanding in an aggregate principal amount not to exceed
$50,000,000 (none of which shall be secured by Liens on the Revolving Facility
Collateral (as defined in the Intercreditor Agreement)).

Section 7.02 Investments. Make or hold any Investments, except the following
permitted investments (each, a “Permitted Investment”):

(a) Investments by Holdings, the Borrowers or a Restricted Subsidiary in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), any Intermediate Holding Company, the
Borrowers or the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) to the extent permitted by Law, in connection with such
Person’s purchase of Equity Interests of Holdings (or any direct or indirect
parent thereof or after a Qualifying IPO, any Intermediate Holding Company or
the Borrowers) (provided that the amount of such loans and advances shall be
contributed to a Loan Party in cash as common equity) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding not to

 

- 115 -



--------------------------------------------------------------------------------

exceed $15,000,000 at any time outstanding (net of any realized return
representing a return of capital in respect of any such Investment);

(c) asset purchases (including purchases of inventory, supplies and materials),
the licensing of Intellectual Property and the contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons, in each
case in the ordinary course of business;

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Non-Loan Party in any other Non-Loan Party that is a Restricted Subsidiary,
(iii) by any Non-Loan Party in any Loan Party, and (iv) by any Loan Party in any
Non-Loan Party that is a Restricted Subsidiary in an aggregate amount not to
exceed (x) $15,000,000 at any time outstanding (net of any realized return
representing a return of capital in respect of any such Investment) or (y) if
the Pro Forma Excess Availability Condition has been satisfied both immediately
before and immediately after giving Pro Forma Effect thereto and no Default or
Event of Default exists or would result therefrom, $40,000,000 at any time
outstanding (net of any realized return representing a return of capital in
respect of any such Investment) (satisfaction of such condition shall be
evidenced by a certificate from the Chief Financial Officer or other financial
officer of the Lead Borrower demonstrating such satisfaction calculated in
reasonable detail);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(g) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(g) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by Holdings, the
Borrowers or any Restricted Subsidiary in the Borrowers or any other Restricted
Subsidiary and any modification, renewal, reinvestment or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of Holdings or the Borrowers
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(j) (each, a “Permitted Acquisition”):

(i) subject to clause (ii) below, a majority of all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or

 

- 116 -



--------------------------------------------------------------------------------

acquired Subsidiary) shall be Guarantors and shall have complied with the
requirements of Section 6.11, within the times specified therein (for the
avoidance of doubt, this clause (i) shall not override any provisions of the
Collateral and Guarantee Requirement);

(ii) the aggregate amount of consideration paid in respect of acquisitions of
Equity Interests in Persons that do not become Loan Parties (giving effect to
any Investments permitted under Section 7.02(r)) shall not exceed (A) in the
case of Persons that are or become Domestic Subsidiaries, $30,000,000 (net of
any return representing a return of capital in respect of any such Investment),
and (B) in the case of Persons that are or become Foreign Subsidiaries,
$150,000,000 (net of any return representing a return of capital in respect of
any such Investment), reduced by the principal amount of any Indebtedness
incurred by any of such Persons used to fund the related acquisition;

(iii) the acquired property, assets, business or Person is in the same or
substantially the same line of business as Holdings and its Subsidiaries, taken
as a whole (or a business that is reasonably related or ancillary thereto);

(iv) the board of directors (or similar governing body) of the Person to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);

(v) (A) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing; (B) with respect to each such acquisition or series
of acquisitions, after giving effect to such purchase or other acquisition
immediately prior to and after giving Pro Forma Effect thereto the Pro Forma
Excess Availability Condition shall have been satisfied; and (C) in the case of
any acquisition the consideration for which is in excess of $50,000,000
satisfaction of such test shall be evidenced by a certificate from the Chief
Financial Officer or other financial officer of the Lead Borrower demonstrating
such satisfaction calculated in reasonable detail; and

(vi) the Lead Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five Business Days after the date on which
any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) [Reserved];

(l) Investments in the ordinary course of business consisting of UCC Article III
endorsements for collection or deposit and UCC Article IV customary trade
arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

- 117 -



--------------------------------------------------------------------------------

(n) loans and advances to Holdings or the Borrowers (or any direct or indirect
parent thereof) in lieu of, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to Holdings or the
Borrowers (or such direct or indirect parent) in accordance with Section 7.06(f)
or (g);

(o) other Investments, so long as both immediately before and immediately after
giving Pro Forma Effect to such Investment, either (i) no Default has occurred
and is continuing and the aggregate amount of all such Investments does not
exceed $50,000,000 or (ii) (x) no Default has occurred and is continuing,
(y) the Pro Forma Excess Availability Condition has been satisfied (satisfaction
of such condition shall be evidenced by a certificate from the Chief Financial
Officer or other financial officer of the Lead Borrower demonstrating such
satisfaction calculated in reasonable detail) and (z) the Consolidated Fixed
Charge Coverage Ratio (calculated on a Pro Forma Basis) for the most recently
completed Test Period prior to the making of such Investment is at least 1.0 to
1.0 (satisfaction of such condition shall be evidenced by a certificate from the
Chief Financial Officer or other financial officer of the Lead Borrower
demonstrating such satisfaction calculated in reasonable detail); provided that
the Lead Borrower and its Restricted Subsidiaries may make Investments up to an
amount equal to the sum of $100,000,000, plus Net Cash Proceeds of Permitted
Equity Issuances (other than Specified Equity Contributions) that are Not
Otherwise Applied, in each case in the aggregate and net of any return
representing return of capital in respect of any such Investment and valued at
the time of the making thereof, without complying with clause (z) of this
Section 7.02(o)(ii), so long as both immediately before and immediately after
giving Pro Forma Effect to any such Investment the Pro Forma Excess Availability
is at least 17.5% of the lesser of the Aggregate Commitments and the Borrowing
Base at such time (satisfaction of such condition shall be evidenced by a
certificate from the Chief Financial Officer or other financial officer of the
Lead Borrower demonstrating such satisfaction calculated in reasonable detail);
and; provided, further that if any Investment made under this clause (o) is for
the purchase or other acquisition of property and assets or businesses of any
Person or of assets constituting a business unit, a line of business or division
of such Person, or Equity Interests in a Person, then the conditions of clause
(j) above (other than clauses (v) and (vi) of the proviso thereto) shall be
satisfied prior to any such Investment;

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or by the Borrowers or any
Intermediate Holding Company or any direct or indirect parent of Holdings);

(r) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation merged into Holdings or the Borrowers or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(s) Guarantees by Holdings, the Borrowers or any Restricted Subsidiary of leases
(other than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(t) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder (x) to the
extent that any portion of such Investment is used to

 

- 118 -



--------------------------------------------------------------------------------

make any prepayments, redemptions, purchases, defeasances and other payments in
respect of any Restricted Debt to the extent prohibited under Section 7.12,
(y) if such Investment consists of a transfer of any Property (other than Real
Property) of the type subject to the Borrowing Base, or (z) if after giving
effect to such Investment, the Specified Conditions shall not have been
satisfied.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of Holdings, the Borrowers or any of their respective
Subsidiaries under the Loan Documents;

(b) (i) the Term Debt Obligations (other than Additional Senior Secured Term
Debt) in an aggregate principal amount not to exceed $1,025,000,000 and, without
duplication, any Permitted Refinancings thereof, (ii) Additional Senior Secured
Term Debt in an aggregate principal amount not to exceed $150,000,000 and any
Permitted Refinancings thereof and (iii) Additional Senior Secured Term Debt in
an aggregate principal amount not to exceed $150,000,000, the proceeds of which
shall be used solely to finance Permitted Acquisitions, and any Permitted
Refinancings thereof; provided that for purposes of clauses (i) and (ii) of this
Section 7.03(b), both immediately prior and after giving effect to the
incurrence of such Additional Senior Secured Term Debt, no Event of Default
shall exist or result therefrom;

(c) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(c) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date;

(d) Guarantees by Holdings, the Borrowers and the Restricted Subsidiaries in
respect of Indebtedness of Holdings, the Borrowers or any Restricted Subsidiary
otherwise permitted hereunder (except that a Restricted Subsidiary that is not a
Loan Party may not, by virtue of this Section 7.03(d), Guarantee Indebtedness
that such Restricted Subsidiary could not otherwise incur under this
Section 7.03); provided that (i) no Guarantee by any Restricted Subsidiary of
the Term Debt Obligations or any Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Senior Credit
Obligations substantially on the terms set forth in the Guaranty and (ii) if the
Indebtedness being Guaranteed is subordinated to the Senior Credit Obligations,
such Guarantee shall be subordinated to the Guarantee of the Senior Credit
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

(e) Indebtedness of Holdings, the Borrowers or any Restricted Subsidiary owing
to Holdings, the Borrowers or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 7.02; provided that all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party shall
be subject to subordination terms reasonably satisfactory to the Administrative
Agent;

(f) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within 270 days after the applicable acquisition,
construction, repair, replacement or improvement and (ii) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding clause
(i); provided that the aggregate amount of such Indebtedness incurred pursuant
to clause (i) of this paragraph (f) (and any Permitted Refinancing thereof) and
outstanding at any one time shall not exceed (x) $30,000,000 or (y) if the Pro
Forma Excess Availability Condition has been satisfied both immediately before
and immediately after giving Pro Forma Effect to such Indebtedness and no
Default or Event of Default shall have

 

- 119 -



--------------------------------------------------------------------------------

occurred or would result therefrom, $100,000,000 (satisfaction of such condition
shall be evidenced by a certificate from the Chief Financial Officer or other
financial officer of the Lead Borrower demonstrating such satisfaction
calculated in reasonable detail);

(g) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(h) Indebtedness of Holdings, the Borrowers or of any Restricted Subsidiary
assumed in connection with any Permitted Acquisition, provided that (x) such
Indebtedness (i) was not incurred in contemplation of such Permitted
Acquisition, (ii) is secured only by the assets acquired in the applicable
Permitted Acquisition (including any acquired Equity Interests), (iii) the only
obligors with respect to any Indebtedness incurred pursuant to this clause
(h) shall be those Persons who were obligors of such Indebtedness prior to such
Permitted Acquisition, and (y) both immediately prior and after giving effect
thereto (A) no Default shall exist or result therefrom and (B) the aggregate
principal amount of such Indebtedness and all Indebtedness resulting from any
Permitted Refinancing thereof at any time outstanding pursuant to this clause
(h) does not exceed (x) $50,000,000 or (y) if the Pro Forma Excess Availability
Condition has been satisfied both immediately before and immediately after
giving Pro Forma Effect thereto (satisfaction of such condition shall be
evidenced by a certificate from the Chief Financial Officer or other financial
officer of the Lead Borrower demonstrating such satisfaction calculated in
reasonable detail), $100,000,000, at any one time; provided that the aggregate
amount of Indebtedness outstanding at Persons that are not Loan Parties pursuant
to this clause (h) and clause (i) below shall not exceed at any one time
(x) $20,000,000 or (y) if the Pro Forma Excess Availability Condition has been
satisfied both immediately before and immediately after giving Pro Forma Effect
thereto and no Default or Event of Default exists or would result therefrom,
$40,000,000 (satisfaction of such condition shall be evidenced by a certificate
from the Chief Financial Officer or other financial officer of the Lead Borrower
demonstrating such satisfaction calculated in reasonable detail);

(i) Indebtedness of Subsidiaries that are not Guarantors in an aggregate
principal amount outstanding not to exceed at any time (x) $20,000,000 or (y) if
no Default shall exist or result therefrom and the Pro Forma Excess Availability
Condition has been satisfied both immediately before and immediately after
giving Pro Forma Effect thereto (satisfaction of such condition shall be
evidenced by a certificate from the Chief Financial Officer or other financial
officer of the Lead Borrower demonstrating such satisfaction calculated in
reasonable detail), $40,000,000; provided that up to an additional $50,000,000
of Indebtedness may be incurred in connection with an Investment permitted by
Section 7.02(j)(ii)(B);

(j) Indebtedness representing deferred compensation to employees of Holdings or
the Borrowers (or any direct or indirect parent of the Borrowers) and the
Restricted Subsidiaries incurred in the ordinary course of business;

(k) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Holdings (or any direct or
indirect parent thereof) permitted by Section 7.06;

(l) Indebtedness incurred by Holdings, the Borrowers or any of the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition permitted hereunder, in each case to the
extent constituting indemnification obligations or obligations in respect of
purchase price (including earn-outs) or other similar adjustments;

 

- 120 -



--------------------------------------------------------------------------------

(m) Indebtedness consisting of obligations of Holdings, the Borrowers or any of
the Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(n) obligations with respect to Cash Management Services and other Indebtedness
in respect of netting services, automatic clearinghouse arrangements, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

(o) unsecured Indebtedness of Holdings, the Borrowers or any of the Restricted
Subsidiaries that are Guarantors not otherwise permitted under this
Section 7.03; provided that the aggregate outstanding principal amount of such
Indebtedness shall not exceed $40,000,000 at any time unless both immediately
prior and after giving Pro Forma Effect to such incurrence (A) the Consolidated
Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis) shall for the most
recently completed Test Period for which financial statements have been
delivered pursuant to Section 6.01(i) or Section 6.01(ii) prior to the time of
such incurrence be at least 1.25 to 1.0, (B) the Pro Forma Excess Availability
Condition shall have been satisfied and (C) no Default or Event of Default shall
exist or result therefrom; and, provided, further, that Indebtedness incurred
pursuant to this Section 7.03(o) shall not mature or provide for any Restricted
Debt Payments in respect thereof at any time prior to the 91st day following the
Maturity Date;

(p) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) Indebtedness incurred by Holdings, the Borrowers or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

(r) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings, the Borrowers or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

(s) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(t) Indebtedness owed on a short-term basis of no longer than 30 days to banks
and other financial institutions incurred in the ordinary course of business
with such banks or financial institutions that arises in connection with
ordinary banking arrangements to manage cash balances;

(u) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above; and

(v) Contingent Obligations incurred in the ordinary course of business.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a

 

- 121 -



--------------------------------------------------------------------------------

foreign currency shall be calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was incurred, in the case of term
debt, or first committed, in the case of revolving credit debt; provided that if
such Indebtedness is incurred to extend, replace, refund, refinance, renew or
defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (c) through (v) above, the Lead Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses.

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness or Disqualified Equity
Interests shall not be deemed to be an incurrence of Indebtedness for purposes
of this Section 7.03.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) any Borrower (including a
merger, the purpose of which is to reorganize such Borrower into a new
jurisdiction); provided that (x) such Borrower shall be the continuing or
surviving Person, and (y) such merger does not result in such Borrower ceasing
to be incorporated under the Laws of the United States, any state thereof or the
District of Columbia or (ii) any one or more other Restricted Subsidiaries
(other than any Borrower); provided that when any Restricted Subsidiary that is
a Loan Party is merging with another Restricted Subsidiary, a Loan Party shall
be the continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) (A) any Subsidiary
may liquidate or dissolve or (B) any Borrower or any Subsidiary may change its
legal form if such Borrower or Subsidiary determines in good faith that such
action is in the best interests of such Borrower and its Subsidiaries and is not
materially disadvantageous to the interests of the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively;

(d) so long as no Default exists or would result therefrom, Holdings and each
Borrower may merge with any other Person; provided that (i) Holdings or such
Borrower, as the case may be, shall be the continuing or surviving entity or
(ii) if the Person formed by or surviving any such merger

 

- 122 -



--------------------------------------------------------------------------------

or consolidation is not Holdings or such Borrower, as the case may be (any such
Person, the “Successor Loan Party”), (A) the Successor Loan Party shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Loan Party shall expressly assume all the obligations of Holdings or such
Borrower, as the case may be, under this Agreement and the other Loan Documents
to which Holdings or such Borrower, as the case may be, is party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee shall apply to the Successor Loan Party’s obligations under
this Agreement, (D) each Loan Party, unless it is the other party to such merger
or consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Loan Party’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Loan Party’s obligations
under this Agreement, and (F) the Lead Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any other Loan Document comply with this Agreement; provided, further, that
if the foregoing are satisfied, the Successor Loan Party will succeed to, and be
substituted for, the applicable Loan Party under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent applicable;

(f) [Reserved]; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions or abandonment of obsolete, worn out or surplus property,
(including, without limitation, Intellectual Property), whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Holdings,
the Borrowers and the Restricted Subsidiaries;

(b) Dispositions or discounts of inventory and Dispositions of immaterial assets
in the ordinary course of business (including allowing any registrations or any
applications for registration of any immaterial IP Rights to lapse or become
abandoned in the ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to Holdings, the Borrowers or a Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under

 

- 123 -



--------------------------------------------------------------------------------

Section 7.02; provided, further, that (A) if the property being disposed of is
transferred to a Subsidiary that is not a Loan Party, the Administrative Agent
may require, in the exercise of its reasonable business judgment, that the
transferee execute an agreement granting the Administrative Agent access to such
property for purposes of conducting a Liquidation, and (B) if the property being
disposed of constitutes Eligible Accounts, Eligible Self-Pay Accounts, Eligible
180-360 Days Accounts or Eligible Inventory and is being transferred to a
Subsidiary which is not a Loan Party, such disposition shall be made only if the
Specified Conditions are satisfied after giving effect thereto;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions in the ordinary course of business of Cash Equivalents;

(g) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings,
the Borrowers and the Restricted Subsidiaries, taken as a whole;

(h) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(i) Dispositions of property (other than Inventory and Accounts that are subject
to the Borrowing Base) not otherwise permitted under this Section 7.05; provided
that (i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
exists), no Default shall exist or would result from such Disposition, (ii) the
aggregate book value of all property Disposed of in reliance on this clause
(i) shall not exceed $80,000,000 per calendar year (with unused amounts in any
calendar year being carried over to the succeeding calendar years); provided
that such amount may, at the option of the Lead Borrower, be increased by an
amount up to $40,000,000 (which such amount shall reduce the annual amount for
the subsequent calendar year), and (iii) with respect to any Disposition
pursuant to this clause (i) for a purchase price in excess of $5,000,000,
Holdings, the Borrowers or a Restricted Subsidiary shall receive not less than
75.00% of such consideration in the form of cash or Cash Equivalents (in each
case, free and clear of all Liens at the time received, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Section 7.01(a),
Section 7.01(b), Section 7.01(m) and clauses (i) and (ii) of Section 7.01(v));
provided, however, that for the purposes of this clause (iii), (A) Holdings, the
Lead Borrower and all of the Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing from any liabilities (as shown
on Holdings, such Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of Holdings, such Borrower
or such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Senior Credit Obligations, that are
assumed by the transferee with respect to the applicable Disposition, (B) any
securities received by such Borrower or such Restricted Subsidiary from such
transferee that are converted by such Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition and (C) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of 1.00% of Total Assets at the time of the receipt of such Designated
Non-Cash Consideration, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;

 

- 124 -



--------------------------------------------------------------------------------

(j) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(k) Dispositions of accounts receivable or notes receivable in the ordinary
course of business in connection with the collection or compromise thereof or
the conversion of accounts receivable to notes receivable;

(l) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary; and

(m) the unwinding of any Swap Contract pursuant to its terms;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e) and (m) and except for Dispositions from a
Loan Party to another Loan Party or from a Non-Loan Party to another Non-Loan
Party or from a Non-Loan Party to a Loan Party), shall be for no less than the
fair market value of such property at the time of such Disposition and, in the
case of Accounts and Inventory, solely for cash consideration. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than the Borrowers or any Restricted Subsidiary, such Collateral
(but not the proceeds thereof) shall be sold free and clear of the Liens created
by the Loan Documents, and, if requested of the Administrative Agent, upon the
certification by the Lead Borrower that such Disposition is permitted by this
Agreement, the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrowers and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrowers and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) Holdings and the Lead Borrower may purchase or redeem in whole or in part
any of its Equity Interests for another class of Equity Interests or rights to
acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that (i) any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby and (ii) Holdings, the Borrowers and each Restricted Subsidiary may
declare and make dividend payments or other distributions payable solely in the
Equity Interests (other than Disqualified Equity Interests not otherwise
permitted by Section 7.03) of such Person;

(c) [Reserved];

(d) to the extent constituting Restricted Payments, Holdings, the Borrowers and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04 or 7.08 other than
Section 7.08(vi);

(e) repurchases of Equity Interests in Holdings, the Borrowers or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a

 

- 125 -



--------------------------------------------------------------------------------

portion of the exercise price of such options or warrants or withholding of
shares of restricted stock upon vesting;

(f) Holdings, any Borrower or any Restricted Subsidiary may pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings (or of any such direct or indirect parent thereof)
held by any future, present or former employee, director or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of Holdings, any Intermediate Holding
Company, any Borrower (or any direct or indirect parent of the Borrowers) or any
of their respective Subsidiaries pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director or consultant of Holdings (or any direct
or indirect parent thereof), any Intermediate Holding Company, the Borrowers or
any of their Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) shall not exceed (x) $10,000,000 in
any calendar year (which shall increase to $20,000,000 subsequent to the
consummation of a Qualifying IPO) (with unused amounts in any calendar year
being carried over to the immediately two succeeding calendar years); provided,
further, that such amount in any calendar year may be increased by an amount not
to exceed:

(i) to the extent contributed to the Lead Borrower, the Net Cash Proceeds from
the sale of Equity Interests (other than Disqualified Equity Interests or
Specified Equity Contributions) of Holdings or the Lead Borrower and, to the
extent contributed to Holdings or the Lead Borrower, Equity Interests of any of
the Borrowers’ direct or indirect parent companies, in each case to members of
management, directors or consultants of Holdings, the Borrowers, any of their
Subsidiaries or any of its direct or indirect parent companies that occurs after
the Closing Date to the extent such Net Cash Proceeds are not utilized in
connection with other transactions pursuant to Sections 7.02, 7.06 or 7.12; plus

(ii) the Net Cash Proceeds of key man life insurance policies received by
Holdings, the Borrowers or their Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);

provided, further, that cancellation of Indebtedness owing to Holdings or any
Borrower from members of management of Holdings or such Borrower, any of the
Borrowers’ direct or indirect parent companies or any of the Borrowers’
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Borrowers’ direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement; provided, further, that the value of any Equity
Interests repurchased, retired or acquired pursuant to this clause (f) shall be
determined based on the imputed per share (or interest) price of any such Equity
Interest as of the Closing Date; provided, further, that the aggregate amount of
Restricted Payments made pursuant to this clause (f) shall not exceed
(x) $60,000,000 in any calendar year (including any amounts carried over) unless
both immediately prior to and after giving Pro Forma Effect to such Restricted
Payment, the Pro Forma Excess Availability Condition shall have been satisfied.

(g) Holdings and the Borrowers may make Restricted Payments to any direct or
indirect parent of Holdings and the Borrowers:

(i) the proceeds of which shall be used to pay its operating costs and expenses
incurred in the ordinary course of business and other corporate overhead costs
and

 

- 126 -



--------------------------------------------------------------------------------

expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, attributable to the ownership or operations of
Holdings, the Borrowers and their respective Subsidiaries (including any
reasonable and customary indemnification claims made by directors or officers of
any direct or indirect parent of Holdings and the Borrowers attributable to the
ownership or operations of Holdings, the Borrowers and their respective
Subsidiaries);

(ii) the proceeds of which will be used to pay consolidated or combined federal,
state or local income taxes attributable to the income of Holdings, the
Borrowers and their respective Subsidiaries in an amount not to exceed the
income tax liabilities that would have been payable by Holdings, the Borrowers
and their respective Subsidiaries on a stand-alone basis, reduced by any such
income taxes paid or to be paid directly by Holdings, the Borrowers or their
respective Subsidiaries; provided that, in determining the stand-alone income
tax liability of Holdings, the Borrowers and their respective Subsidiaries, any
interest expense of a direct or indirect parent of Holdings and the Borrowers
substantially all of whose assets consist (directly or indirectly) of equity and
debt of Holdings or the Borrowers, shall be treated as an interest expense of
Holdings or the Borrowers, as the case may be;

(iii) the proceeds of which shall be used to pay franchise and excise taxes and
other fees, taxes and expenses required to maintain its (or so long as its
direct or indirect parents directly or indirectly own no other assets than the
Equity Interest in Holdings, the Borrowers or any of their direct or indirect
parents’) corporate existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings or the
Borrowers, as the case may be, shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests) to be held
by it or contributed to a Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.11;

(v) the proceeds of which shall be used to pay customary costs, fees and
expenses related to any unsuccessful equity or debt offering permitted by this
Agreement; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of Holdings and the Borrowers to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of
Holdings, the Borrowers and their respective Restricted Subsidiaries;

(h) Holdings, any Borrower or any Restricted Subsidiary may (i) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(i) the declaration and payment of dividends following the first public offering
of any Borrower’s common stock or the common stock of any of such Borrower’s
direct or indirect parents after the Closing Date of up to 6.00% per annum of
the net proceeds received by or contributed to Holdings, any Intermediate
Holding Company, the Lead Borrower or such Borrower from any such

 

- 127 -



--------------------------------------------------------------------------------

public offering to the extent such net proceeds are not utilized in connection
with other transactions permitted pursuant to Section 7.02, 7.06 or 7.12;

(j) payments made or expected to be made by Holdings, the Borrowers or any of
the Restricted Subsidiaries in respect of withholding or similar Taxes payable
by any future, present or former employee, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) and any repurchases of Equity
Interests in consideration of such payments including deemed repurchases in
connection with the exercise of stock options; and

(k) in addition to the foregoing Restricted Payments, Holdings and the Borrowers
may make additional Restricted Payments, so long as both immediately before and
immediately after giving Pro Forma Effect thereto, (x) no Default has occurred
and is continuing, (y) the Pro Forma Excess Availability Condition has been
satisfied (satisfaction of such condition shall be evidenced by a certificate
from the Chief Financial Officer or other financial officer of the Lead Borrower
demonstrating such satisfaction calculated in reasonable detail) and (z) the
Consolidated Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis) for
the most recently completed Test Period prior to the making of such Restricted
Payment is at least 1.1 to 1.0 (satisfaction of such condition shall be
evidenced by a certificate from the Chief Financial Officer or other financial
officer of the Lead Borrower demonstrating such satisfaction calculated in
reasonable detail); provided that Holdings and the Borrowers may make Restricted
Payments up to an amount equal to the sum of $65,000,000, plus Net Cash Proceeds
of Permitted Equity Issuances (other than Specified Equity Contributions) that
are Not Otherwise Applied, without complying with clause (z) of this
Section 7.06(k), so long as both immediately before and immediately after giving
Pro Forma Effect to any such Restricted Payment the Pro Forma Excess
Availability is at least 20.0% of the lesser of the Aggregate Commitments and
the Borrowing Base at such time (satisfaction of such condition shall be
evidenced by a certificate from the Chief Financial Officer or other financial
officer of the Lead Borrower demonstrating such satisfaction calculated in
reasonable detail).

Section 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrowers and the Restricted Subsidiaries on the Closing Date or
any business reasonably related or ancillary thereto.

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings or the Borrowers, whether or not in the
ordinary course of business, other than (i) transactions between or among the
Loan Parties or any entity that becomes a Loan Party as a result of such
transaction or between or among Non-Loan Parties, including entities that become
Restricted Subsidiaries as a result of such transaction, (ii) transactions on
terms not materially less favorable to Holdings, such Borrower or such
Restricted Subsidiary as would be obtainable by Holdings, such Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (iii) [reserved], (iv) the issuance of Equity
Interests to any officer, director, employee or consultant of Holdings, the
Borrowers or any of their respective Subsidiaries or any direct or indirect
parent of Holdings or the Borrowers in connection with any transaction, (v) the
payment of management, consulting, monitoring and advisory fees and customary
transaction fees to the Sponsor and any Sponsor Termination Fees pursuant to the
Sponsor Management Agreement as in effect on the Closing Date, or any amendment
thereto so long as any such amendment is not more disadvantageous to the Lenders
when taken as a whole, as compared to the Sponsor Management Agreement as in
effect on the Closing Date (provided that any increase of the advisory fee
pursuant to Section 4(d) of the Sponsor Management Agreement which is not
disproportionate to the amount of the percentage increase in Consolidated

 

- 128 -



--------------------------------------------------------------------------------

EBITDA (resulting from the transaction giving rise to such increase of the
advisory fee) shall not be deemed to be disadvantageous to the Lenders), and
related indemnities and reasonable expenses, (vi) equity issuances, repurchases,
retirements or other acquisitions or retirements of Equity Interests by
Holdings, the Borrowers or any of their respective Restricted Subsidiaries to
any Permitted Holder or to any director, officer, employee or consultant of
Holdings, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries, or as otherwise permitted under Section 7.06,
(vii) loans and other transactions by Holdings, the Borrowers and the
Subsidiaries to the extent permitted under this Article VII, (viii) employment
and severance arrangements between Holdings, the Borrowers and the Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements, (ix) payments by Holdings, the Borrowers (and any direct
or indirect parent thereof) and the Restricted Subsidiaries pursuant to the tax
sharing agreements among Holdings, the Borrowers (and any such direct or
indirect parent thereof) and the Restricted Subsidiaries on customary terms to
the extent attributable to the ownership or operation of Holdings, the Borrowers
and the Restricted Subsidiaries, (x) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
current and former directors, officers, employees and consultants of Holdings,
the Borrowers and the Restricted Subsidiaries or any direct or indirect parent
of Holdings and the Borrowers in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrowers and the
Restricted Subsidiaries, (xi) transactions pursuant to permitted agreements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the interests of the
Lenders in any material respect, (xii) dividends, redemptions, repurchases and
other Restricted Payments permitted under Section 7.06, (xiii) customary
payments by Holdings, the Borrowers and any Restricted Subsidiaries to the
Sponsor made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by
the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of Holdings, the Lead Borrower
or the entity making such payment in good faith and (xiv) the existence of, or
the performance by any of Holdings, the Borrowers or any of their respective
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided that the existence of,
or the performance by Holdings, the Borrowers or any of their respective
Restricted Subsidiaries of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Closing
Date shall only be permitted by this clause (xiv) to the extent that the terms
of any such amendment or new agreement are not otherwise disadvantageous to the
Lenders when taken as a whole.

Section 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document or
any Term Debt Document) that limits the ability of (i) any Restricted Subsidiary
that is not a Loan Party to make Restricted Payments to any Loan Party or
(ii) any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to this
Agreement and the Senior Credit Obligations or under the other Loan Documents;
provided that the foregoing clauses (i) and (ii) shall not apply to Contractual
Obligations which

(a) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such Contractual
Obligation,

 

- 129 -



--------------------------------------------------------------------------------

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary or at the time such Restricted
Subsidiary merges with or into the Lead Borrower or any of its Restricted
Subsidiaries or is assumed in connection with the acquisition of assets from
such Person, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary; provided,
further, that this clause (b) shall not apply to Contractual Obligations that
are binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 7.15,

(c) represent Indebtedness of a Restricted Subsidiary which is not a Loan Party
which is permitted by Section 7.03,

(d) arise in connection with any Lien permitted by Section 7.01(u) or any
Disposition permitted by Section 7.05,

(e) are customary provisions in joint venture agreements and other similar
agreements or written arrangements applicable to joint ventures permitted under
Section 7.02 and applicable solely to such joint venture entered into in the
ordinary course of business,

(f) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof,

(g) are customary restrictions on leases, subleases, licenses, sublicenses,
asset sale or similar agreements, including with respect to intellectual
property and other similar agreements, otherwise permitted hereby so long as
such restrictions relate to the assets subject thereto,

(h) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(f), 7.03(h), 7.03(o) or 7.03(u)
to the extent that such restrictions apply only to the property or assets
securing such Indebtedness or, in the case of Indebtedness incurred pursuant to
Section 7.03(h) only, to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness,

(i) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(j) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(k) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(l) arise in connection with cash or other deposits permitted under Section 7.01
and

(m) are obligations under (i) any Swap Contracts or (ii) other derivative
instruments entered into for the purpose of hedging interest rate or currency
risks in effect on the Closing Date.

Section 7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, (i) in violation of Section 5.13(a) or (ii) for purposes
other than (A) to provide working capital for the Borrowers and their
Subsidiaries or (B) for other general corporate purposes (including, without
limitation, Permitted Acquisitions, permitted Restricted Payments, permitted
Investments and permitted payments with respect to Indebtedness).

 

- 130 -



--------------------------------------------------------------------------------

Section 7.11 Accounting Changes. Make any change in fiscal year; provided,
however, that Holdings and any Borrower may, upon written notice to the
Administrative Agent, change their fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, Holdings and
the Borrowers and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

Section 7.12 Prepayments, Etc. of Indebtedness. (a) Make any Restricted Debt
Payments (whether in cash, securities or other property) of or in respect of the
Senior Secured Notes, any Junior Financing, any Indebtedness incurred pursuant
to Section 7.03(o) or any Permitted Refinancing thereof (collectively, the
“Restricted Debt”), except:

(i) Restricted Debt Payments in the form of Equity Interests other than
Disqualified Equity Interests (so long as no Change of Control would result
therefrom) of Holdings or any Intermediate Holding Company, the conversion of
such Restricted Debt to Equity Interests (other than Disqualified Equity
Interests) of Holdings or any Intermediate Holding Company (as long as no Change
in Control would result therefrom);

(ii) payments of principal as and when due in respect of any Restricted Debt
(subject to applicable subordination provisions relating thereto);

(iii) Restricted Debt Payments with the net proceeds of any Permitted Equity
Issuances (other than Specified Equity Contributions) for the purpose of making
such payment or prepayment;

(iv) Restricted Debt Payments from any Permitted Refinancing thereof; and

(v) other Restricted Debt Payments, so long as (i) no Event of Default then
exists or would arise as a result of the making of such payment and (ii) both
immediately prior to and after giving effect to the making of such payment, the
Pro Forma Excess Availability Condition has been satisfied.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the Administrative Agent.

Section 7.13 Permitted Activities of Holdings. Holdings shall not (i) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than Indebtedness and obligations under this Agreement and the
other Loan Documents (other than such Indebtedness represented by Holdings’
guarantee of obligations under the Term Debt Documents and any Permitted
Refinancing of the Senior Secured Notes, (ii) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired by it other than the
Liens created under the Collateral Documents and Permitted Liens, or
(iii) engage in any business or activity or own any assets other than those
incidental to its ownership of the Equity Interests of the Lead Borrower.

Section 7.14 Concentration Account. After the occurrence and during the
continuance of a Cash Dominion Event, use the funds on deposit in the
Concentration Account for any purposes other than (i) the payment of operating
expenses incurred by the Loan Parties in the ordinary course of business
(including payments of interest when due on account of the Senior Secured
Notes), and (ii) for such other ordinary course purposes as the Loan Parties
deem appropriate.

 

- 131 -



--------------------------------------------------------------------------------

Section 7.15 Designation of Subsidiaries. Designate any Restricted Subsidiary as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, unless such designation is made by the board of directors of
Holdings; provided that no Subsidiary shall be designated an Unrestricted
Subsidiary if (i) immediately before such designation a Default shall have
occurred and be continuing or would occur after giving effect thereto, (ii) such
Subsidiary is a Borrower or such Subsidiary owns any property subject to the
Borrowing Base, (iii) immediately before or immediately after such designation
the Pro Forma Excess Availability Condition has not been satisfied or (iv) such
Subsidiary continues to be a guarantor in respect of the Senior Secured Notes,
any Permitted Refinancing thereof or any Junior Financing. The designation of
any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
the Borrowers therein at the date of designation in an amount equal to the net
book value of the Lead Borrower’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (m) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any reimbursement obligation in
respect of any L/C Advance, (ii) within five Business Days after the same
becomes due, any interest on any Loan or (iii) within 20 calendar days after the
same become due, any other amount, including fees, payable hereunder or with
respect to any other Loan Document.

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement on its part to be performed or observed contained in any
of Sections 6.03(i), 6.05(i) (with respect to the Lead Borrower only), 6.13(c),
6.17, 6.18(a), (b) or (c) (solely with respect to post-closing collateral
perfection obligations of the Loan Parties), 6.18(d) or Article VII, (ii) any
Loan Party fails to perform or observe any term, covenant or agreement on its
part to be performed or observed contained in Section 6.01(vi) and such failure
continues for two days, or (iii) any Loan Party fails to perform or observe any
term, covenant or agreement on its part to be performed or observed contained in
Section 6.10 and such failure continues for fifteen days.

(c) Other Defaults. Any Loan Party fails to perform or observe any covenant or
agreement on its part to be performed or observed contained in (i) Article VI
hereof not specified in Section 8.01(b)(i) above (other than Section 6.01(v))
and such failure continues for 30 days following the earlier of (x) written
notice from the Administrative Agent or (y) the Loan Party’s obtaining actual
knowledge thereof; or (ii) Section 6.01(v) hereof and such failure continues for
fifteen days following the earlier of (x) written notice from the Administrative
Agent or (y) the Loan Party’s obtaining actual knowledge thereof, provided that
if the covenants or agreements on such Loan Party’s part to be performed or
observed contained in Section 6.01(v) must be performed or observed weekly or
more often, a failure to so perform or observe for five days following the
earlier of (x) written notice from the Administrative Agent or (y) the Loan
Party’s obtaining actual knowledge thereof, shall constitute an Event of
Default; or (iii) any Loan Document (not specified in Section 8.01(a) or
(b) above or in Section 8.01(c)(i) above) and such failure continues for 30 days
after receipt by the Lead Borrower of written notice thereof by the
Administrative Agent.

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan

 

- 132 -



--------------------------------------------------------------------------------

Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made.

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness.

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days; or an order for relief is entered
in any such proceeding.

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within 60 days
after its issue or levy.

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of 60 consecutive days.

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events, has
resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a

 

- 133 -



--------------------------------------------------------------------------------

Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (iii) a termination, withdrawal or
noncompliance with applicable law or plan terms or termination, withdrawal or
other event similar to an ERISA Event occurs with respect to a Foreign Plan
that, when taken together with other such events, could reasonably be expected
to result in a Material Adverse Effect.

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Senior Credit Obligations, ceases to be in full force and effect; or
any Loan Party contests in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Senior Credit Obligations and termination of
the Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document.

(k) Change of Control. There occurs any Change of Control.

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
UCC continuation statements and except as to Collateral consisting of Real
Property to the extent that such losses are covered by a Lender’s title
insurance policy and such insurer has not denied or failed to acknowledge
coverage, or (ii) any of the Equity Interests of the Borrowers ceasing to be
pledged pursuant to the Security Agreement free of Liens other than Liens
created by the Security Agreement, Liens permitted under Section 7.01(b) or any
nonconsensual Liens arising solely by operation of Law.

(m) Junior Financing Documentation. (i) Any of the Senior Credit Obligations of
the Loan Parties under the Loan Documents for any reason shall cease to be
“Senior Indebtedness” (or any comparable term) or “Senior Secured Financing” (or
any comparable term) under, and as defined in any Junior Financing Documentation
or (ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(i) declare the Revolving Credit Commitment of each Lender to make Loans
(including Swing Line Loans) and any obligation of the L/C Issuers to issue
Letters of Credit to be terminated, whereupon such commitments and obligation
shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans (including
Swing Line Loans), all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable,

 

- 134 -



--------------------------------------------------------------------------------

without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(iii) require that the Borrowers Cash Collateralize the amount of the L/C
Obligations (in an amount equal to 101.50% of the then Stated Amount of
outstanding Letters of Credit plus 100.00% of the then unreimbursed amounts due
to the L/C Issuers); and

(iv) exercise on behalf of itself and the Secured Parties all rights and
remedies available to it and the Secured Parties under the Loan Documents or
applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under Debtor Relief Laws, the obligation of
each Lender to make Loans (including Swing Line Loans) and any obligation of the
L/C Issuers to issue Letters of Credit shall automatically terminate, the unpaid
principal amount of all outstanding Loans (including Swing Line Loans) and all
interest and other amounts as aforesaid shall automatically become due and
payable and the obligations of the Borrowers to Cash Collateralize the amount of
the L/C Obligations as aforesaid shall automatically become effective, in each
case, without further act of the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that is not a Material
Subsidiary (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

Section 8.04 Application of Funds. After the occurrence and during the
continuance of an Event of Default, at the election of the Administrative Agent
or the Required Lenders (or after the Loans have become immediately due and
payable and the L/C Obligations have been required to be Cash Collateralized as
set forth in the proviso to Section 8.02), any amounts received on account of
the Finance Obligations shall be applied by the Administrative Agent in the
following order:

FIRST, to payment of that portion of the Senior Credit Obligations consisting of
fees, indemnities, expenses and other amounts (other than principal and
interest, but including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent and the Collateral Agent in their respective capacities as
such;

SECOND, to payment of that portion of the Senior Credit Obligations consisting
of fees, indemnities and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders (other than Defaulting Lenders)
and the L/C Issuers (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III), ratably among them
in proportion to the amounts described in this clause Second payable to them;

THIRD, to payment of that portion of the Senior Credit Obligations consisting of
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Senior Credit Obligations, ratably among the Lenders (other
than Defaulting Lenders) in proportion to the respective amounts described in
this clause Third payable to them;

 

- 135 -



--------------------------------------------------------------------------------

FOURTH, to payment of that portion of the Senior Credit Obligations consisting
of unpaid principal of the Swing Line Loans, Overadvances, Protective Advances
and Unreimbursed Amounts ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

FIFTH, to payment of that portion of the Senior Credit Obligations consisting of
unpaid principal of the Loans, ratably among the Secured Parties (other than
Defaulting Lenders) in proportion to the respective amounts described in this
clause Fifth held by them;

SIXTH, to the Administrative Agent, to be held by the Administrative Agent, for
the ratable benefit of the L/C Issuers and the Lenders as cash collateral in an
amount up to 101.50% of the then Stated Amount of Letters of Credit until paid
in full;

SEVENTH, to pay outstanding Finance Obligations with respect to Cash Management
Services furnished to any Loan Party by the Secured Parties and any amounts due
and owing under Secured Hedge Agreements, including the Swap Termination Value
under Secured Hedge Agreements, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Seventh held by them;

EIGHTH, to the payment of all other Finance Obligations (including any other
outstanding Other Liabilities) that are due and payable to the Administrative
Agent and the other Secured Parties (including Defaulting Lenders) on such date,
ratably based upon the respective aggregate amounts of all such Senior Credit
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

LAST, the balance, if any, after all of the Finance Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Finance Obligations, if any, in the order set forth above.

ARTICLE IX

AGENTS

Section 9.01 Appointment and Authority.

(a) Administrative Agent. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuers hereby irrevocably appoint and

 

- 136 -



--------------------------------------------------------------------------------

authorize the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Finance
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default as such is given to the Administrative Agent by the Lead
Borrower, a Lender or an L/C Issuer.

 

- 137 -



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or a L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Lead Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the Lead Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Lead Borrower, to appoint
a successor, which shall be (i) a bank with an office in the United States, or
an Affiliate of any such bank with an office in the United States and
(ii) either a Lender or any other Person reasonably acceptable to the Lead
Borrower. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Lead Borrower, the
Lenders and the L/C Issuers that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security

 

- 138 -



--------------------------------------------------------------------------------

until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
L/C Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Lead Borrower and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and as the Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of Bank of America as a retiring
L/C Issuer and as the Swing Line Lender, (ii) Bank of America, as a retiring L/C
Issuer and as the Swing Line Lender, shall be discharged from all of its duties
and obligations in such capacities hereunder or under the other Loan Documents
and (iii) a successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, issued by Bank of America outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America as a retiring L/C Issuer to effectively assume the obligations of Bank
of America as issuer of such Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Lead
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

- 139 -



--------------------------------------------------------------------------------

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Senior
Credit Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Senior Credit
Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Finance
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the L/C Issuers irrevocably agree to (and authorize the Administrative Agent
to act in accordance with) the following:

(i) any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (A) upon termination of
the Aggregate Commitments and payment in full of all Finance Obligations (other
than (x) contingent indemnification obligations and (y) unmatured obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements reasonably satisfactory to
the Administrative Agent and the L/C Issuers shall have been made), (B) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person other than the Borrowers or any of their
Domestic Subsidiaries that are Restricted Subsidiaries (and upon written request
from the Lead Borrower identifying the property to be transferred pursuant to
this clause (B), the Administrative Agent shall provide to the Lead Borrower
within ten Business Days a written acknowledgment that such property shall be
automatically released pursuant to this clause (B)), (C) if approved, authorized
or ratified in writing in accordance with Section 10.01 or (D) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (ii) below;

(ii) any Guarantor shall be automatically released from its obligations under
the Guaranty if such Person (A) ceases to be a Restricted Subsidiary as a result
of a transaction

 

- 140 -



--------------------------------------------------------------------------------

permitted hereunder or a Material Domestic Subsidiary or (B) becomes an Excluded
Subsidiary; and

(iii) the Administrative Agent shall release or subordinate any Lien on any
property granted to or held by the Administrative Agent under any Finance
Document to the holder of any Lien on such property that is permitted by
Section 7.01(c), (j), (k) or (w).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will promptly, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

Section 9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.04,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Finance
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Finance Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
or ratification of the Required Lenders or such other number or percentage of
Lenders as may be specified herein) and the Lead Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent (it
being understood that such acknowledgement is ministerial in nature and must be
made to the extent such amendment, waiver or consent otherwise complies with the
requirements of this Section 10.01), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that (x) the Administrative Agent and the Lead Borrower may,
with the consent of the other, amend, modify or supplement this Agreement and
any other Loan Document to cure any ambiguity, typographical error, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of any Agent, any Lender or any L/C Issuer and (y) no such
amendment, waiver or consent shall:

(i) [reserved];

 

- 141 -



--------------------------------------------------------------------------------

(ii) extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Revolving Credit Commitments
shall not constitute an extension or increase of any Revolving Credit Commitment
of any Lender);

(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest;

(iv) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender entitled to
such amount (it being understood that any change effected pursuant to clause
(ix) or (x) below shall not constitute such reduction); provided, however, that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate;

(v) change (A) Section 8.04 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender affected
thereby or (B) the order of application of any reduction in the Revolving Credit
Commitments or any prepayment of Loans from the application thereof set forth in
the applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any
manner that adversely affects the Lenders without the written consent of each
Lender adversely affected thereby;

(vi) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender affected thereby;

(vii) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; provided
that the Collateral Agent may, without consent from any other Lender, release
any Collateral that is sold or transferred by a Loan Party in compliance with
Sections 7.04 or 7.05 or released in compliance with Section 9.10(i), (ii) or
(iii) (in which case such release shall be made by the Administrative Agent
acting alone);

(viii) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release shall be made by the Administrative Agent acting alone);

(ix) increase the advance rates set forth in the definition of “Borrowing Base”
without the written consent of each Lender; or

 

- 142 -



--------------------------------------------------------------------------------

(x) change or otherwise modify the eligibility criteria, eligible asset classes,
reserves, sublimits in respect of the Borrowing Base, or add new asset
categories to the Borrowing Base, if such increase, change or modification
causes availability under the Revolving Credit Facility provided for herein to
be increased, in each case without the written consent of the Supermajority
Lenders; provided that this clause (x) shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any reserves, to add
assets acquired in a Permitted Acquisition to the Borrowing Base or to otherwise
exercise its discretion or Credit Judgment in respect of any determination
expressly provided hereunder to be made by the Administrative Agent in its
discretion or Credit Judgment, all to the extent otherwise set forth herein;

and provided, further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by each applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) no amendment, waiver or consent which would require the
consent of a Lender but for the fact that it is a Defaulting Lender shall be
enforced against it without its consent if such amendment, waiver or consent
affects such Defaulting Lender in a disproportionate manner. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded from a vote
of the Lenders hereunder requiring any consent of the Lenders).

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Lead Borrower without the need to obtain the consent of any
other Lender if such amendment, supplement or waiver is delivered in order
(i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Lead Borrower may
replace such non-consenting Lender in accordance with Section 10.13.

Section 10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all

 

- 143 -



--------------------------------------------------------------------------------

notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Lead Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received when sent;
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively,
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials through electronic
telecommunications or other information transmission systems, except for direct
or “economic” (as such term is used in Title 18,

 

- 144 -



--------------------------------------------------------------------------------

United States Code, Section 1030(g)) (as opposed to special, indirect,
consequential or punitive) losses, claims, damages, liabilities or expenses to
the extent that such losses, claims, damages, liabilities or expenses (x) are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party or (y) result from a claim brought by any Borrower or any other
Loan Party against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document in respect of Borrower
Materials made available through electronic telecommunications or other
information transmission systems, if such Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; provided, however, that in no
event shall any Agent Party have any liability to any Borrower, any Lender, any
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to such direct or “economic” damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices) purportedly given by or on behalf of the
Borrowers or any other Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Lead Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers in the absence of gross negligence or willful
misconduct. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or L/C Issuer or by the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 

- 145 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (iii) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.13) or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (y) in addition to the matters set forth in clauses (ii),
(iii) and (iv) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Holdings and the Lead Borrower jointly and severally
agree to pay (i) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that Holdings and the Lead Borrower shall
not be required to reimburse the legal fees and expenses of more than one
outside counsel (in addition to any special counsel and up to one local counsel
in each applicable local jurisdiction) for all Persons indemnified under this
subsection (a) unless, in the written opinion of outside counsel reasonably
satisfactory to the Lead Borrower and the Administrative Agent, representation
of all such indemnified persons would be inappropriate due to the existence of
an actual or potential conflict of interest.

(b) Indemnification. Holdings and the Lead Borrower, jointly and severally,
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender each L/C Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonably related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or

 

- 146 -



--------------------------------------------------------------------------------

delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Lead Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Lead Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing brought by a third party or by
any Borrower or any other Loan Party or any of such Borrower’s or such Loan
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that Holdings and the Lead Borrower
for any reason fail indefeasibly to pay any amount required under subsection
(a) or (b) of this Section 10.04 to be paid by it or them to the Administrative
Agent (or any sub-agent thereof), any L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), each L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or an L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or an L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, no Borrower or Indemnitee shall assert, and each Borrower and
Indemnitee hereby waives, any claim, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such

 

- 147 -



--------------------------------------------------------------------------------

Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.04.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Senior Credit Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower or any other Loan Party is made to the Administrative Agent, any
L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Lender and L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (ii) of the preceding sentence shall survive
the payment in full of the Senior Credit Obligations and the termination of this
Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Lead Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, is intended to confer, shall be
construed to confer, or shall confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 10.06 and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

- 148 -



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $2,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
clause (a), (f) or (g) of Section 8.01 has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender (other than a
Defaulting Lender);

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment if such assignment is to a Defaulting Lender or to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to such Lender;

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment to a Defaulting Lender or that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment to a Defaulting Lender
or in respect of the Revolving Credit Facility.

 

- 149 -



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute
(except as otherwise contemplated in the penultimate sentence of Section 10.13)
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Lead
Borrower or any of the Lead Borrower’s Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Notes, the Lead Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Lead Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and each
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent for a
material or other substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Revolving Credit Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or

 

- 150 -



--------------------------------------------------------------------------------

instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clause (y) of the first proviso to Section 10.01 that directly
affects such Participant. Subject to subsection (e) of this Section 10.06, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b). To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(e) Limitation Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Lead Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Lead Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(i).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of

 

- 151 -



--------------------------------------------------------------------------------

any provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Revolving Credit
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Lead Borrower and the Administrative Agent, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guaranty or credit or liquidity
enhancement to such SPC.

(h) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Lead Borrower and the Lenders, resign as an L/C Issuer and/or
(ii) upon 30 days’ notice to the Lead Borrower, resign as Swing Line Lender. In
the event of any such resignation as an L/C Issuer or the Swing Line Lender, the
Lead Borrower shall be entitled to appoint from among the Lenders a successor
L/C Issuer or Swing Line Lender hereunder; provided, however, that no failure by
the Lead Borrower to appoint any such successor shall affect the resignation of
Bank of America as an L/C Issuer or the Swing Line Lender, as the case may be.
If Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it which remain outstanding as of the effective date
of its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as the Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (ii) such successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by the retiring L/C
Issuer and remaining outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below) and not to disclose such
information, except that Information may be disclosed: (i) to its Affiliates and
to it and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) in which
case the Administrative Agent or such Lender or L/C Issuer, as applicable, shall
notify the Lead Borrower prior to such disclosure, in any case, to the extent
legally permissible; (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
hereto; (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding

 

- 152 -



--------------------------------------------------------------------------------

relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions at least as restrictive as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (vii) with the consent of the Lead Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Lead
Borrower.

For purposes of this Section, “Information” means all information received from
Holdings, the Lead Borrower or any of its Subsidiaries or Related Parties
relating to Holdings or the Lead Borrower or any Subsidiary or Related Party or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender or L/C Issuer on a
nonconfidential basis prior to disclosure by Holdings or the Lead Borrower or
any Subsidiary other than by breach of this Section 10.07; provided that, in the
case of information received from Holdings or the Lead Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential or is delivered pursuant to Section 6.01, 6.02
or 6.03 hereof. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding the
foregoing, any Agent and any Lender may place advertisements in financial and
other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as it may choose,
and circulate similar promotional materials, after the closing of the
transactions contemplated by this Agreement in the form of a “tombstone” or
otherwise describing the names of the Loan Parties, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledge
that (i) the Information may include material non-public information concerning
Holdings, the Lead Borrower or one or more Subsidiaries, as the case may be,
(ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Laws, including Federal and state
securities Laws.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or an L/C Issuer,
irrespective of whether or not such Lender or L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting

 

- 153 -



--------------------------------------------------------------------------------

Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Senior Credit Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuers and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the L/C Issuers or their respective Affiliates may have. Each Lender and
each L/C Issuer agrees to notify the Lead Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Notwithstanding the provisions of this Section 10.08, if at any time any Lender,
the L/C Issuers or any of their respective Affiliates maintains one or more
deposit accounts for any Borrower or any other Loan Party into which Specified
Government Accounts are deposited, such Person shall waive the right of setoff
set forth herein.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Lead Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Senior Credit Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any Agent or any Lender or on their behalf and notwithstanding that the Agent or
any Lender may have had notice or knowledge of any Default or Event of Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Senior Credit Obligation shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not

 

- 154 -



--------------------------------------------------------------------------------

be affected or impaired thereby and (ii) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender’s obligations to make, continue or convert to
Eurodollar Rate Loans has been suspended pursuant to Section 3.02, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Lead Borrower the right to replace a Lender as a party hereto (including but
not limited to the last paragraph of Section 10.01), then the Lead Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Lead Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);

(iii) in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws; and

(v) in the case of any replacement of Lenders under the circumstances described
in last paragraph of Section 10.01, the applicable amendment, waiver, discharge
or termination that the Lead Borrower has requested shall become effective upon
giving effect to such replacement (and any related Assignment and Assumptions
required to be effected in connection therewith in accordance with this
Section 10.13).

In connection with the replacement of a Defaulting Lender pursuant to this
Section 10.13, no signature of such Defaulting Lender to the Assignment and
Assumption shall be required to properly effect the assignment of Loans held by
such Defaulting Lender. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Lead Borrower to require
such assignment and delegation cease to apply.

 

- 155 -



--------------------------------------------------------------------------------

Section 10.14 Governing Law; Jurisdiction Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
LETTERS OF CREDIT AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN
DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH
LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500,
IN THE CASE OF DOCUMENTARY LETTERS OF CREDIT OR TRADE LETTERS OF CREDIT, AND THE
INTERNATIONAL STANDBY PRACTICES 1998 PUBLISHED BY THE INSTITUTE OF INTERNATIONAL
BANKING LAW & PRACTICE, INC. (OR SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT
AT THE TIME OF ISSUANCE), IN THE CASE OF STANDBY LETTERS OF CREDIT AND, AS TO
MATTERS NOT GOVERNED BY SUCH UNIFORM CUSTOMS AND/OR INTERNATIONAL STANDBY
PRACTICES, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

(b) Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

- 156 -



--------------------------------------------------------------------------------

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15 California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (i) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (ii) without limiting the generality of
Section 10.04, the Lead Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

Section 10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Lead Borrower and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Bookrunners are arm’s-length commercial transactions between the Lead
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Bookrunners, on the other hand, (B) each of the
Lead Borrower and Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Lead Borrower and Holdings is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent each
Bookrunner each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Lead Borrower,
Holdings or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Bookrunner in their capacities as
Administrative Agent or Bookrunner has any obligation to the Borrowers, Holdings
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Bookrunner
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrowers, Holdings and
their respective Affiliates, and

 

- 157 -



--------------------------------------------------------------------------------

neither the Administrative Agent nor any Bookrunner has any obligation to
disclose any of such interests to the Borrowers, Holdings or any of their
respective Affiliates. To the fullest extent permitted by law, each of the Lead
Borrower and Holdings hereby waives and releases any claims that it may have
against the Administrative Agent and any Bookrunner with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

Section 10.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.19 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrowers that pursuant to
the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into Law October 26, 2001) (the “USA
PATRIOT Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the USA PATRIOT Act. Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” an anti-money laundering rules and regulations, including the USA
PATRIOT Act.

Section 10.20 Intercreditor Agreement. Each Lender hereunder: (a) consents to
the subordination of Liens provided for in the Intercreditor Agreement,
(b) agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement and (c) authorizes and instructs the
Revolving Facility Collateral Agent (as defined in the Intercreditor Agreement)
to enter into the Intercreditor Agreement as Revolving Facility Collateral Agent
and on behalf of such Lender. The foregoing provisions are intended as an
inducement to the Term Debt Parties (as defined in the Intercreditor Agreement)
to enter into the arrangements contemplated by the Term Debt Documents (as
defined in the Intercreditor Agreement) and the Term Debt Parties are intended
third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.

Section 10.21 Amendment and Restatement.

(a) This Agreement and the other Loan Documents amend and restate the Existing
Credit Agreement and the “Loan Documents” (as defined in the Existing Credit
Agreement). All rights, benefits, indebtedness, interests, liabilities and
obligations of the parties to the Existing Credit Agreement and the agreements,
documents and instruments executed and delivered in connection with the Existing
Credit Agreement (collectively, the “Existing Loan Documents”) are hereby
renewed, amended, restated and superseded in their entirety according to the
terms and provisions set forth herein and in the other Loan Documents (except to
the extent otherwise set forth in the Loan Documents). This Agreement does

 

- 158 -



--------------------------------------------------------------------------------

not constitute, nor shall it result in, a waiver of or release, discharge or
forgiveness of any amount payable pursuant to the Existing Loan Documents or any
indebtedness, liabilities or obligations of the Loan Parties thereunder, all of
which are renewed and continued and are hereafter payable and to be performed in
accordance with this Agreement and the other Existing Loan Documents (except to
the extent otherwise set forth in the Loan Documents). Neither this Agreement
nor any other Loan Document extinguishes any Loans, Letters of Credit or other
indebtedness or liabilities outstanding in connection with the Existing Loan
Documents, nor do they constitute a novation with respect thereto.

(b) All security interests, pledges, assignments and other Liens and Guaranties
previously granted by any Loan Party pursuant to the Existing Loan Documents are
hereby renewed and continued (except to the extent otherwise set forth in the
Loan Documents), and all such security interests, pledges, assignments and other
Liens and Guarantees shall remain in full force and effect as security for the
Finance Obligations in the manner set forth in the Existing Loan Documents.

(c) Amounts in respect of interest, fees and other amounts payable to or for the
account of the Administrative Agent, the L/C Issuers and the Lenders shall be
calculated (i) in accordance with the provisions of the Existing Credit
Agreement with respect to any period (or a portion of any period) ending prior
to the Closing Date, and (ii) in accordance with the provisions of this
Agreement with respect to any period (or a portion of any period) commencing on
or after the Closing Date.

[Signature Pages Follow]

 

- 159 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SKY ACQUISITION LLC,

By:

 

/s/ Chris A. Karkenny

  Name: Chris A. Karkenny   Title: Executive Vice President and Chief  
          Financial Officer

APRIA HEALTHCARE GROUP INC.,
as Lead Borrower

By:

 

/s/ Robert S. Holcombe

  Name: Robert S. Holcombe   Title: Executive Vice President, General  

          Counsel and Secretary

 

S-1

[Signature Page to the ABL Credit Agreement]



--------------------------------------------------------------------------------

APRIA HEALTHCARE, INC.

APRIACARE MANAGEMENT SYSTEMS, INC.

APRIADIRECT.COM, INC.

APRIA HEALTHCARE OF NEW YORK STATE, INC.

AHNY-IV LLC

AHNY-DME LLC

VALESCENT HEALTH LLC

CORAM, INC.

 

as Borrowers

By:  

/s/ Robert S. Holcombe

  Name: Robert S. Holcombe   Title: Executive Vice President

 

S-2

[Signature Page to the ABL Credit Agreement]



--------------------------------------------------------------------------------

CORAM CLINICAL TRIALS, INC.

T2 MEDICAL, INC.

CORAM SPECIALTY INFUSION SERVICES, INC.

CORAM HEALTHCARE CORPORATION OF ALABAMA

CORAM HEALTHCARE CORPORATION OF FLORIDA

CORAM HEALTHCARE CORPORATION OF GREATER D.C.

CORAM HEALTHCARE CORPORATION OF GREATER NEW YORK

CORAM HEALTHCARE CORPORATION OF INDIANA

CORAM HEALTHCARE CORPORATION OF MICHIGAN

CORAM HEALTHCARE CORPORATION OF MISSISSIPPI

CORAM HEALTHCARE CORPORATION OF NEVADA

CORAM HEALTHCARE CORPORATION OF NORTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTH CAROLINA

CORAM HEALTHCARE CORPORATION OF SOUTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN FLORIDA

CORAM HOMECARE OF MINNESOTA, INC.

CORAM ALTERNATE SITE SERVICES, INC.

CORAM HEALTHCARE CORPORATION OF MASSACHUSETTS

CORAM HEALTHCARE CORPORATION OF NEW YORK

CORAM HEALTHCARE CORPORATION OF NORTH TEXAS

CORAM HEALTHCARE CORPORATION OF UTAH

CORAMRX, LLC

CORAM HEALTHCARE OF WYOMING, L.L.C. HEALTHINFUSION, INC.

H.M.S.S., INC.

CORAM SERVICE CORPORATION

  as Borrowers By:  

/s/ Michael S. Dell

  Name: Michael S. Dell   Title: Vice President, General Counsel &  
          Secretary

 

S-3

[Signature Page to the ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as L/C Issuer

By:  

/s/ Adam Seiden

  Name: Adam Seiden   Title: Vice President

BANK OF AMERICA, N.A.,
as Swing Line Lender

By:  

/s/ Adam Seiden

  Name: Adam Seiden   Title: Vice President

BANK OF AMERICA, N.A.,
as Administrative Agent

By:  

/s/ Adam Seiden

  Name: Adam Seiden   Title: Vice President

BANK OF AMERICA, N.A.,
as Collateral Agent

By:  

/s/ Adam Seiden

  Name: Adam Seiden   Title: Vice President

BANK OF AMERICA, N.A.,
as an initial Lender

By:  

/s/ Adam Seiden

  Name: Adam Seiden   Title: Vice President

 

S-4

[Signature Page to the ABL Credit Agreement]



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED,

as an initial Lender

By:  

/s/ Christopher Kelly Wall

  Name: Christopher Kelly Wall   Title: Managing Director

 

S-5

[Signature Page to the ABL Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
as an initial Lender

By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

 

S-6

[Signature Page to the ABL Credit Agreement]